Murguta Cavero

TESTIMONITIO

NUMERO 2880 MINUTA 2533 K115536
CONTRARO DE
LICENCIA PARA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS
EN EL LOTE 188
QUE CELEBRAN DE UNA PARTE
PERUPETRO S.A
Y DE LA OTRA PARTE
HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU
CON INTERVENCION DE
HYDROCARBON EXPLORATION PLC

¥Y EL BANCO CENTRAL DE RESERVA DEL PERU
FRI IO I I III III III II II TOI TO II Oe

EN LA CIUDAD DE LIMA, DISTRITO DE SAN ISIDRO, A LOS VEINTIOCHO
(28) DIAS DEL MES DE SETIEMBRE DEL ANO DOS MIL ONCE (2011) ANTE MI

JAIME ALEJANDRO MURGUIA CAVERO, ABOGADO NOTARIO DE ESTA CAPITAL,

DONA ISABEL MERCEDES TAFUR MARIN, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, DE PROFESION
ABOGADA; IDENTIFICADA CON DOCUMENTO NACIONAL DE IDENTIDAD No.
08203459 ¥ CON DOMICILIO PARA ESTOS EFECTOS EN AV. LUIS ALDANA No.
320, DISTRITO DE SAN BORJA, PROVINCIA Y DEPARTAMENTO DE LIMA.= = =
QUIEN PROCEDE EN REPRESENTACION DE PERUPETRO S.A., FACULTADA SEGUN
PODERES INSCRITOS EN LA PARTIDA ELECTRONICA No. 00259837, ASIENTO
C000060 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA.= == === 5
DON MAURICIO GONZALEZ SFEIR, QUIEN MANIFIESTA SER DE NACIONALIDAD
BOLIVIANA, DE ESTADO CIVIL CASADO, DE OCUPACION EMPRESARIO;

IDENTIFICADO CON CARNE DE EXTRANJERIA No. 000422412 Y CON

i
|

CILIO PARA ESTOS EFECTOS EN MALECON 28 DE JULIO No. 349, INT.

1, DISTRITO DE MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA.= =

=N PROCEDE EN REPRESENTACION DE HYDROCARBON EXPLORATION PLC,

SUcURSAL DEL PERU, CON REGISTRO UNICO DE CONTRIBUYENTES No.

2°/43176894, FACULTADO SEGUN PODER INSCRITO EN LA PARTIDA

N° 12658674 DEL REGISTRO DE PERSONAS JURIDICAS DE

o OSCAR EDUARDO ARRIETA ORJEDA, QUIEN MANIFIESTA SER DE

PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION

IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD No.

Y CON DOMICILIO PARA ESTOS EFECTOS EN CORONEL INCLAN No:

PROVINCIA ¥ DEPARTAMENTO

HYDROCARBON EXPLORATION PLC,
LA PARTIDA ELECTRONICA No.
DROCARBUROS DE LIMA.= = = ===
LERMO ROSSINI MINAN, QUIEN MANIFIESTA SER DE
CASADO, DE PROFESION

CON DOCUMENTO NACIONAL DE IDENTIDAD No.

<=} MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA SER DE NACIONALIDAD

L  CASADO, DE PROFESION ABOGADO;

oo .DC CON DOCUMENTO NACIONAL DE IDENTIDAD NO. 10275927,

“30S CON DOMICILIO PARA ESTOS EFECTOS EN JIRON MIRO QUESADA NO.

DISTRITO DE CERCADO DE LIMA, PROVINCIA Y DEPARTAMENTO DE

REPRESENTACION DEL BANCO CENTRAL DE RESERVA

TENES PROC

ZL PERU, AUTORIZADOS SEGUN CONSTA DE LA CARTA No. 020-2011 BCRP

18 DE MARZO DE 2011 Y EN EL ACTA N° 4250, INSCRITA EN EL

NT

TO CO0059 DE LA PARTIDA REGISTRAL N° 11014549 DEL REGISTRO DE

|
wARto O€ LIMA

ar
NO’

PERSONAS JURIDICAS DE LIMA. = = =
LOS COMPARECIENTES SON INTELIGENTES EN EL IDIOMA CASTELLANO,
QUIENES SE OBLIGAN CON CAPACIDAD, LIBERTAD Y CONOCIMIENTO
SUFICIENTE DE CONFORMIDAD CON EL EXAMEN QUE LE HE EFECTUADO, DE LO
QUE DOY FE; Y ME ENTREGAN UNA MINUTA FIRMADA Y AUTORIZADA POR EL
LETRADO, LA MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO BAJO EL

NUMERO DE ORDEN CORRESPONDIENTE Y CUYO TENOR LITERAL ES COMO

SENOR NOTARIO DOCTOR JAIME ALEJANDRO MURGUIA CAVERO: = = = = = =
SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS EL
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 188, CUYA SUSCRIPCION HA SIDO APROBADA
POR ACUERDO DE DIRECTORIO DE PERUPETRO S.A, N° 172-2010 DEL 21 DE
DICIEMBRE DE 2010 Y POR DECRETO SUPREMO N° 047-2011-EM, PUBLICADO
EN EL DIARIO OFICIAL EL PERUANO EL 27 DE JULIO DE 2011, CUYOS
TEXTOS DEBERA USTED INSERTAR, QUE CELEBRAN DE UNA PARTE PERUPETRO
S.A., CON RUC N° 20196785044, CON DOMICILIO EN AV. Luis ALDANA N°
320, DISTRITO DE SAN BORJA, LIMA, REPRESENTADA POR SU GERENTE
GENERAL (E), LA SENORA ISABEL MERCEDES TAFUR MARIN, DE
NACIONALIDAD PERUANA, IDENTIFICADA CON DNI N° 08203459, CON
DOMICILIO LEGAL EN AV. LUIS ALDANA N° 320, DISTRITO DE SAN BORJA,
LIMA, FACULTADA SEGUN PODERES INSCRITOS EN LA PARTIDA ELECTRONICA
No. 00259837, ASIENTO C000060 DEL REGISTRO DE PERSONAS JURIDICAS
DE LIMA Y DE LA OTRA PARTE HYDROCARBON EXPLORATION PLC, SUCURSAL
DEL PERU, CON REGISTRO UNICO DE CONTRIBUYENTE N° 20543176894 Y
DOMICILIO EN MALECON 28 DE JULIO NO. 349, INT. 1201, DISTRITO DE
MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA, INSCRITA EN LA
PARTIDA N° 12658672 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL

REGISTRO PUBLICO DB HIDROCARBUROS DE LIMA, REPRESENTADA POR SU

|
MANDATARIO NACIONAL, EL SENOR MAURICIO GONZALEZ SFEIR, DE

NNALIDAD BOLIVIANA, IDENTIFICADO CON CARNE DE EXTRANJERIA N°
720422412, FACULTADO SEGUN PODER INSCRITO EN LA _ PARTIDA

CTRONICA N° 12658674 DEL REGISTRO DE MANDATOS DEL REGISTRO

2UBLICO DE HIDROCARBUROS DE LIMA; CON LA INTERVENCION DE OSCAR

GARDO ARRIETA ORJEDA, QUIEN MANIFIESTA SER DE NACIONALIDAD

DE ESTADO CIVIL CASADO, DE OCUPACION ABOGADO;

IDENTIDAD No. 07795670 Y

LIO PARA ESTOS EFECTOS EN CORONEL INCLAN No: 691, DPTO.

TRITO DE MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA;

CEDE EN REPRESENTACION DE HYDROCARBON EXPLORATION PLC,

PODER INSCRITO EN LA PARTIDA ELECTRONICA No.

PUBLICC DE HIDROCARBUROS DE LIMA.= = = = = =

ADA N° 441, DISTRITO, PROVINCIA ¥

NTADA POR SU GERENTE GENERAL SENOR

ROSSINI MINAN, DE NACIONALIDAD PERUANA,

CON ONT NO. 08 83, CASADO, ECONOMISTA Y POR SU

JURIDICO SENOR MANUEL MONTEAGUDO VALDEZ, DE NACIONALIDAD

CADO CON DNI NO. 10275927, CASADO, ABOGADO,

ADOS CONFORME CONSTA DE LA CARTA NO. 020-2011 BCRP DEL 18

2011 Y EN EL ACTA N° 4250, INSCRITA EN EL ASIENTO

DE LA PARTIDA REGISTRAL N° 11014549 DEL REGISTRO DE

ONAS JURIDICAS DE LIMA. QUE USTED SENOR NOTARIO INSERTARA; EN

iNOS) Y CONDTCTONBS. STGUIEN Dice a ee ee a

'TRATO DE LICENCIA PARA LA EXPLORACION .¥ EXPLOTACION DE

SIDROCARBUROS EN EL LOTE 188 QUE CELEBRAN DE UNA PARTE:= = = = = =
PERUPETRO S.A. Y HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU=

INDICE:

CLAUSULA PRELIMINAR GENERALIDADES

CLAUSULA PRIMERA DEFINIGIONES

CLAUSULA SEGUNDA OBJETO DEL CONTRATO

CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTIA

| CLAUSULA CUARTA EXPLORACION
TCEAUSULA QUINTA EXPLOTACION

| CLAUSULA SEXTA | PRESENTACION DE INFORMACION Y ESTUDIOS |
lSERUSOLA SETIMA (CoMnTe DE SUPERVISION
CLAUSULA OCTAVA REGALIA Y VALORIZACION

CLAUSULA NOVENA TRIBUTOS

CLAUSULA DECIMA DERECHOS ADUANEROS

CLAUSULA DECIMA PRIMERA |DERECHOS FINANCIEROS

CLAUSULA DECIMA SEGUNDA |TRABAJADORES

L
CLAUSULA DECIMA TERCERA |PROTECCION AMBIENTAL ve RELACIONES

COMUNITARIAS

CLAUSULA DECIMA CUARTA CONSERVACION DE LOS HIDROCARBUROS Y

PREVENCION CONTRA PERDIDAS

CLAUSULA DECIMA QUINTA CAPACITACION YX TRANSFERENCIA DE

TECNOLOGIA

CLAUSULA DECIMA SEXTA CESION Y ASOCIACION

CLAUSULA DECIMA SETIMA CASO FORTUITO O FUERZA MAYOR | |

CLAUSULA DECIMA OCTAVA | CONTABILIDAD |
i

CLAUSULA DECIMA NOVENA VARIOS

|CLAUSULA VIGESIMA NOTIFICACIONES Y COMUNICACIONES

CLAUSULA VIGESIMA PRIMERA|SOMETIMIENTO A LA LEY PERUANA Y SOLUCION

F DE CONTROVERSIAS |
Al CLAUSULA VIGESIMA SEGUNDA|TERMINACION |
3 ANEXO "A" : DESCRIPCION DEL AREA DE CONTRATO

z ANEXO “B” MAPA DEL AREA DE CONTRATO

: ANEXO "C-1" A "C=5" CARTAS FIANZA PARA EL PROGRAMA MINIMO DE |

TRABAJO

GARANTIA CORPORATIVA

PROCEDIMIENTO CONTABLE

UNIDADES DE TRABAJO EXPLORATORIO - TABLA

DE EQUIVALENCIAS

"ATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE

ARBUROS EN EL LOTE 188= = ===2+=2+252+2+255525255 55258
QUR TELERAN DE UNA PARTE PERUPETRO S.A. Y HYDROCARBON EXPLORATION

SUCURSAL DEL PERU:

EN VIRTUD DE LA FACULTAD CONCEDIDA POR

PARA CELEBRAR EL CONTRATO DE LICENCIA PARA LA

% EXPLOTACION DE HIDROCARBUROS EN EL LOTE 188.= = = =

DROCARBUROS "IN SITU" SON DE PRO

P

DAD DEL ESTADO. EL
EXTRALDOS ES

LA FECHA ODE

SE CBLIGA A PAGAR AL ESTADO, A TRAVES DE PERUPETRO,

EN EFECTIVO EN LAS CONDICIONES Y OPORTUNIDAD

BN EL CONTRATO.= ===+22+ == 5+ 2225258

liz. DE ACUERDO CON LO DISPUESTO EN EL ARTICULO i2° DE LA LEY N°

CONTRATO SE RIGE POR EL DERECHO PRIVADO PERUANO,

APLICACION LOS ALCANCES DEL ARTICULO 1357° DEL CODIGO

Iv, PARA TODOS LOS EFECTOS RELATIVOS Y DERIVADOS DEL CONTRATO,

LAS PARTES CONVIENEN EN QUE LOS TfTULOS DE LAS CLAUSULAS SON

ANTES PARA LA INTERPRETACION DEL CONTENIDO DE LAS MISMAS.=

v. CUALQUIER REFERENCIA AL CONTRATO COMPRENDE A LOS ANEXOS. EN
CASO DE DISCREPANCIA ENTRE LOS ANEXOS Y LO ESTIPULADO EN EL CUERPO

DEL CONTRATO, PREVALECERA ESTE ULTIMO.= === == === 57555

, Pturguia Cavero

NoWarRio DE LIMA

CLAUSULA PRIMERA.- DEFINICIONES= = = = === 5 +5255 +858
LAS DEFINICIONES ACORDADAS POR LAS PARTES EN LA PRESENTE CLAUSULA
TIENEN POR FINALIDAD DAR EL SIGNIFICADO REQUERIDO A LOS TERMINOS
QUE SE EMPLEAN EN EL CONTRATO Y DICHO SIGNIFICADO SERA EL UNICO
ACEPTADO PARA LOS EFECTOS DE SU INTERPRETACION EN LA EJECUCION DEL
MISMO, A MENOS QUE LAS PARTES LO ACUERDEN EXPRESAMENTE POR ESCRITO
DE OTRA FORMA.= = === =5 555555555255 5555555
LOS TERMINOS DEFINIDOS Y UTILIZADOS EN EL CONTRATO, SEAN EN

SINGULAR O EN PLURAL, SE ESCRIBIRAN CON LA PRIMERA LETRA EN

1.1 AFILIADA= = =

CUALQUIER ENTIDAD, CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO SEA

DE PROPIEDAD, DIRECTA © INDIRECTAMENTE, EN UNA PROPORCION IGUAL. AL.

CINCUENTA POR CIENTO (50%) O MAS DE PERUPETRO O DEL CONTRATISTA O
CUALQUIER ENTIDAD O PERSONA QUE SEA PROPIETARIA, DIRECTA 0
INDIRECTAMENTE, DEL CINCUENTA POR CIENTO (50%) O MAS DEL CAPITAL
ACCIONARIO CON DERECHO A VOTO DE PERUPETRO O DEL CONTRATISTA; 0
CUALQUIER ENTIDAD CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO SEA
DE PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN CINCUENTA POR CIENTO
(50%) O MAS DEL MISMO ACCIONISTA O ACCIONISTAS QUE POSEA O POSEAN,
DIRECTA O INDIRECTAMENTE, EL CINCUENTA POR CIENTO (50%) O MAS DEL
CAPITAL ACCIONARIO CON DERECHO A VOTO DE PERUPETRO O DEL
CONTRATISTA.= === === =5 5555555555555 778
1.2 ANO= = === 222525252225 2222222258
PERLODO DE DOCE (12) MESES CONSECUTIVOS DE ACUERDO AL CALENDARIO

GREGORIANO, CONTADO DESDE UNA FECHA ESPECIFICA.= = === == 5

1.3 AREA DE CONTRATO
AREA DESCRITA EN EL ANEXO “A” Y QUE SE MUESTRA EN EL ANEXO “B”,
DENOMINADA LOTE 188, UBICADA £N LA PROVINCIA DE ATALAYA DE LA
REGION UCAYALI, CON UNA EXTENSION DE QUINIENTOS NOVENTA Y CINCO

MIL OCHOCIENTOS OCHO PUNTO SEISCIENTOS SESENTA Y CUATRO HECTAREAS

($95,808.664 HA).= ====++2+2+2+255 5555555522258
EL AREA DE CONTRATO QUEDARA REDEFINIDA LUEGO DE EXCLUIR LAS AREAS
DE LAS QUE HAGA SUELTA EL CONTRATISTA, DE ACUERDO A LOS TERMINOS

DEL CONTRATO. = = === 25222225 5525552722528

DE EXISTIR ALGUNA DISCREPANCIA ENTRE LO MOSTRADO EN EL

LC DESCRITO EN EL ANEXO "A", PREVALECERA EL ANEXO "A".

DE MEDIDA DE CAPACIDAD DE LOS HIDROCARBUROS LIiQUIDOS

UE CONSISTE EN CUARENTA Y DOS (42) GALONES DE LOS

DE AMERICA, CORREGIDOS A UNA TEMPERATURA DE SESENTA

(60° F), A PRESION DEL NIVEL DEL MAR, SIN AGUA,

EL CALOR REQUERIDO PARA ELEVAR LA

DE AGUA EN UN GRADO FAHRENHEIT. ES

EC
tho
TAL, OTROS LOS INCENDIOS,
TERREMOTOS, MAREMOTOS, DERRUMBES, AVALANCHAS,

HURACANES, TEMPSSTADES, EXPLOSIONES, ACTOS FORTUITOS

CONFLICTOS BELICOS, GUERRILLAS, ACTOS TERRORISTAS,

CONMOCION CIVIL, BLOQUEOS, DEMORAS INCONTROLABLES EN EL

HUELGAS, PAROS, IMPOSIBILIDAD DE OBTENER, NO OBSTANTE

PREVISTO, FACILIDADES ADECUADAS PARA EL TRANSPORTE DE

EQUIPOS Y SERVICIOS, AS{ COMO LAS AUTORIZACIONES,

2CBACIONES, LICENCIAS Y PERMISOS A CARGO DE LAS AUTORIDADES

TENTES; © CUALQUIER OTRA CAUSA, YA SEA SIMILAR O DISTINTA DE
AQUELLAS ESPECIFICAMENTE ENUMERADAS AQUI, QUE ESTEN FUERA DEL

CONTROL RAZONABLE Y NO PUDIERAN SER PREVISTAS O QUE, HABIENDO SIDO

RIO DE LIMA

ORGANO CONFORMADO POR LAS PARTES, A TRAVES DEL CUAL PERUPETRO
VERIFICA EL CUMPLIMIENTO Y LA EJECUCION DEL CONTRATO, CUYA
CONFORMACION Y ATRIBUCIONES ESTAN ESTABLECIDAS EN LA CLAUSULA
SETIMA.= === 555555555555 555 575777755
1.8 COMITE TECNICO DE CONCILIACION= = = = = === == 5555
ORGANO NO PERMANENTE, FORMADO PARA PRONUNCIARSE SOBRE LAS
DISCREPANCIAS QUE SURJAN EN RELACION CON LAS OPERACIONES, EL MISMO
QUE SE ESTABLECERA DE ACUERDO A LO ESTIPULADO EN EL ACAPITE 21.2
DEL CONTRATO.= = === 2555555555555 5555222568
1.9 CONDENSADOS= = = = = === 555555555578
HIDROCARBUROS LiQUIDOS FORMADOS POR LA CONDENSACION DE LOS
HIDROCARBUROS SEPARADOS DEL GAS NATURAL, DEBIDO A CAMBIOS EN LA
PRESION Y TEMPERATURA CUANDO EL GAS NATURAL DE LOS RESERVORIOS ES
PRODUCIDO O CUANDO PROVIENE DE UNA O MAS ETAPAS DE COMPRESION DE
GAS NATURAL. PERMANECEN LIQUIDOS A LA TEMPERATURA Y PRESION
ATMOSFERICA. == === 555 555555555555 55585

1.10 CONDENSADOS FISCALIZADOS:

CONDENSADOS PRODUCIDOS EN EL AREA DE CONTRATO Y MEDIDOS EN UN
PUNTO DE FISCALIZACION DE LA PRODUCCION.= = === == 5555
1.11 CONTRATISTA] === === =52 522 2e2 55555225
HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU, INSCRITA EN EL
REGISTRO PUBLICO DE HIDROCARBUROS EN EL ASIENTO AQ0001 DE LA
PARTIDA N° 12658672 DEL LIBRO DE CONTRATISTAS DE OPERACIONES.= = =
1.12 CONTRATO= = = ====+=+55+555245522455552#558
EL PRESENTE ACUERDO AL QUE HAN LLEGADO LAS PARTES, EN EL CUAL SE
ESTIPULAN LOS TERMINOS Y CONDICIONES QUE SE ENCUENTRAN CONTENIDOS
EN ESTE DOCUMENTO Y EN LOS ANEXOS QUE LO INTEGRAN, COMPRENDE LOS
ACUERDOS ADICIONALES A LOS QUE LLEGUEN LAS PARTES EN VIRTUD DE
ESTE DOCUMENTO Y LAS MODIFICACIONES QUE SE HAGAN AL MISMO

CONFORME A LEY.

1.13 DECLARACION DE DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS = =

LA COMUNICACION ESCRITA DEL CONTRATISTA A PERUPETRO S.A.,

NTE LA CUAL DECLARA QUE HA REALIZADO EL DESCUBRIMIENTO DE
JAS DE HIDROCARBUROS, QUE EN OPINION DEL CONTRATISTA PERMITE
EXPLOTACION COMERCIAL.= = === =5 ==5 555555525

4 DESARROLLO= = = == 522552522 252525252525 25288

SN DE CUALQUIER ACTIVIDAD APROPIADA PARA LA PRODUCCION DE

2 BUROS TTA) COMO): LAV PEREORACTON, | COMPLBTACTON: « +v

IDIZACION DE POZOS, ASI COMO EL DISENO, CONSTRUCCION E

AACION DE EQUIPOS, TUBERIAS, TANQUES DE ALMACENAMIENTO Y

MEDIOS E INSTALACIONES, INCLUYENDO LA UTILIZACION DE METODOS

ARTIFICIAL ¥ SISTEMAS DE RECUPERACION PRIMARIA Y

CDUCCION

et AREA DE CONTRATO Y FUERA DE ELLA EN CUANTO RESULTE

Es? 5 LA ONSTRUCCION DEL SISTEMA DE TRANSPORTE: Y
ENAMIENT?, DE LAS INST. FISCALIZACION DE

CASO, PLANTAS DE

La MANUF.

PRODUCTOS A SER

(24) HORAS QUE SE INICIA A LAS CERO HORAS

>) ¥ TERMINA A LAS VEINTICUATRO HORAS (24:00).= = = = = = =

DE LUNES A VIERNES INCLUSIVE, SALVO LOS DIAS QUE

DECLARADOS TOTAL O PARCIALMENTE NO LABORABLES, EN LA CIUDAD

LIMA, POR LA AUTORIDAD COMPETENTE.

1.43 DUCTO PRINCIPAL = = =

PRINCIPAL QUE EL CONTRATISTA PODRA CONSTRUIR Y OPERAR Y

TIENDO DEL FINAL DEL SISTEMA DE TRANSPORTE Y ALMACENAMIENTO

¢<
2
a
wl
Q
Q
&
(e]
Z

CONDUCE LOS HIDROCARBUROS PRODUCIDOS DEL AREA DE CONTRATO HASTA UN
DUCTO PROPIEDAD DE TERCEROS, HASTA UN PUNTO DE VENTA O EXPORTACION
O HASTA UN PUNTO DE FISCALIZACION DE LA PRODUCCION, SIN PERJUICIO,
DE SER EL CASO, DE LA APROBACION DISPUESTA EN EL ACAPITE 2.3,
PUDIENDO COMPRENDER PUNTOS DE MEDICION CONECTADOS A LA TUBERIA,
AREAS DE ALMACENAMIENTO Y EMBARQUE REQUERIDOS, TUBER{AS MENORES,
ESTACIONES DE BOMBEO O COMPRESION, SISTEMA DE COMUNICACIONES,
CARRETERAS DE ACCESO Y DE MANTENIMIENTO Y CUALESQUIERA OTRAS
INSTALACIONES QUE SEAN NECESARIAS Y REQUERIDAS PARA EL TRANSPORTE
DE HIDROCARBUROS EN FORMA PERMANENTE Y OPORTUNA; INCLUYENDO EL
DISENO, CONSTRUCCION, MANTENIMIENTO Y EQUIPAMIENTO DE TODO LO
ANTES MENCIONADO. EL ACCESO ABIERTO PARA CUALQUIER DUCTO PRINCIPAL
SERA DESDE EL INICIO DEL QUINTO ANO, CONTADO A PARTIR DE LA FECHA
DE INICIO DE LA EXTRACCION COMERCIAL.= = == == === === 5
1.19 EXPLORACION= = === == =+=2525 2552252552222 2#2=28
PLANEAMIENTO, EJECUCION Y EVALUACION DE, TODO TIPO DE ESTUDIOS
GEOLOGICOS, GEOFISICOS, GEOQUIMICOS Y OTROS, ASi COMO LAS
ACTIVIDADES GEOFISICAS, LA PERFORACION DE POZOS EXPLORATORIOS Y
DEMAS ACTIVIDADES CONEXAS NECESARIAS PARA EL DESCUBRIMIENTO DE

HIDROCARBUROS, INCLUYENDO LA PERFORACION DE POZOS CONFIRMATORIOS

DESARROLLO Y/O PRODUCCION.= = === =5 5555525525555
1.21 FECHA DE INICIO DE LA EXTRACCION COMERCIAL= = = = = = = = =
FECHA DE LA PRIMERA MEDICION DE HIDROCARBUROS EN UN PUNTO DE
FISCALIZACION DE LA PRODUCCION; QUE DA LUGAR AL PAGO DE LA
REGALIA.=§ === 25 === == 55 5 = = ee eee ee eee

PARA EFECTOS DE ESTA DEFINICION NO SE CONSIDERAN LOS VOLUMENES

PRODUCIDOS EN PRUEBAS DE FORMACION Y PRODUCCION, U OTROS FINES QUE
ESPECIFICAMENTE ACUERDEN LAS PARTES. DICHOS VOLUMENES ESTARAN

AFECTOS AL PAGO DE REGALIAS SALVO QUE NO SEAN COMERCIALIZADOS. = =
1.22 FECHA DE SUSCRIPCION= = = = =

EL 28 DE SETIEMBRE DE 2011 FECHA EN QUE PERUPETRO Y EL

CONTRATISTA, SUSCRIBEN EL CONTRATO.= = = === === 555555

FECHA EN LA QUE EL CONTRATISTA DEBERA DAR INICIO A LAS
OPERACIONES, QUE SERA ESTABLECIDA DENTRO DE LOS SESENTA (60) Dias

A R DE LA FECHA DE SUSCRIPCION.= = = === == 555555

1.24 FISCALIZACION= = == == === 5555555555255
ACCIONES QUE, CONFORME A LOS DISPOSITIVOS LEGALES Y NORMAS
TECNICAS, REALIZA OSINERGMIN (ORGANISMO SUPERVISOR DE LA INVERSION
ENERG{A Y MINERIA) SOBRE LAS ACTIVIDADES DE EXPLORACION Y

TACION REALIZADAS POR EL CONTRATISTA.= = === == 5555

HIDROCARBUROS QUE A CONDICIONES INICIALES DE RESERVORIO

s
ESTADO GASEOSO O EN DISOLUCION CON EL PETROLEO.

NATURAL ASOCIADO ¥ EL GAS NATURAL NO ASOCIADO.

GAS NATURAL PRODUCIDO CON LOS HIDROCARBUROS LiQUIDOS DEL

URAL PRODUCIDO EN EL AREA DE CONTRATO ¥ MEDIDO EN UN PUNTO

CALIZACION DE LA PRODUCCION.=

1.28 GAS NATURAL NO ASOCIADO= = = = == === 555555555

GAS NATURAL CUYA OCURRENCIA TIENE LUGAR EN UN RESERVORIO EN EL

QUE, A CONDICIONES INICIALES, NO HAY PRESENCIA DE HIDROCARBUROS

1.29 HIDROCARBUROS= = = = = === =F ===
TODO COMPUESTO ORGANICO, GASEOSO, LiQUIDO © SOLIDO, QUE CONSISTE
PRINCIPALMENTE DE CARBONO E HIDROGENO.= === = === 355 =

1.30 HIDROCARBUROS FISCALIZADOS= = = = == === = = FF FFF

Murquda Cavero

OTNRIG OF LIMA

ie

HIDROCARBUROS PRODUCIDOS EN EL AREA DE CONTRATO Y MEDIDOS EN UN
PUNTO DE FISCALIZACION DE LA PRODUCCION.= === === 55 55 5
1.31 HIDROCARBUROS LiQUIDOS = = =====5 55+ 555555
PETROLEO, CONDENSADOS Y EN GENERAL TODOS AQUELLOS HIDROCARBUROS
QUE BAJO CONDICIONES ATMOSFERICAS DE TEMPERATURA Y PRESION, SE
ENCUENTRAN EN ESTADO L{QUIDO EN EL LUGAR DE SU MEDICION,
INCLUYENDO AQUELLOS HIDROCARBUROS QUE SE ENCUENTRAN EN &STADO
LIQUIDO A UNA TEMPERATURA MAYOR A LA TEMPERATURA ATMOSFERICA. = =
1.32 HIDROCARBUROS LIQUIDOS FISCALIZADOS= = = = = === == ==
HIDROCARBUROS LIQUIDOS PRODUCIDOS EN EL AREA DE CONTRATO Y MEDIDOS
EN UN PUNTO DE FISCALIZACION DE LA PRODUCCION.= == == 55555
1.33 LEY N° 26221= = ===2+2+5 2522522252525 525252258
TEXTO UNICO ORDENADO DE LA LEY N° 26221, LEY ORGANICA DE

HIDROCARBUROS, APROBADO POR DECRETO SUPREMO N° 042-2005-EM,

1.34 LGN © LIQUIDOS DEL GAS NATURAL= = = = = === 55222558
HIDROCARBUROS LiQUIDOS OBTENIDOS DEL GAS NATURAL COMPUESTOS POR
MEZCLAS DE ETANO, PROPANO, BUTANO Y OTROS HIDROCARBUROS MAS
PeSnDOW= Se - -~ sa eee ee ee ee eee eee Se
DE RECUPERARSE ETANO, ESTE SERA CONSIDERADO COMO LGN.= = = = = =
1.35 LGN FISCALIZADOS 0 LIQUIDOS DEL GAS NATURAL FISCALIZADOS = =
LIQUIDOS DEL GAS NATURAL MEDIDOS EN UN PUNTO DE FISCALIZACION DE

LA PRODUCCION.= === == == 5555522222255 £=8:

PER{ODO CONTADO A PARTIR DE CUALQUIER DIA DE UN MES CALENDARIO QUE
TERMINA EL DfA ANTERIOR AL MISMO DIA DEL MES CALENDARIO SIGUIENTE

0, EN CASO DE NO EXISTIR ESTE, EL ULTIMO DIA DE DICHO MES.= = = =

MIL (1000) PIES CUBICOS ESTANDAR (SCF). UN (1) SCF ES EL VOLUMEN

DE GAS NECESARIO PARA LLENAR UN ESPACIO DE UN (1) PIE CUBICO A

14.6959 LIBRAS POR PULGADA CUADRADA DE PRESION ABSOLUTA A UNA

PERATURA BASE DE SESENTA GRADOS FAHRENHEIT (60 °F).= == = = =
1.38 OPERACIONES= = = === 25252522 2222252252225 558

TODA ACTIVIDAD DE EXPLORACION Y EXPLOTACION Y TODAS LAS DEMAS

ADES MATERIA DEL CONTRATO O RELACIONADAS CON LA EJECUCION

Y EL CONTRATISTA.= = === 25+ =5=2+22#2f#822f2#8

1.40 PERUPETRO=j = == == 5222225222228

=TRC S.A., ES LA EMPRESA ESTATAL DE DERECHO PRIVADO DEL

[2 ED

PETE

ROS QUE A CONDICIONES INICIALES DE PRESION Y TEMPERATURA

VORIO SE

UENTRA EN ESTADO LIQUIDO Y QUE MAYORMENTE SE
QUIDO EN CONDICIONES ATMOSFERICAS; NO INCLUYE
5 NATURAL O GAS NATURAL LICUADO. = = =

pETaGLEO GacapO) 8 0 fn ee

RBUROS LIQUIDOS, QUE POR SU DENSIDAD Y VISCOSIDAD REQUIEREN

8U EXPLOTACION EL EMPLEO DE METODOS NO CONVENCIONALES Y/O

AA SU TRANSPORTE, REQUIEREN PROCESOS DE CALENTAMIENTO U

S$ PROCEDIMIENTOS, EXCLUYENDO LA MEZCLA CON PETROLEO PRODUCIDO
=i ZL MISMO YACIMIENTO, QUE DE COMO RESULTADO PETROLEO LIVIANO.= =

1.44 POZO CONFIRMATORIO= = = ===+ ++ +5 552555552228

© QUE SE PERFORA PARA EVALUAR LOS RESERVORIOS DE HIDROCARBUROS
CUBIERTOS.= === 25+ +5527 25222228

POZO DE DESARROLLO= = = == == +555 55255582

© QUE SE PERFORA PARA LA PRODUCCION DE LOS HIDROCARBUROS

DESCUBIERTOS.= = === 25s 5552225555522 55558
1.46 POZO EXPLORATORIO = = == ===+525555555552+558
POZO QUE SE PERFORA CON EL PROPOSITO DE DESCUBRIR UN NUEVO
RESERVORIO, ASt COMO LOS POZOS QUE SE PERFORAN EN LAS
CULMINACIONES ESTRUCTURALES QUE SE ENCUENTRAN GEOLOGICAMENTE

SEPARADAS DE LA PARTE DE LA MISMA ESTRUCTURA PREVIAMENTE

TODO TIPO DE ACTIVIDADES EN EL AREA DE CONTRATO O FUERA DE ELLA EN
LO QUE RESULTE NECESARIO, CUYA FINALIDAD SEA LA EXTRACCION Y
MANIPULEO DE HIDROCARBUROS DEL AREA DE CONTRATO, Y QUE INCLUYE LA
OPERACION Y REACONDICIONAMIENTO DE POZOS, INSTALACION Y¥ OPERACION
DE EQUIPOS, TUBER{AS, SISTEMA DE TRANSPORTE Y ALMACENAMIENTO,
DUCTO PRINCIPAL, TRATAMIENTO Y MEDICION DE HIDROCARBUROS Y TODO
TIPO DE METODOS DE RECUPERACION PRIMARIA Y MEJORADA.= = = = = = =
1.48 PUNTO DE FISCALIZACION DE LA PRODUCCION= = = = = = = = = =
LUGAR O LUGARES UBICADOS POR EL CONTRATISTA EN EL AREA DE
CONTRATO, O UBICADOS POR ACUERDO DE LAS PARTES FUERA DE ELLA,
DONDE SE REALIZAN LAS MEDICIONES Y DETERMINACIONES VOLUMETRECAS,
DETERMINACIONES DEL CONTENIDO DE AGUA Y SEDIMENTOS Y OTRAS
MEDICIONES, A FIN DE ESTABLECER EL VOLUMEN Y CALIDAD DE LOS
HIDROCARBUROS FISCALIZADOS, DE ACUERDO A LAS RESPECTIVAS NORMAS

AGA, API Y ASTM.= ==== = 5555 5552222555555 858

ESTRATO O ESTRATOS BAJO LA SUPERFICIE Y QUE FORMAN PARTE DE UN
YACIMIENTO, QUE ESTEN PRODUCIENDO O QUE SE HAYA PROBADO QUE SEAN

CAPACES DE PRODUCIR HIDROCARBUROS Y QUE TENGAN UN SISTEMA COMUN DE

1.50 SISTEMA DE TRANSPORTE Y ALMACENAMIENTO= = = = = = = = ===
CONJUNTO DE TUBERIAS, ESTACIONES DE BOMBEO, ESTACIONES DE

COMPRESION, TANQUES DE ALMACENAMIENTO, INSTALACIONES FLUVIALES,
SISTEMAS DE ENTREGA, CAMINOS, DEMAS INSTALACIONES Y TODO OTRO

MEDIO NECESARIO Y UTIL PARA EL TRANSPORTE DE LOS HIDROCARBUROS
PRODUCIDOS EN EL AREA DE CONTRATO HASTA UN PUNTO DE FISCALIZACION
CE LA PRODUCCION, HASTA EL DUCTO PRINCIPAL O HASTA UN DUCTO DE

INCLUYENDO EL DISENO, CONSTRUCCION, MANTENIMIENTO Y

NTO DE TODO LO ANTES MENCIONADO.= = = = === === FF

ra
a
po
g
Qa
oO
A
el
H
a
a
if

a
a
W
W
i}
a
a
a
i

Ht

it

fl

i

ll

i

I

I

I

I

I

i}

TODA PERSCNA NATURAL O JURIDICA, NACIONAL O EXTRANJERA, CONTRATADA

POR ZL CONTRATISTA PARA PRESTAR SERVICIOS RELACIONADOS CON LAS

RUPETRO REALIZA PARA VERIFICAR EL CUMPLIMIENTO DE

CONTRACTUALES DEL CONTRATISTA.= === === ==
1.53 TRIBUTOS= = === 5 +5 55555 5525555552

CONTRIBUCIONES Y¥ TASAS, CONFORME A LO

TRABAJO EXPLORATORIO (UTE)= = === === ==

TAN LA ACTIVIDAD DE EXPLORACION

¥ EN EL PROGRAMA MINIMO DE TRABAJO..= = = = == = =

1.32 VIGEMCIA DET, CONTRATO= = = == == == == =F FF FFTs

PRENDISO ENTRE LA FECHA DE SUSCRIPCION Y EL VENCIMIENTO

ECIDO EN EL ACAPITE 3.1 DEL CONTRATO.=

YACIMIENTO= = == == 25 25252555 2555222527228

SUPERFI

L DEBAJO DE LA CUAL EXISTEN UNO O MAS RESERVORIOS

EN PRODUCIENDO © QUE SE HAYA PROBADO QUE SON CAPACES DE

IR HIDROCARBUROS.

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO= = = = = == == === =

2.4 PERUPETRO AUTORIZA AL CONTRATISTA LA REALIZACION DE LAS

RACIONES, DE ACUERDO CON LO ESTABLECIDO EN LA LEY N® 26221, LA

AACION PERTINENTE Y LAS ESTIPULACIONES DEL CONTRATO, CON EL

4
2
a
7
2
z
&
E
Zz

OBJETO COMUN DE DESCUBRIR Y PRODUCIR HIDROCARBUROS EN EL AREA DE
CONTRATON = =) ee ee eo
OOOO eS — ——————
HIDROCARBUROS EXTRALDOS EN EL AREA DE CONTRATO, DE CONFORMIDAD CON
LO ESTABLECIDO EN EL NUMERAL II DE LA CLAUSULA PRELIMINAR.= = = =
2.3. EL CONTRATISTA EJECUTARA LAS OPERACIONES DE ACUERDO A LOS
TERMINOS QUE SE ESTIPULAN EN EL CONTRATO Y LAS LLEVARA A CABO,
DIRECTAMENTE O A TRAVES DE SUBCONTRATISTAS. EN CASO DE OPERACIONES
DE CAMPO FUERA DEL AREA DE CONTRATO SE REQUERIRA APROBACION DE
PERUPETRO.= == =S == 55 = 55555 522225222458
2.4 PERUPETRO EJERCE LA SUPERVISION DE ACUERDO A LEY Y DE

CONFORMIDAD CON EL CONTRATO.= === = ==5S 55555 555558

OSINERGMIN EJECUTARA LAS ACCIONES DE FISCALIZACION DE ACUERDO A

2.5 LOS REPRESENTANTES DE PERUPETRO REALIZARAN LA SUPERVISION EN
CUALQUIER MOMENTO, PREVIA NOTIFICACION, DEBIENDO IDENTIFICARSE Y
ESTAR AUTORIZADOS PARA TAL FUNCION POR PERUPETRO. EL CONTRATISTA
PROPORCIONARA TODAS LAS FACILIDADES, QUE RAZONABLEMENTE ESTEN A SU
ALCANCE EN SUS OPERACIONES, A FIN DE QUE DICHOS REPRESENTANTES
PUEDAN CUMPLIR SU MISION, LA QUE SERA LLEVADA A CABO DE MODO QUE
NO: NTE REGERA ICON EoTASe = | | SS
LOS GASTOS Y COSTOS CORRESPONDIENTES A LOS REPRESENTANTES DE
PERUPETRO SERAN DE CUENTA Y CARGO DE PERUPETRO. = = === === 6
2.6 EL CONTRATISTA PROPORCIONARA Y SERA RESPONSABLE DE TODOS LOS
RECURSOS TECNICOS Y ECONOMICO FINANCIEROS QUE SE REQUIERAN PARA LA
EJECUCION DE LAS OPERACIONES.= === ==5 2525522552525 252
CLAUSULA TERCERA.- PLAZO, CONDICIONES ¥ GARANTIA= = = = = = = = =
3.1 EL PLAZO PARA LA FASE DE EXPLORACION POR HIDROCARBUROS ES DE
SIETE (7) ANOS, EL QUE SE PUEDE EXTENDER DE ACUERDO A LEY. ESTE
PLAZO SE CUENTA A PARTIR DE LA FECHA EFECTIVA; SALVO QUE DE

CONFORMIDAD CON LO ESTABLECIDO EN OTRAS ESTIPULACIONES DEL

CONTRATO, VARLE DICHO PLAZO.= = == == == =F S555 75755

AZO PARA LA FASE DE EXPLOTACION DE PETROLEO, ES EL QUE RESTE

*ESPURS DE TERMINADA LA FASE DE EXPLORACION HASTA COMPLETAR EL

DE TREINTA (30) ANOS, CONTADO A PARTIR DE LA FECHA EFECTIVA,

QUE DE CONFORMIDAD CON LO ESTABLECIDO EN OTRAS :

LACIONES DEL CONTRATO, VARLE ESTE PLAZO.= == == === ==

120 PARA LA FASE DE EXPLOTACION DE GAS NATURAL NO ASOCIADO Y¥
13 NATURAL NO ASOCIADO Y CONDENSADOS, ES EL QUE RESTE DESPUES -
2MINADA LA FASE DE EXPLORACION HASTA COMPLETAR EL PLAZO DE
“REPUTA (40) ANOS, CONTADO A PARTIR DE LA FECHA EFECTIVA, A MENOS

CONFORMIDAD CON LO ESTABLECIDO EN OTRAS ESTIPULACIONES DEL

By Chere as) EXPUORAGION «SE, D1VTDE ONe om CERtODGS: yo. 2] aaa

|
|

[DURACION DE:

CONTADOS A PARTIR

(13) MESES CONTADOS A

| PERIODS PARTIR DE LA TERMINACION DEL PLAZO

| SENALADO EN EL SUBACAPITE 3.2.1.
(3.2.3 | TERCER DIECIOCHO (18) MESES CONTADOS A

| pERtovo | PARTIR DE LA TERMINACION DEL PLAZO

| | SENALADO EN EL SUBACAPITE 3.2.2. .. |
“3.2.4 CUBRTOBERIODO | DIDCIOCHO (18) MESES CONTADOS A
i PARTIR DE LA TERMINACION DEL PLAZO
SENALADO EN EL SUBACAPITE 3.2.3. |
tas [OUTNTO TDIECIOCHO (18) MESES CONTADOS A
peR{oDO PARTIR DE LA TERMINACION DEL PLAZO |
SENALADO EN EL SUBACAPITE 3.2.4 |

3.2 DURANTE LA FASE DE EXPLORACION EL CONTRATISTA PODRA PASAR AL
SIGUIENTE PER{ODO SIEMPRE QUE COMUNIQUE A PERUPETRO CON TREINTA
(30) DfAS DE ANTICIPACION AL VENCIMIENTO DE UN PERLODO EN CURSO,
SU INTENCION DE CONTINUAR CON EL SIGUIENTE PERIODO, Y EN TANTO QUE
EL CONTRATISTA NO HAYA INCURRIDO EN LA CAUSAL DE TERMINACION
PREVISTA EN EL SUBACAPITE 22.3.1. LA TERMINACION POR DICHA CAUSAL
DARA LUGAR A LA CORRESPONDIENTE EJECUCION DE LA FIANZA. = = = = =
3.4 SI DURANTE CUALQUIERA DE LOS PER{ODOS INDICADOS EN EL ACAPITE
3.2, EL CONTRATISTA SE VIERA IMPEDIDO, POR RAZONES TECNICAS O
ECONOMICAS DEBIDAMENTE SUSTENTADAS, DE CONCLUIR EL RESPECTIVO
PROGRAMA MINIMO DE TRABAJO, PODRA EXTENDER DICHO PER{ODO HASTA
POR UN MAXIMO DE SEIS (6) MESES, SIEMPRE Y CUANDO HAYA SOLICITADO
LA APROBACION DE PERUPETRO PARA DICHA EXTENSION CON UNA
ANTICIPACION NO MENOR DE TREINTA (30) DIAS AL VENCIMIENTO DEL
PER{ODO EN CURSO, Y QUE LAS RAZONES QUE SUSTENTEN LA SOLICITUD
HAYAN SIDO COMPROBADAS Y APROBADAS POR PERUPETRO. EN ESTE CASO, EL
CONTRATISTA ANTES DEL VENCIMIENTO DEL PERIODO EN CURSO, PRESENTARA
UNA NUEVA FIANZA O PRORROGARA LA EXISTENTE, POR EL NUEVO PLAZO
ESTABLECIDO, CONFORME A LOS REQUISITOS ESTIPULADOS EN EL ACAPITE
3.10. EN EL CASO QUE LAS EXTENSIONES OTORGADAS EXTINGAN EL PLAZO
DEL ULTIMO PERIODO DE LA FASE DE EXPLORACION Y EL CONTRATISTA
DECIDA CONTINUAR CON LOS TRABAJOS EXPLORATORIOS, LAS OBLIGACIONES
DE DICHO PERIODO SE CUMPLIRAN EN UNA EXTENSION DE LA FASE DE
EXPLORACION A SER ACORDADA POR LAS PARTES, DE ACUERDO A LEY. = =
LUEGO DEL CUMPLIMIENTO DEL PROGRAMA MINIMO DE TRABAJO DEL PERIODO
EN CURSO, DENTRO DEL PLAZO CORRESPONDIENTE ESTABLECIDO EN EL
ACAPITE 3.2, DE HABER HECHO USO DE LA EXTENSION A QUE SE REFIERE
EL PARRAFO ANTERIOR, DE SER EL CASO, Y SIEMPRE QUE EL TRABAJO HAYA
CONSISTIDO EN LA PERFORACION DE POR LO MENOS UN POZO EXPLORATORIO,
EL CONTRATISTA PODRA SOLICITAR LA APROBACION DE PERUPETRO DE UN
PLAZO EXTRAORDINARIO DE HASTA SEIS (6) MESES PARA REEVALUAR TODA
LA INFORMACION Y RESULTADOS OBTENIDOS HASTA EL PER{ODO EN CURSO,

CON LA FINALIDAD DE REALIZAR UN ESTUDIO PARA PODER TOMAR LA
DECISION DE PASAR AL SIGUIENTE PER{ODO.= ======5=5555=585
LAS APROBACIONES A QUE SE REFIERE ESTE ACAPITE, SERAN OTORGADAS A
PERUPETRO.= === =5 5555 5555555255528
FASE DE EXPLORACION PODRA CONTINUAR, A ELECCION DEL

DESPUES DE LA FECHA DE INICIO DE LA EXTRACCION

HASTA EL VENCIMIENTO DEL PLAZO DE ESTA FASE, QUE SE

EN EL ACAPITE 3.1. EN DICHO CASO, LA EXONERACION DE

CONTEMPLADA EN EL ACAPITE 10.3 REGIRA HASTA EL

NTO DE LA FASE DE EXPLORACION, MIENTRAS QUE EL METODO DE

N LINEAL REFERIDO EN EL ACAPITE 9.6 SE APLICARA DESDE

DE LA EXTRACCION COMERCIAL, CONFORME A LEY.=

3,4 EN CASC QUE EL: CONTRATISTA REALICE UN’ DESCUBRIMIENTO O

UROS DURANTE CUALQUIER PERIODO DE LA

COMERCIAL SOLO POR RAZONES DE

PERIODO DE RETENCION, DE HASTA

DESCUBIERTOS, CON

LA PRODUCCION. =

ESTARA SUJETC, CUANDO MENOS, A QUE
REQUISITOS:= = === === 55 7FFF
PUEDA DEMOSTPAR A SATISFACCION DE
QUE LOS VOLUMENES DE HIDROCARBUROS DESCUBIERTOS EN EL

DE CONTRATO SON INSU ENTES PARA JUSTIFICAR ECONOMICAMENTE

TRUCCION DEL DUCTC SRINCIPAL;= = === === == 5555 5

3) QUE EL CONJUNTO DE DESCUBRIMIENTOS EN AREAS CONTIGUAS MAS

DEL CONTRATISTA, ES INSUFICIENTE PARA JUSTIFICAR

MENTE LA CONSTRUCCION DE UN DUCTO PRINCIPAL; Y, = = = =

QUE EL CONTRATISTA DEMUESTRE, SOBRE UNA BASE ECONOMICA,

LOS HIDROCARBUROS DESCUBIERTOS NO PUEDEN SER TRANSPORTADOS

fa)

EL AREA DE CONTRATO A UN LUGAR PARA SU COMERCIALIZACION, POR

SINGUN MEDIO DE TRANSPORTE.= = === 55 5555555555555

2.7 EN CASO QUE EL CONTRATISTA REALICE UN DESCUBRIMIENTO DE GAS
¢
2
a
w
0
Q
t
ia
9
Zz

NATURAL NO ASOCIADO O DE GAS NATURAL NO ASOCIADO Y CONDENSADOS
DURANTE CUALQUIER PERIODO DE LA FASE DE EXPLORACION, PODRA
SOLICITAR UN PERIODO DE RETENCION, DE HASTA DIEZ (10) ANOS, POR EL
YACIMIENTO © YACIMIENTOS DESCUBIERTOS, CON EL PROPOSITO DE
DESARROLLAR EL MERCADO.= = == == 5555555555555 555
3.8 EN CASO QUE EL CONTRATISTA REALICE UN DESCUBRIMIENTO DE
PETROLEO Y UN DESCUBRIMIENTO DE GAS NATURAL NO ASOCIADO O DE GAS
NATURAL NO ASOCIADO Y CONDENSADOS DURANTE CUALQUIER PERIODO DE LA
FASE DE EXPLORACION, Y SE PRESENTEN LOS CASOS DESCRITOS EN LOS
ACAPITES 3.6 Y 3.7, EL CONTRATISTA PODRA SOLICITAR UN PER{ODO DE
RETENCION PARA PETROLEO Y OTRO PARA GAS NATURAL NO ASOCIADO O GAS
NATURAL NO ASOCIADO Y CONDENSADOS, PARA LOS FINES INDICADOS EN
DICHOS ACAPITES.= == == == 5555525555555 5555
3.9 EL PERLODO DE RETENCION, AL QUE SE REFIEREN LOS ACAPITES 3.6
Y 3.7, EXTIENDE EL PLAZO DEL CONTRATO POR UN TIEMPO IGUAL AL DEL
PER{ODO DE RETENCION OTORGADO POR PERUPETRO.= = === == 2555
EL PERLODO DE RETENCION CONSTARA POR ESCRITO. PARA ESTE EFECTO, EL
CONTRATISTA PRESENTARA UNA SOLICITUD A PERUPETRO, ACOMPANANDO
DOCUMENTACION DE SUSTENTO £& INCLUYENDO UN CRONOGRAMA DE
ACTIVIDADES A REALIZAR. SEMESTRALMENTE, A PARTIR DEL INICIO DEL
PERIODO DE RETENCION Y POR EL TIEMPO QUE DEMORE ESTE, £L
CONTRATISTA ESTA OBLIGADO A PRESENTAR UN INFORME, DE AVANCE DEL
CRONOGRAMA Y CUMPLIMIENTO DE LOS REQUISITOS ESTABLECIDOS EN EL
ACAPITE 3.6.25== 2222522422222 225225222+2+28
CON EL INICIO DEL PERIODO DE RETENCION TERMINA LA FASE DE
EXPLORACION. CON LA DECLARACION DE DESCUBRIMIENTO COMERCIAL DE
HIDROCARBUROS EN DICHO PERIODO, SE DARA INICIO A LA FASE DE
EXPLOTACION.= === == 5 5525222555225 252 5228
EL OTORGAMIENTO DEL PERIODO DE RETENCION A QUE SE REFIEREN LOS
ACAPITES 3.6 ¥ 3.7 ¥ LA DURACION DE LOS MISMOS SERA DETERMINADO A
CRITERIO DE PERUPETRO, SIN QUE ELLO AFECTE O DISMINUYA LA

OBLIGACION DEL CUMPLIMIENTO DEL PROGRAMA MiNIMO DE TRABAJO DEL

PZRiODO DE LA FASE DE EXPLORACION EN CURSO. === ===5 55558

3.10 £L CONTRATISTA DEBERA GARANTIZAR EL CUMPLIMIENTO DEL PROGRAMA

DE TRABAJO DE CADA UNO DE LOS PERIODOS DE LA FASE DE

RACION, DE ACUERDO A LO PREVISTO POR LOS ACAPITES 3.2 Y 4.6,

NTE UNA SOLA FIANZA SOLIDARIA, SIN BENEFICIO DE EXCUSION,

INCCNDICIONAL, IRREVOCABLE Y DE REALIZACION AUTOMATICA EN EL PERU,

POR A ENTIDAD DEL SISTEMA FINANCIERO DEBIDAMENTE

ADA Y DOMICILIADA EN EL PERU Y ACEPTADA POR PERUPETRO. A

DE PERUPETRO, EL CONTRATISTA SUSTITUIRA CUALQUIER FIANZA

DEBIENDO CUMPLIR CON PRESENTAR UNA NUEVA FIANZA DENTRO

QUINCE (15) DIAS UTILES SIGUIENTES A LA FECHA DE

NTRATISTA DE LA SOLICITUD DE’ PERUPETRO, = = =

D1T¢ OF LA FIANZA PARA EL PROGRAMA MINIMO DE TRABAJO DE CADA

DE EXPLORACION ES EL QUE APARECE

LOS ANEXOS "C-1" AL "C-5", QUE ES EL RESULTADO DE

QUE, PARA ESTE EFECTO SE
DE UNIDADES DE TRABAJO
ERLODO, SEGUN EL ACAPITE

PB

ps)

OGRAMA MINIMO DE TRABAJO
CON iA FORMA INDICADA EN LOS ANEXOS "C-1" AL "c-5", SEGUN

PARA EL PROGRAMA MiINIMO DE TRABAJO DE CADA UNO DE LOS

LA FASE DE EXPLORACION SEGUN EL ACAPITE 4.6, SERAN

SADAS A PERUPETRO ANTES DEL INICIO DE CADA PER{ODO; EN CASO

\RIO, SERA DE APLICACION EL SUBACAPITE 22.3.3. LA FIANZA
ZSPONDIENTE AL PROGRAMA MINIMO DE TRABAJO DEL PRIMER PERIODO

ENTREGADA EN LA FECHA DE SUSCRIPCION.= === 55555

FIANZAS, EN CASO DE PRORROGA DE LOS PLAZOS DE LOS PERLODOS DE

E DE SXPLORACION, DEBERAN SER SUSTITUIDAS 0 PRORROGADAS POR
EL CONTRATISTA, ANTES DEL INICIO DE LA PRORROGA CORRESPONDIENTE.
EN CASO CONTRARIO, QUEDARA SIN EFECTO LA APROBACION OTORGADA POR

PERUPETRO A LA PRORROGA SOLICITADA POR EL CONTRATISTA.= = = = = =

LA FIANZA PARA EL PROGRAMA MINIMO DE TRABAJO DE CADA PERLODO DE LA
FASE DE EXPLORACION, SE MANTENDRA VIGENTE DURANTE UN PLAZO QUE
EXCEDA EN TREINTA (30) DIAS UTILES AL PLAZO DE DURACION DE DICHO
PERIODO.= = === == 5557555575555 5555553555
EN CASO QUE ALGUNA DE LAS FIANZAS QUE HAYA ENTREGADO EL
CONTRATISTA NO SE MANTUVIERA VIGENTE POR EL PLAZO ESTABLECIDO,
ESTE DEBERA CUMPLIR CON ENTREGAR UNA NUEVA FIANZA 0 PRORROGAR LA
EXISTENTE, DENTRO DEL PLAZO DE QUINCE (15) DIAS UTILES SIGUIENTES
A LA RECEPCION POR EL CONTRATISTA DE LA NOTIFICACION DE PERUPETRO.
EN CASO CONTRARIO, SERA DE APLICACION EL SUBACAPITE 22.3.3. = = =
CUMPLIDA LA OBLIGACION GARANTIZADA POR CADA FIANZA, PERUPETRO

PROCEDERA INMEDIATAMENTE A DEVOLVER AL FIADOR, A TRAVES DEL

CONTRATISTA, LA FIANZA CORRESPONDIENTE.
LA EJECUCION DE CUALQUIER FIANZA TENDRA EL EFECTO DE EXTINGUIR LA
OBLIGACION DEL CONTRATISTA DE LLEVAR A CABO EL PROGRAMA MINIMO. DE
TRABAJO, SIN PERJUICIO DE LA APLICACION DE LO DISPUESTO EN EL
SUBACAPITE 22.3.1. === === 5555525555555 75277=8
3.11 INTERVIENE HYDROCARBON EXPLORATION PLC, PARA EFECTOS DE
OTORGAR LA GARANTIA CORPORATIVA QUE APARECE COMO EL ANEXO “D”, =
LA GARANTIA CORPORATIVA SUBSISTIRA MIENTRAS SEAN EXIGIBLES LAS
OBLIGACIONES DEL CONTRATISTA COMPRENDIDAS EN EL ANEXO “D”. SERA DE
APLICACION EL SUBACAPITE 22.3.5, SI PRODUCIDO ALGUN. HECHO PREVISTO
EN DICHO ACAPITS, EL CONTRATISTA NO CUMPLE CON SUSTITUIRLA EN UN
PLAZO MAXIMO DE QUINCE (15) DIAS UTILES SIGUIENTES A LA RECEPCION
POR EL CONTRATISTA DE LA NOTIFICACION DE PERUPETRO REQUIRIENDO LA
SUSTITUCION.= === == 5 5525522555525 555255528
CLAUSULA CUARTA.- EXPLORACION= = ====s==s2=2=55s==55=5555
4.1 EL CONTRATISTA INICIARA LAS ACTIVIDADES DE EXPLORACION A
PARTIR DE LA FECHA EFECTIVA.= === == 5555555525525 6
4.2 EL CONTRATISTA PODRA HACER SUELTA DE LA TOTALIDAD DEL AREA DE

CONTRATO SIN LUGAR A SANCION ALGUNA, MEDIANTE NOTIFICACION A

PERU?

RUPETRO CON UNA ANTICIPACION NO MENOR DE TREINTA (30) DfAs,

Y CUANDO HAYA DADO CUMPLIMIENTO AL PROGRAMA MINIMO DE

JO DEL PERLODO DE LA FASE DE EXPLORACION QUE SE ENCUENTRE EN

330 QUE EL CONTRATISTA HICIERA SUELTA TOTAL DEL AREA DE

LA ABANDONARA O DEJARA VENCER EL PLAZO DEL PER{ODO EN

ANTES DE DAR CUMPLIMIENTO AL CORRESPONDIENTE PROGRAMA MINIMO

= TRABAJO, SIN MEDIAR RAZONES TECNICAS APROBADAS POR PERUPETRO,

UTARA LA FIANZA, SIN PERJUICIO DE APLICAR LO ESTIPULADO

fhe Or GO VNOW Gd Sig 9) OO ed

TRATISTA PODRA HACER SUELTAS PARCIALES DEL AREA DE CONTRATO

MOTIFICACION A PERUPETRO CON UNA ANTICIPACION NO-MENOR~DE

DIAS, SIN LUGAR A SANCION ALGUNA, PERO SIN QUE ELLO

ISMINUYA SU OBLIGACION DE CUMPLIMIENTO DEL PROGRAMA

TRABAJO DEL PER{ODO DE LA FASE DE EXPLORACION QUE SE

EN CURSO.= ===2 2225225

LAE RPTL! DEJARAN CONSTANCIA MEDIANTE ACTA DEL COMITE DE

ta

DE LAS QUE HAGA SUELTA EL CONTRATISTA.

ro
°
oO
bs)
bi

Q

ONTINUAR HACIENDO USO DE LA SUPERFICIE DE
HAYA HECHO SUELTA EN LAS QUE HUBIERA
=S QUE TENGAN RELACION CON LAS OPERACIONES.

ION DEL CONTRATO SE EFECTUARAN SUELTAS DE LA

POR LO MENOS VEINTE POR CIENTO (20%) DEL AREA DE

© ORIGINAL AL TERMINO DEL TERCER.PER{LODO DESCRITO EN EL

ACAPITE 3.2.3 Y POR LO MENOS EL TREINTA POR CIENTO (30%) DEL

DE CONTRATO ORIGINAL AL TERMINO DEL QUINTO PER{ODO DESCRITO

ZL SUBACAPITE 3.2.5. == === 55 2525552222255

B) AL FINAL DEL QUINTO PERLODO DESCRITO EN EL SUBACAPITE 3.2.5,

EL CONTRATISTA DEBERA HABER REALIZADO LA SUELTA DE POR LO MENOS EL

NCUENTA POR CIENTO (50%) DEL AREA DE CONTRATO ORIGINAL,

PARA ESTE FIN LA SUELTA REALIZADA SEGUN LO ESTABLECIDO

EN EL LITERAL A) ANTERIOR, A MENOS QUE EL CONTRATISTA COMPROMETA
EN FORMA EXPRESA ACTIVIDAD EXPLORATORIA, CONFORME A LO ESTABLECIDO
Ne i ire) (es) PG USN ee a ee
c) AL TERMINO DE LA FASE DE EXPLORACION, EL CONTRATISTA PODRA
MANTENER EL AREA DE CONTRATO DE LA QUE NO HUBIERA HECHO SUELTA, NO
COMPRENDIDA EN EL LITERAL D) SIGUIENTE, PARA LO CUAL DEBERA

COMPROMETERSE A PERFORAR UN (1) POZO EXPLORATORIO CADA DOS (2)

D) EN CASO QUE EL CONTRATISTA DECIDA NO CONTINUAR REALIZANDO EL
TRABAJO EXPLORATORIO DESCRITO EN EL LITERAL C), O EN CASO DE
INCUMPLIMIENTO DE DICHO COMPROMISO, Y SIN PERJUICIO DE LA
APLICACION DE. LAS ESTIPULACIONES—CONTRACTUALES RESPECTIVAS,
MANTENDRA SOLO LOS YACIMIENTOS DESCUBIERTOS, MAS UNA AREA
CIRCUNDANTE DE CINCO (5) KILOMETROS, HASTA EL LIMITE DEL AREA DE
CONTRATO.= === ==5 555 555555555555 55555555
4.4 PARA EFECTO DEL ACAPITE 4.2 SE HA DIVIDIDO EL AREA DE
CONTRATO EN PARCELAS RECTANGULARES, HASTA DONDE HA SIDO POSIBLE,
DE UNA EXTENSION DE VEINTE MIL HECTAREAS (20,000.00 HA) Y DONDE
NO, CON AREA DIFERENTE. NO ES NECESARIO QUE LAS AREAS DE LAS QUE
HAGA SUELTA EL CONTRATISTA SEAN CONTIGUAS.= == === === 5-5
4.5  CUALQUIER AREA DE LA QUE HAGA SUELTA EL CONTRATISTA,
INCLUYENDO LOS YACIMIENTOS QUE SE ENCUENTREN DENTRO DE LA MISMA,
REVERTIRA AL ESTADO SIN COSTO ALGUNO PARA ESTE NI PARA
DERUDE DRO = = oe) oe ee
4.6 EL PROGRAMA MINIMO DE TRABAJO PARA CADA UNO DE LOS PERLODOS

DE LA FASE DE EXPLORACION COMPRENDE LO SIGUIENTE: === ==5 5

SUBACAPITE PERIODO ACTIVIDAD
[4.6.1 PRIMER 20 UTE O EVALUACION G&G CON LA
PERLODO INFORMACION EXISTENTE. INFORME

DE EVALUACION.

po

4.6.2 SEGUNDO 170 UTE [o) REGISTRO. E
PERLODO INTERPRETACION DE 150 KM DE
| SfiSMICA 2D. EVALUACION G&G Y

DEFINICION DE LEADS ¥/O

PROSPECTOS. INFORME DE
| EVALUACION.
TERCER 165 UTE O PERFORACION DE 1 POZO
PERLODO EXPLORATORIO HASTA 1500 METROS
i © 50 METROS EN PALEOZOICO. |
(4.6.4 CUARTO 165 UTE O PERFORACION DE 1 POR]
PERIODO EXPLORATORIO HASTA 1500 METROS
0 50 METROS EN PALEOZOICO.

QUINTO 165 UTE © PERFORACION DE 1 POZO

EXPLORATORIO HASTA 1500 METROS

| 10 50 METROS EN PALEOZOICO.

CRITAS EN EL PRESENTE

NEAS SISMICAS 2D, LOS KILOMETROS

te
ry

DESDE EL PUNTO DE DISPARO INICIAL

DE DISPARO FINAL DE CADA LINEA S{iSMICA.= = = = = =

H

Zu CASO DEL REGISTRO DE LINEAS SISMICAS 3D, LOS KILOMETROS

OS SERAN DETERMINADOS POR EL AREA DE SUPERFICIE CUBIERTA

ie PROGRAMA FOURCUTADO) = as ee |

i LAY

UNIDADES DE TRABAJO EXPLORATORIO A QUE SE REFIERE EL

a

ACAPITS SERAN CUMPLIDAS DE CONFORMIDAD CON LA TABLA DE

ENCIAS ESTABLECIDA EN EL ANEXO "F".= = = === == 555

c} EN CASO DE PERFORACION DE POZOS EXPLORATORIOS, LAS UNIDADES

TRABAJO EXPLORATORIO—QUE SERAN ACREDITADAS—PARA TRABAJOS

RCS, SERAN DETERMINADAS CONFORME AL ANEXO "F", SOBRE LA BASE

DIFERENCIA ENTRE LA PROFUNDIDAD FINAL ALCANZADA Y LA

|
|
PROFUNDIDAD ESTABLECIDA EN EL ACAPITE 4.7.5 = === == 5555
D) ANTES DEL INICIO DE CADA PER{ODO DE LA FASE DE EXPLORACION
EL CONTRATISTA DEBERA COMUNICAR A PERUPETRO EL PROGRAMA DE LAS
ACTIVIDADES EXPLORATORIAS PLANIFICADAS PARA CUMPLIR CON EL NUMERO
DE UNIDADES DE TRABAJO EXPLORATORIO COMPROMETIDAS PARA DICHO
PERIODO. EL CONTRATISTA DEBERA COMUNICAR A PERUPETRO CUALQUIER
MODIFICACION DEL CONTENIDO DE DICHO PROGRAMA, ANTES DE SU
EJECUCION, MEDIANTE UN INFORME TECNICO DE SUSTENTO.= = = = = = =
4.7 LOS POZOS EXPLORATORIOS QUE SE PERFOREN EN CUMPLIMIENTO DEL
PROGRAMA MiNIMO DE TRABAJO A QUE SE REFIERE EL ACAPITE 4.6, SE
CONSIDERARAN PERFORADOS Y, EN CONSECUENCIA, LA OBLIGACION DEL
CONTRATISTA CUMPLIDA, CUANDO SE ALCANCE UNA PROFUNDIDAD VERTICAL
(TVD) MINIMA ESTABLECIDA EN LOS PROGRAMAS MINIMOS DE TRABAJO,
MEDIDA DESDE LA MESA ROTARIA, O UN MIiNIMO DE CINCUENTA (50) METROS
DENTRO DE LA FORMACION OBJETIVO MAS PROFUNDA QUE ACUERDEN LAS
PARTES ANTES DE INICIAR LA PERFORACION DE CUALQUIER POZO
pO GRO NTO Go ee ee Pe ee
ASIMISMO, SI DURANTE LA PERFORACION DE CUALQUIERA DE LOS POZOS
EXPLORATORIOS QUE SE EJECUTE EN CUMPLIMIENTO DE LOS PROGRAMAS
MINIMOS DE TRABAJO, REFERIDOS EN EL ACAPITE 4.6, SE PRESENTASEN
PROBLEMAS INSUPERABLES, DE TIPO GEOLOGICO © MECANICO, EL
CONTRATISTA PODRA SOLICITAR DAR POR CUMPLIDA LA OBLIGACION DE

PERFORACION, MEDIANTE UN INFORME TECNICO DE SUSTENTO, SUJETO A LA

4.8 EN CASO QUE EL CONTRATISTA DECIDA EFECTUAR UNA DECLARACION DE
DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS, DEBERA NOTIFICAR DICHA
DECLARACION A PERUPETRO ADJUNTANDO LA JUSTIFICACION TECNICO
ECONOMICA CORRESPONDIENTE, Y PRESENTAR DENTRO DE LOS CIENTO
OCHENTA (180) DIAS POSTERIORES A DICHA DECLARACION, UN "PLAN
INICIAL DE DESARROLLO" PARA VIABILIZAR LA EXPLOTACION DEL

DESCUBRIMIENTO DE HIDROCARBUROS, QUE DEBERA INCLUIR, ENTRE OTROS,

|
|
|
ES EVALUACION E INTERPRETACION GEOLOGICA DE TODOS LOS

VORIOS SUJETOS A DESARROLLO.= = == = ==5 5 5525555552
Ss CARACTERISTICAS FISICAS Y QUIMICAS DE LOS HIDROCARBUROS

TERTOS Y PORC

AJE DE PRODUCTOS ASOCIADOS E IMPUREZAS QUE
coals (elope No 3 eo eg ey
c ESTIMACION DE RESERVAS PROBADAS, PROBABLES Y POSIBLES,

ENDO PARAMETROS DE ROCA Y¥ FLUIDO UTILIZADOS PARA LOS

DOS. PERFILES DE PRODUCCION ESTIMADOS, DURANTE LA VIGENCIA

Di. IONTRATO PARA EL O LOS RESERVORIOS.= === === =+=25f5

c CRONOGRAMA DE DESARROLLO, ADJUNTANDO EL NUMERO ESTIMADO DE

ROLLO Y SU CAPACIDAD PRODUCTIVA, ASi COMO DE POZOS

AGUA ¥ GAS DE SER EL CASO.= === == 555558

@ SISTEMA DE TRANSPORTS ¥Y ALMACENAMIENTO Y PUNTOS DE

PRODUCCION PROYECTADOS. DE SER EL CASO,

DE TODAS LAS ACTIVIDADES A

ESTIMADA EN EL QUE TENDRA LUGAR LA FECHA DE INICIO DE

RACCION COMERCIAL.= === = 55 = 555522222228

LUACION ECONOMICA, INCLUYENDO PRECIOS DE LOS HIDROCARBUROS

DUCCION Y OPERACION, CORRESPONDIENTE AL ESCENARIO

PROBABLE, Y ESCENARIOS ALTERNATIVOS RELEVANTES. SE DEBE

INVERSIONES, GASTOS Y COSTOS ESPECIFICOS ESTIMADOS DE

LOTACION DEL DESCUBRIMIENTO COMERCIAL ASi COMO CUALQUIER

FORMACION QUE EL CONTRATISTA CONSIDERE APROPIADA.= = = = =

4.9  PERUPETRO DEBERA INDICAR AL CONTRATISTA SUS COMENTARIOS AL
"2LAN INICIAL DE DESARROLLO" DENTRO DE LOS SESENTA (60) Dias

SIs

NTES DE HABERLO RECIBIDO, PUDIENDO OBJETAR LA FECHA DE

LIMA

Norrie CF

INICIO DE LA EXTRACCION COMERCIAL SI LA MISMA NO ES RAZONABLEMENTE
ADECUADA. EN CASO DE DISCREPANCIA SERA DE APLICACION LO DISPUESTO
EN EL ACAPITE 21.2. = === 5555555555555 55755
4,10 SI EL CONTRATISTA EFECTUA UNA DECLARACION DE DESCUBRIMIENTO
COMERCIAL DE HIDROCARBUROS, ESTARA OBLIGADO A INICIAR EL
DESARROLLO DENTRO DE LOS CIENTO OCHENTA (180) DiAS SIGUIENTES AL
VENCIMIENTO DEL PLAZO DE SESENTA (60) DIAS INDICADO EN EL ACAPITE
a0) DET) CONTRATO§ = —s— t= a= ee
LA DECLARACION DE DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS NO
IMPLICARA LA DISMINUCION © SUSPENSION DE LAS OBLIGACIONES DEL
PROGRAMA MINIMO DE TRABAJO DEL PERLODO EN CURSO. = ==== == 55
4.11 EL DESARROLLO DE LOS HIDROCARBUROS DESCUBIERTOS, SE REALIZARA
DE ACUERDO A LOS PROGRAMAS DE TRABAJO PRESENTADOS POR EL

CONTRATISTA A PERUPETRO, CONFORME CON LO ESTIPULADO EN EL ACAPITE

LAS PARTES ACUERDAN QUE CUANDO SEA APROPIADO Y. NECESARIO SE PODRA
AJUSTAR, EXTENDER O MODIFICAR LOS PLAZOS PARA LA PRESENTACION DEL
"PLAN INICIAL DE DESARROLLO" O DE LOS PROGRAMAS ANUALES DE
TRABAJO, SEGUN SEA EL CASO. PARA ESTE EFECTO, EL CONTRATISTA
PRESENTARA LAS PROPUESTAS CON LAS JUSTIFICACIONES DETALLADAS Y
NECESARIAS A PERUPETRO PARA QUE SE ACUERDEN TALES AJUSTES,
EXTENSIONES O MODIFICACIONES.= = == == 5 == 572272778
4.12 EL VENCIMIENTO DE LA FASE DE EXPLORACION, NO AFECTARA LOS
TERMINOS Y PLAZOS DE LOS PROCEDIMIENTOS ANTES DESCRITOS QUE
ESTUVIERAN EN EJECUCION A LA FECHA DE PRODUCIDO DICHO VENCIMIENTO.
4.13 EN CASOS EXCEPCIONALES, QUE HAGAN INVIABLE EL CUMPLIMIENTO DE
LAS OBLIGACIONES Y¥/O PLAZOS DE LOS PERIODOS DE LOS PROGRAMAS
MINIMOS DE TRABAJO ESTIPULADOS EN LOS ACAPITES 4.6 Y 3.2
RESPECTIVAMENTE, Y A SOLICITUD DEL CONTRATISTA, MEDIANTE LA
PRESENTACION DE UN INFORME DE SUSTENTO, LAS OBLIGACIONES DE LOS
PERLODOS DEL PROGRAMA MIiNIMO DE TRABAJO PODRAN SER SUSTITUIDAS Y

LOS PLAZOS DE LOS MISMOS PRORROGADOS, SIEMPRE QUE PERUPETRO ACEPTE

EBE LA SOLICITUD DEL CONTRATISTA. EN NINGUN CASO, LA
'STITUCION MODIFICARA EL COMPROMISO INICIAL EN UNIDADES DE
JO EXPLORATORIO PARA LA FASE DE EXPLORACION, DISMINUYENDO

CICNES.

TAMBIOS ACEPTADOS Y APROBADOS POR PERUPETRO EN APLICACION DE

AFOS PRECEDENTES DARAN LUGAR A LA REVISION DE LOS MONTOS Y

LAS FIANZAS ESTABLECIDAS; POR LO QUE, DE SER EL CASO,

LAS PARTES CALCULARAN LOS NUEVOS MONTOS DE LAS FIANZAS Y EL

TISTA CUMPLIRA CON ENTREGAR UNA NUEVA FIANZA O PRORROGAR LA

POR EL NUEVO PLAZO ESTABLECIDO, CONFORME A _ LOS

STIPULADOS EN LOS ACAPITES 3.4 ¥ 3.10. LAS UNIDADES DE

TORIO TAMBIEZN SERAN CALCULADAS PARA LA NUEVA AREA

INICIA AL DfA SIGUIENTE DE LA

ACION, SIEMPRE Y CUANDO SH HUBIERE

EXPLORACION UNA DECLARACION DE
ROCARBUROS. SIN EMBARGO, A OPCION

DAR INICIO ANTICIPADO A LA FASE DE

ION ¥ TERMINARA LA FASE DE EXPLORACION EN LA FECHA DE

DE LA EXTRACCION COMERCIAL. EN CASO DE PERLODO DE

SN UNA VEZ EFECTUADA LA DECLARACION DE DESCUBRIMIENTO

DE HIDROCARBUROS, SE DARA INICIO A LA FASE DE

ny
ro

EL CONTRATISTA DESPLEGARA ACCIONES RAZONABLES PARA QUE LA

. DE INICIO DE LA EXTRACCION COMERCIAL TENGA LUGAR EN LA FECHA

ESTABLEZCA DE CONFORMIDAD A LOS ACAPITES 4.8 ¥ 4.9. == 5
5.3 CON UNA ANTICIPACION NO MENOR DE SESENTA (60) DfAS A LA

MINACION DE CADA ANO CALENDARIO A PARTIR DE LA PRESENTACION DEL

2LAN INICIAL DE DESARROLLO, EL CONTRATISTA PRESENTARA A PERUPETRO,

norNeie of LIMA

a) UN PROGRAMA ANUAL DE TRABAJO Y EL PRESUPUESTO DETALLADO
DE INGRESOS, COSTOS, GASTOS E INVERSIONES CORRESPONDIENTE AL
SIGUIENTE ANO CALENDARIO.= = ====5 255 = 55555555555
b) UN PROGRAMA ANUAL DE TRABAJO Y EL PRESUPUESTO DETALLADO
DE INGRESOS, COSTOS, GASTOS & INVERSIONES PARA LA EXPLORACION,
TENDENTE A BUSCAR RESERVAS ADICIONALES, DE SER EL CASO. = = = =
c) UN PROGRAMA DE TRABAJO Y SU PROYECCION DE INGRESOS,
=COSTOS, GASTOS E INVERSIONES CORRESPONDIENTES PARA EL DESARROLLO
¥/O PRODUCCION PARA LOS SIGUIENTES CINCO (5) ANOS CALENDARIO. = =
EL CONTRATISTA PODRA REAJUSTAR O CAMBIAR DICHOS PROGRAMAS EN EL
COMITE DE SUPERVISION.= = === === 55755555555 5555
5.4 PARA EJECUTAR CADA PROGRAMA DE TRABAJO, EL CONTRATISTA
UTILIZARA EL EQUIPO Y/O METODOS QUE SEAN NECESARIOS Y APROPIADOS
PARA PERMITIR LA EVALUACION Y SEGUIMIENTO DE LAS OPERACIONES. = =
5.5 EL CONTRATISTA ESTA OBLIGADO A LA EXPLOTACION Y RECUPERACION
ECONOMICA DE LAS RESERVAS DE HIDROCARBUROS DEL AREA DE CONTRATO,
DE CONFORMIDAD CON LOS PROGRAMAS A QUE SE REFIERE ESTA CLAUSULA
QUINTA Y LA LLEVARA A CABO DE ACUERDO A LOS PRINCIPIOS TECNICOS Y

ECONOMICOS GENERALMENTE ACEPTADOS Y EN USO POR LA INDUSTRIA

INTERNACIONAL DE HIDROCARBUROS. a
5.6 EL CONTRATISTA TIENE EL DERECHO A UTILIZAR EN SUS OPERACIONES
LOS HIDROCARBUROS PRODUCIDOS EN EL AREA DE CONTRATO SIN COSTO
ALGUNO, NO SIENDO POR LO TANTO CONSIDERADOS PARA EFECTOS DE
DETERMINAR LA REGALIA. DICHOS HIDROCARBUROS PODRAN SER PROCESADOS
EN PLANTAS DE DESTILACION PRIMARIA DEL CONTRATISTA PARA SER
UTILIZADOS EXCLUSIVAMENTE EN LAS OPERACIONES. = = = = = = = = = =
EN CASO QUE LA PLANTA DE DESTILACION PRIMARIA SE ENCUENTRE FUERA
DEL AREA DE CONTRATO, LAS PARTES MEDIRAN EL VOLUMEN DE
HIDROCARBUROS A SER PROCESADOS EN LA PLANTA Y EL VOLUMEN DE LOS
PRODUCTOS OBTENIDOS PARA SER USADOS COMO COMBUSTIBLE; LA
DIFERENCIA DE DICHOS VOLUMENES SERA CONSIDERADA PARA EFECTOS DE LA

DETERMINACION DE LA REGALIA.= == =====5=5=5 55555525268

5.7 EL CONTRATISTA TENDRA EL DERECHO DE RECUPERAR LOS

fe)

CARBUROS LIQUIDOS DE CUALQUIER GAS NATURAL QUE HAYA PRODUCIDO

i IDR

EL AREA DE CONTRATO Y DE EXTRAERLOS EN CUALQUIER ETAPA DE
MANIPULEO DE DICHO GAS NATURAL.= = = == == === =55 555555

LOS LIQUIDOS ASI SEPARADOS SERAN CONSIDERADOS COMO L{fQUIDOS DEL

NATURAL PARA EFECTOS DE DETERMINAR LA REGALIA DEL

© QUE POR RAZONES ECONOMICAS U OPERATIVAS NO SEA

20SIBLE SU RECOLECCION Y PUEDA MEZCLARSE CON EL PETROLEO Y

ARSE JUNTOS.= ===2+ 2225222252252 222222++8

3.3 EL GAS NATURAL QUE NO SEA UTILIZADO POR EL CONTRATISTA EN LAS

TONES DE ACUERDO AL ACAPITE 5.6, PODRA SER COMERCIALIZADO,

AL

S/-2OR Ei CONTRA Mote = ae

EN QUE EL GAS NATURAL NO SEA UTILIZADO,

YECTADO, EL CONTRATISTA PODRA QUEMAR EL GAS,

DEL MINISTERIO DE ENERGIA Y MINAS. i = os

° YACIMIENTOS COMERCIALMENTE

TA Y LOS CONTRATISTAS QUE TENGAN

AN ACUERDO EN LA REALIZACION DE UN

N UNITARIO 0 UN PLAN COMUN DE EXPLOTACION. DE NO
EL MINISTERIO DE ENERGIA Y MINAS DISPONDRA EL
DIFERENCIAS AL COMIT# TECNICO DE CONCILIACION

DE LA LEY N° 26221 ¥ SU RESOLUCION

OBLIGATORIO CUMPLIMIENTO. === === === 255

CUANDO UN YACIMIENTO O YACIMIENTOS COMERCIALMENTE

SE EXTIENDAN EN FORMA CONTINUA DEL AREA DE CONTRATO

AREAS ADYACENTES NO ASIGNADAS A UN CONTRATISTA O QUE NO

EN PROCESC DE NEGOCIACION, CONCURSO, LICITACION O EN PROCESO

EZLECCION DE CONTRATISTA Y NO EXISTA LIMITACION EN CUANTO A

CION AMBIENTAL, PREVIA APROBACION DE PERUPETRO A LA

DEL CONTRATISTA, DICHAS AREAS ADYACENTES SERAN

5 Fkurgude Gavero
Jig DE LIMA

5.10 TERMINADA LA PERFORACION DE UN (1) POZO, EL CONTRATISTA DEBE
INFORMAR A PERUPETRO LA OPORTUNIDAD EN QUE EL POZO SERA PROBADO Y
EL PROGRAMA DE PRUEBAS A SEGUIR, DE SER EL CASO. LA PRUEBA DEL
POZO DEBERA REALIZARSE DENTRO DE LOS TRES (3) MESES SIGUIENTES AL

TERMINO DE LA PERFORACION, SALVO QUE POR RAZONES TECNICAS, EL

CONTRATISTA REQUIERA UN MAYOR PLAZO P,

RA REALIZAR LA PRUEBA. = =
5.11 PERUPETRO PODRA EN TODO MOMENTO INSPECCIONAR Y PROBAR LOS
EQUIPOS = INSTRUMENTOS DE MEDICION UTILIZADOS PARA MEDIR EL
VOLUMEN Y DETERMINAR LA CALIDAD DE LOS HIDROCARBUROS FISCALIZADOS.
LOS EQUIPOS & INSTRUMENTOS DE MEDICION SERAN PERIODICAMENTE
CALIBRADOS CONFORME LAS NORMAS APLICABLES. LOS REPRESENTANTES DE
PERUPETRO PODRAN ESTAR PRESENTES EN EL ACTO.= = === = 55555
5,12 ANTES DE LA FECHA DE INICIO DE LA EXTRACCION COMERCIAL Y PARA
LA DETERMINACION DE LOS VOLUMENES Y CALIDAD DE LOS HIDROCARBUROS
FISCALIZADOS, LAS PARTES ACORDARAN LOS EQUIPOS, METODOS: Y
PROCEDIMIENTOS DE MEDICION CORRESPONDIENTE.= == === 575555
5.13 PARA LA PRODUCCION DE PETROLEO PESADO EN EL AREA DE CONTRATO,
ESTE SE PODRA MEZCLAR CON PETROLEO LIVIANO PRODUCIDO FUERA DEL
AREA CONTRATO. DICHO PETROLEO LIVIANO SERA MEDIDO Y FISCALIZADO
POR LAS PARTES EN UN PUNTO DE MEDICION AL INGRESAR AL AREA DE
CONTRATO, === === === 552555555555 52557575
EL VOLUMEN DE DICHOS HIDROCARBUROS PRODUCIDOS FUERA DEL AREA DE
CONTRATO SERA DESCONTADO DEL VOLUMEN DE HIDROCARBUROS FISCALIZADOS
EN EL AREA DE CONTRATO PARA EFECTOS DE LA DETERMINACION DE LA
REGALIA A PAGAR POR EL CONTRATISTA.= == == ==+=5 55555555
5.14 EL AGUA DE FORMACION PRODUCIDA CONJUNTAMENTE CON LOS
HIDROCARBUROS, DEBERA SER REINYECTADA DESDE EL INICIO DE LA

PRODUCCION COMERCIAL. =

CLAUSULA SEXTA.- PRESENTACION DE INFORMACION Y¥ ESTUDIOS = = = =
6.1 EL  CONTRATISTA MANTENDRA A  PERUPETRO OPORTUNA Y¥

PERMANENTEMENTE INFORMADO SOBRE LAS OPERACIONES, PROPORCIONANDOLE

"ODA LA INFORMACION EN LA FORMA PREVISTA EN ESTA CLAUSULA, EN LA

AMENTACION QUE LE RESULTE APLICABLE Y EN LOS FORMATOS QUE

=RUPETRO ESTABLEZCA. ASIMISMO, PROPORCIONARA INFORMACION RESPECTO

OTROS RECURSOS NATURALES O RESTOS ARQUEOLOGICOS QUE ENCUENTRE O

RA EN LA EJECUCION DE LAS OPERACIONES DURANTE LA VIGENCIA

TECNICA, ESTUDIOS, DATOS——PROCESADOS Y NO

ASI COMO RESULTADOS QUE PROPORCIONE EL CONTRATISTA A

TRO DE ACUERDO A LA PRESENTE CLAUSULA, SERA LA DE MEJOR

HAYA OBTENIDO EL CONTRATISTA. SI AL OBTENER

¥ RESULTADOS SE HUBIESE UTILIZADO METODOS O SISTEMAS
Qh 27M LE Iv PROPIEDAD EXCLUSIVA, NO ESTARA CBLIGADO A REVELAR

CIONE LA INFORMACION. = =

y

EBERA PROP TRCIONAR UNA COPIA DE LOS ESTUDIOS

or

ERVORIOS RELACIONADOS CON EL

PARE LA INFORMACION

CONTRA

ACLARACION QUE LE SOLICITE

ESTUDIOS.= ===== 22222268

A PERUPETRO LA INFORMACION QUE

DEL PROGRAMA MINIMO DE TRABAJO

DE LOS NOVENTA (90) DIAS SIGUIENTES AL

DE CADA PERIODC DE LA FASE DE EXPLORACION, EL

DEBERA PRESENTAR A PERUPETRO, UN INFORME FINAL DE

SGRAL QUE INCLUYA, DE SER EL CASO, LOS ESTUDIOS Y¥/O

ACION GEOLOGICA, GEOFISICA, GEOQUIMICA, PETROFISICA Y DE

CON RELACION A LAS ACTIVIDADES EXPLORATORIAS

\DAS EN EL PERIODO VENCIDO, INCLUYENDO LAS DEL PROGRAMA

IMC DE TRABAJO CORRESPONDIENTE. =

EN ZL CASO QUE EL PROGRAMA MiNIMO DE TRABAJO DEL PRIMER PERIODO

SEA LA ELABORACION Y PRESENTACION DE UN ESTUDIO, EL CONTRATISTA
DEBE ENTREGAR A PERUPETRO EL ESTUDIO, ANTES DEL VENCIMIENTO DEL
REE REDO PERT ODO: See eee ee
6.4 EL CONTRATISTA PRESENTARA A PERUPETRO UN "INFORME MENSUAL DE
PRODUCCION" Y UN "“INFORME MENSUAL DE INGRESOS Y EGRESOS”. AMBOS
INFORMES SE PRESENTARAN EN LOS FORMATOS QUE PERUPETRO ENTREGARA AL
CONTRATISTA PARA TAL FIN, A MAS TARDAR TREINTA (30) DIAS DESPUES
DE CADA MES CALENDARIO. EN LA MISMA OPORTUNIDAD EL CONTRATISTA
PRESENTARA EN FORMATO DIGITAL LA DATA DE PRODUCCION POR POZO
PROMEDIO MENSUAL, QUE CONTENGA PRODUCCION DE PETROLEO, GAS Y AGUA,

DIAS DE PRODUCCION DURANTE EL MES Y CONDICION OPERATIVA DE CADA

6.5 EL CONTRATISTA DEBERA ENTREGAR A PERUPETRO COPIA DE TODA LA
INFORMACION QUE PROPORCIONE AL BANCO CENTRAL DE RESERVA DEL PERU,
DE ACUERDO A LA CLAUSULA DECIMO PRIMERA, CUANDO PERUPETRO LO
REQUDERAG = Sa eee ee eee ee
6.6 DENTRO DE LOS TREINTA (30) DIAS SIGUIENTES AL TERMINO DE CADA
MES CALENDARIO, EL CONTRATISTA DEBERA ENTREGAR A PERUPETRO LA
RELACION DE LOS CONTRATOS SUSCRITOS CON SUS SUBCONTRATISTAS EN

DICHO MES, Y CUANDO AS{f LO SOLICITE, ENTREGARLE COPIA DE LOS

CONTRATOS QUE PERUPETRO REQUIERA.
6.7  PERUPETRO O EL CONTRATISTA PUEDE REVELAR LA INFORMACION
OBTENIDA DE LAS OPERACIONES SIN APROBACION DE LA OTRA PARTE, EN

LOS SIGUIENTES CASOS:= = ====+25 255555525255 5552#5

A) A UNA AFILIADA;= === == = = 5 55 5 3 = = 55555575
B) EN RELACION CON FINANCIACIONES U OBTENCION DE SEGUROS,
SUSCRIBIENDO UN COMPROMISO DE CONFIDENCIALIDAD; = === ===
c) EN TANTO ASf SE REQUIERA POR LEY, REGLAMENTO O RESOLUCION DE
AUTORIDAD COMPETENTE, INCLUYENDO SIN LIMITACION, LOS REGLAMENTOS 0
RESOLUCIONES DE AUTORIDADES GUBERNAMENTALES, ORGANISMOS

ASEGURADORES O BOLSA DE VALORES EN LA QUE LOS VALORES DE DICHA
PARTS O DE LAS AFILIADAS DE DICHA PARTE ESTEN REGISTRADOS; Y, =
D) A CONSULTORES, CONTADORES, AUDITORES, FINANCISTAS,
PROFESIONALES, POSIBLES ADQUIRENTES O CESIONARIOS DE LAS PARTES O

DE UNA PARTICIPACION EN EL CONTRATO, CONFORME SEA NECESARIO CON

LACION A LAS OPERACIONES OBTENIENDO UN COMPROMISO ODE

EN LOS CASOS EN QUE LAS PARTES ACUERDEN COMUNICAR CIERTA

INFORMACION DE CARACTER CONFIDENCIAL © RESERVADA A TERCEROS,

ZRAN DEJAR EXPRESA CONSTANCIA DEL CARACTER DE TAL INFORMACION,

ESTA NO SEA DIVULGADA POR DICHOS TERCEROS. = = = =

PETRO TIENE EL DERECHO DE PUBLICAR O DE CUALQUIER OTRA

LOS DATOS = INFORMES GEOLOGICOS, CIENTIFICOS Y

A LAS AREAS DE LAS QUE EL CONTRATISTA HAYA

DE LAS AREAS EN OPERACION, EL DERECHO A QUE SE REFIERE

ERIOR SERA EJERCIDO AL VENCI>

NTO DEL SEGUNDO ANO

A INFORMACION © ANTES SI LAS PARTES ASi LO ACUERDAN.

'IMA.- COMITE DE SUPERVISION= === =5=5==5252 5255

SUPERVISION ESTARA INTEGRADO DE UNA PARTE, POR

DEL CONTRATISTA O SUS ALTERNOS, Y DE LA OTRA

POR TRES (3) MIEMBROS DE PERUPETRO O SUS ALTERNOS. UN

Oe SC“ ;§®r—s—s—S—SsCCsCs.
a  r—s—“‘“‘—S—ONOO—OsisOCOs—ST«s=Ss—=<A rts

COMITE DE SUPERVISION SE INSTALARA Y APROBARA SU

ESPONDIENTE REGLAMENTO DE FUNCIONAMIENTO DENTRO DE LOS SESENTA

DfAS SIGUIENTES A LA FECHA DE SUSCRIPCION.= = === == 255

7.2 EL COMITE DE SUPERVISION TENDRA LAS SIGUIENTES ATRIBUCIONES:
A) EL INTERCAMBIO Y DISCUSION ENTRE SUS MIEMBROS DE TODA LA

ORMACION RELATIVA A LAS OPERACIONES;= === === +555 555

B) EVALUAR LA EJECUCION DE LOS PROGRAMAS MINIMOS DE TRABAJO DE

ZXPLORACION A QUE SE REFIERE EL ACAPITE 4.6;= = 225 == 5555
Fa
z
al
w
[*)
Q
&
e
°
Fs

c) EVALUAR LOS PLANES Y PROGRAMAS DE TRABAJO A QUE SE REFIEREN
LOS ACAPITES 4.8 Y 5.3., AS COMO LA EJECUCION DE LOS MISMOS; =
D) VERIFICAR LA EJECUCION DE LAS OPERACIONES, PARA LO CUAL LOS
REPRESENTANTES DE LAS PARTES ACREDITADOS ANTE EL COMITE DE

SUPERVISION PODRAN CONTAR CON LA ASESORIA NECESARIA; = = =

E) VERIFICAR EL CUMPLIMIENTO DE TODAS LAS OBLIGACIONES RELATIVAS
A LAS OPERACIONES QUE SE ESTABLECEN EN EL CONTRATO O QUE LAS
PARTES ACUERDEN POR CUALQUIER OTRO DOCUMENTO; Y, == == === =
F) LAS DEMAS ATRIBUCIONES QUE SE ESTABLECEN EN EL CONTRATO O QUE
LAS PARTES ACUERDEN. = == === == =F FFF FF S57 5755
7.3 EL COMITE DE SUPERVISION SE REUNIRA CADA VEZ QUE LO SOLICITE
CUALESQUIERA DE LAS PARTES ¥ CON LA PERIODICIDAD QUE ESTABLEZCA SU
REGLAMENTO. SE REQUERIRA LA ASISTENCIA DE POR LO MENOS UN MIEMBRO
REPRESENTANTE DE CADA PARTE PARA QUE SE CONSIDERE CONSTITUIDO EL

COMITE DE SUPERVISION.= = = =

CADA UNA DE LAS PARTES SE HARA CARGO DE LOS GASTOS QUE IMPLIQUE
MANTENER A SUS RESPECTIVOS MIEMBROS EN EL COMITE DE SUPERVISION.
7.4 EN LA EVENTUALIDAD DE PRODUCIRSE Y MANTENERSE EN EL COMITE DE
SUPERVISION UNA DISCREPANCIA ENTRE LAS PARTES, CADA UNA DE ELLAS
PODRA SOLICITAR LAS OPINIONES TECNICAS O LEGALES QUE ESTIME
CONVENIENTES Y LAS SOMETERA AL COMITE DE SUPERVISION EN REUNION
EXTRAORDINARIA. DE NO LLEGARSE A UN ACUERDO EN LA REUNION
EXTRAORDINARIA, EL ASUNTO SERA ELEVADO A LAS GERENCIAS GENERALES
DE LAS PARTES PARA SU SOLUCION. EN CASO DE SUBSISTIR LA
DISCREPANCIA, SERA DE APLICACION LO DISPUESTO EN EL ACAPITE 21.2.
CLAUSULA OCTAVA.- REGALIA Y VALORIZACION= == ==5= === 5555
8.1 EL CONTRATISTA PAGARA LA REGALIA EN EFECTIVO, SOBRE LA BASE
DE LOS HIDROCARBUROS FISCALIZADOS, VALORIZADOS EN UNO O MAS PUNTOS
DE FISCALIZACION DE LA PRODUCCION, DE CONFORMIDAD CON LOS ACAPITES
8.3, 8.4 ¥ 8.5. EN CASO D& PERDIDA DE HIDROCARBUROS SERA DE

APLICACION LO ESTIPULADO EN EL ACAPITE 14.2.5 === 2555 = 55
2ESULTADO DE MULTIPLICAR LOS LIQUIDOS DEL GAS NATURAL FISCALIZADOS

UN PERIODO DE VALORIZACION POR EL PRECIO DE CANASTA DE LOS

UIDOS DEL GAS NATURAL FISCALIZADOS PARA DICHO PER{ODO, PRECIO

AL CUAL SE LE HABRA RESTADO EL COSTO DE TRANSPORTE Y

AMGENTO; Ch SER BU CASO =e

.9 VALOR DEL GAS NATURAL FISCALIZADO: ES EL RESULTADO DE

EL GAS NATURAL FISCALIZADO, EN TERMINOS DE SU

CALORICO, EN MILLONES DE BTU, DE UN PER{ODO DE

ORIZACION POR EL PRECIO REALIZADO PARA DICHO PERIODO, PRECIO AL

HABRA RESTADO EL COSTO DE TRANSPORTE Y ALMACENAMIENTO,

POR

ta
fe)
ie
wi
o
fe)
a
Oo
ra
i
a
QP
to
Zz
iB
8
ies

3)
So
a
ny

ISCALIZADOS Y POR EL GAS NATURAL

CONTRATISTA DEBE PAGAR, SE PROCEDERA DE LA

) FISCALIZADO POR EL PORCENTAJE

YR” PORCENTAJE (3) DE
| REGALTA

SE U.0 A NENOS BETO aS

DE 1.0 A MENOS DE 1.5 [50%

ie)
BI
re
ow

A MENOS DE 2.0 55%

PARA 2.0 60 MAS 65%

DETERMINAR LA REGALIA POR LOS CONDENSADOS

MULTIPLICARA EL VALOR DE LOS CONDENSADOS

EL PORCENTAJE DE REGALIA OBTENIDO DE LA SIGUIENTE

<
z
a
wu
f)
Q
-

FACTOR “R” PORCENTAJE (%) DE

REGALIA

DE 0.0 A MENOS DE 1.0 45%

DE 1.0 A MENOS DE 1.5 50%

DE 1.5 A MENOS DE 2.0 {55%

PARA 2.0 O MAS 65%

EL PORCENTAJE DE REGALIA OBTENIDO DEBERA SER REDONDEADO A DOS
DECIMAGE SS: fe eae ae eae eae tee ta ee a ae =
Gigciochs PARA DETERMINAR LA REGALIA POR LOS LiQUIDOS DEL GAS
NATURAL FISCALIZADOS SE MULTIPLICARA EL VALOR DE LOS LIQUIDOS DEL
GAS NATURAL FISCALIZADOS POR EL PORCENTAJE DE REGALIA OBTENIDO DE

LA SIGUIENTE TABLA.= === === 2222552222222 5255

FACTOR “R’ PORCENTAJE (%) DE

REGALIA

DE 0.0 A MENOS DE 1.0 45%

DE 1.0 A MENOS DE 1.

uo
uo
o
oe

DE 1.5 A MENOS DE 2.0 55%

PARA 2.0 © MAS 65%

EL PORCENTAJE DE REGALIA OBTENIDO DEBERA SER REDONDEADO A DOS
DECIMALES.= == s=ssssssee2s5555552 855855558
8.3.4. PARA DETERMINAR LA REGALIA POR EL GAS NATURAL
FISCALIZADO SE MULTIPLICARA EL VALOR DEL GAS NATURAL FISCALIZADO

POR EL PORCENTAJE DE REGALIA OBTENIDO DE LA SIGUIENTE TABLA. = =

FACTOR “R’” PORCENTAJE (%) DE

REGALIA

DE 0.0 A MENOS DE 1.0 45%

DE 1.0 A MENOS DE 1.5 [50%

DE 1.5 A MENOS DE 2.0 55%

PARA 2.0 6 MAS 653

DE REGALIA OBTENIDO DEBERA SER REDONDEADO A DOS

8.3.5. PARA EL CASO DE OPERACIONES EN RESERVORIOS DE GAS

ASOCIADO, EL FACTOR R, REFLEJARA UN UNICO VALOR

\CTORES ECONOMICOS DEL PETROLEO Y GAS NATURAL.= =

PARA EL CASO DE OPERACIONES EN RESERVORIOS DE GAS

NO ASOCIADO, EL FACTOR R, REFLEJARA UN UNICO VALOR

\CTORES ECONOMICOS DE LIQUIDOS DEL GAS NATURAL Y/O

(Joao 6 SE CALCULARA UN SOLO FACTOR "R" Y ESTE SERA UTILIZADO

REGALIA PARA TODAS LAS

AREA DE CONTRATO, Y

+ ACUM[PFG* (PRG-CTAG) ]

= PRODUCCION FISCALIZADA DE PETROLEO.= === == === 5

= PRECIO DE CANASTA PARA PETROLEO.= === === ===

"
i

= COSTOS DE TRANSPORTE ¥ ALMACENAMIENTO PARA PETROLEO.
= PRODUCCION FISCALIZADA DE CONDENSADOS.= = = = = = = =

= PRECIO DE CANASTA PARA CONDENSADOS.= = = === 775

i}
L

=COSTO DE TRANSPORTE Y ALMACENAMIENTO PARA CONDENSADOS.

= PRODUCCION FISCALIZADA DE GAS NATURAL.= = = = = == ==

PRG = PRECIO REALIZADO DE GAS NATURAL.= = = === === ==

CTAG = COSTO DE TRANSPORTE Y ALMACENAMIENTO PARA GAS NATURAL.=
Or = OTROS INGRESOS.= === ==5 == 25255255555
we EGRESOS ACUMULADOS DE ACUERDO A LO SIGUIENTE:= = = = = =

ACUM. (INVERSION + GASTOS + REGALIA + OTROS EGRESOS)= = = = = = =
EL DETALLE DE LOS INGRESOS Y EGRESOS ASf COMO LA OPORTUNIDAD DEL
REGISTRO DE LOS COMPONENTES DEL FACTOR "R", SE ESPECIFICAN EN EL
ANEXO "E", PROCEDIMIENTO CONTABLE."= = == == 5 == 3 5 = 555
8.4 PARA LOS EFECTOS DEL CONTRATO, EL PRECIO DE CADA UNA DE LAS
CLASES DE HIDROCARBUROS FISCALIZADOS SERA EXPRESADO EN DOLARES POR
BARRIL 0 EN DOLARES POR MILLON DE BTU, SEGUN SEA EL CASO Y SERA
DETERMINADO CONFORME SE INDICA A CONTINUACION:= = = = = = === =
8.4.1 PARA LA DETERMINACION DEL PRECIO DE CANASTA DEL PETROLEO
FISCALIZADO, SE PROCEDERA DE LA SIGUIENTE MANERA:= = = = = = = =
A) CON UNA ANTICIPACION NO MENOR DE NOVENTA (90) DIAS A LA FECHA
DE INICIO DE LA EXTRACCION COMERCIAL DE PETROLEO LAS PARTES
DETERMINARAN LA CALIDAD DE PETROLEO QUE SE VA A PRODUCIR EN EL
AREA DE CONTRATO.= === =+==5555 525255
B) DENTRO DE LOS TREINTA (30) DIAS SIGUIENTES A LA DETERMINACION
A QUE SE REFIERE EL LITERAL ANTERIOR, LAS PARTES SELECCIONARAN UNA
CANASTA DE PETROLEO DE HASTA UN MAXIMO DE CUATRO (4) COMPONENTES
LOS QUE DEBERAN CUMPLIR LO SIGUIENTE:= = === === === 555
1. QUE SEAN DE CALIDAD SIMILAR AL PETROLEO QUE SE VAYA A MEDIR
EN UN PUNTO DE FISCALIZACION DE LA PRODUCCION; = = = = === = =
ae QUE SUS COTIZACIONES APAREZCAN REGULARMENTE EN LA PUBLICACION
"PLATT'S OILGRAM PRICE REPORT" U OTRA FUENTE RECONOCIDA POR LA
INDUSTRIA PETROLERA Y ACORDADA POR LAS PARTES; Y,= = = = = = = =
3. QUE SEAN COMPETITIVOS EN EL MERCADO O MERCADOS A LOS CUALES
PODRIA VENDERSE EL PETROLEO QUE SE VAYA A MEDIR EN UN PUNTO DE

FISCALIZACION DE LA PRODUCCION.= === == 52 55555555

8.4.2PARA LA DETERMINACION DEL PRECIO DE CANASTA DE LOS

fN Zu SUBACAPITE 8.4.1, EN LO QUE RESULTE APLICABLE. LAS PARTES

ACORDAR LOS AJUSTES NECESARIOS PARA QUE EL PRECIO DE

EN LA MEJOR FORMA EL VALOR DE LOS CONDENSADOS

}.3 PARA LA DETERMINACION DEL PRECIO DE CANASTA DE LOS LiQUIDOS

GAS NATURAL FISCALIZADOS SE PROCEDERA DE ACUERDO A LO

IDO EN EL SUBACAPITE 8.4.1, EN LO QUE RESULTE APLICABLE.

ACORDAR LOS AJUSTES NECESARIOS PARA QUE EL

REFLEJE EN LA MEJOR FORMA EL VALOR DE LOS

URAL FISCALIZADOS.= = == == === ==
DEL SAS NATURAL FISCALIZADO ESTARA REPRESENTADO POR

DEBERA REFLEJAR EL PRECIO DE

PUNTO DE EXPORTACION DENTRO

NAC EL CASO. =L VALOR MINIMO A

DE 0.60 US$ / MMBTU.= = ===

AN LLEGAR A CUALQUIERA DE LOS

ACAPITZ. SERA DE APLICACION LO

LO ESTIPULADO EN EL LITERAL D) DEL NUMERAL

= ANEXO "E", PROCEDIMIENTO CONTABLE; SI EN CUALQUIER MOMENTO
L.§ FARTES ESTABLECIERAN QUE HA HABIDO UN ERROR EN EL CALCULO DEL
FACTO! 2 Y QUE DE DICHO ERROR RESULTARA QUE DEBE APLICARSE UN

. R DISTINTO AL APLICADO © QUE DEBIO APLICARSE EN UN MOMENTO

370 A AQUEL EN QUE SE APLICO, SE PROCEDERA A REALIZAR LA

PONDIENTE CORRECCION CON EFECTO AL PER{ODO EN QUE SE
216 EN EL ERROR, REAJUSTANDOSE A PARTIR DE ESE PER{ODO EL

NTAJE DE REGALTA. TODO AJUSTE PRODUCTO DE UN MENOR PAGO DE

EGALIA, DEVENGARA INTERESES A FAVOR DE LA PARTE AFECTADA DESDE

MOMENTO EN QUE SE COMETIO EL ERROR. LAS DEVOLUCIONES QUE SE
<
2
a
By
a
g
z
a
E
2)
Zz

HAGA AL CONTRATISTA POR UN MAYOR PAGO DE LA REGAL{A SERAN
REALIZADAS CON CARGO A LOS SALDOS QUE PERUPETRO TENGA QUE
TRANSFERIR AL TESORO.= = = = === 55 555255555555
8.6 EL MONTO DE LA REGALLA SE CALCULARA PARA CADA PER{ODO DE
VALORIZACION. EL PAGO RESPECTIVO SE HARA EN DOLARES A MAS TARDAR
EL SEGUNDO DiA UTIL DESPUES DE FINALIZADA LA QUINCENA
CORRESPONDIENTE, DEBIENDO PERUPETRO EXTENDER EL CERTIFICADO
RESPECTIVO A NOMBRE DEL CONTRATISTA CONFORME A LEY. EL VOLUMEN DE
LOS HIDROCARBUROS FISCALIZADOS DE CADA QUINCENA ESTARA SUSTENTADO
POR LAS BOLETAS DE FISCALIZACION QUE PERUPETRO CUMPLIRA CON
ENTREGAR AL CONTRATISTA DEBIDAMENTE FIRMADAS EN SENAL DE
CONFORMIDAD.= == ===25s 5525555525522 55+558
8.7 POR EL CONTRATO, EN EL CASO QUE EL CONTRATISTA NO CUMPLA CON
PAGAR A PERUPETRO, EN TODO O PARTE EL MONTO DE LA REGALIA DENTRO
DEL PLAZO ESTIPULADO EN EL ACAPITE 8.6, EL CONTRATISTA PONDRA A
DISPOSICION DE PERUPETRO EN EL LUGAR FORMA Y CONDICIONES QUE ESTE
SENALE, LOS HIDROCARBUROS DE SU PROPIEDAD EXTRAIDOS DEL AREA. DE
CONTRATO, EN LA CANTIDAD NECESARIA QUE CUBRA EL MONTO ADEUDADO,
LOS GASTOS INCURRIDOS Y LOS INTERESES CORRESPONDIENTES SEGUN EL
ACAPITE 19.6. === 555 5555755555555 555778
8.8 CUANDO EL DESTINO FINAL DEL GAS NATURAL SEA LA EXPORTACION,
EL VALOR DE LA REGALIA, EXPRESADA EN DOLARES POR MILLON DE BTU, NO
PODRA EN NINGUN CASO SER INFERIOR AL VALOR PROMEDIO DE LA REGALIA
DEL GAS NATURAL DESTINADO AL MERCADO INTERNO.= = = = ===F=F=F==
CLAUSULA NOVENA.- TRIBUTOS = = === ===5 5555555555
9.1 EL CONTRATISTA ESTA SUJETO AL REGIMEN TRIBUTARIO COMUN DE LA
REPUBLICA DEL PERU, QUE INCLUYE AL REGIMEN TRIBUTARIO COMUN DEL
IMPUESTO A LA RENTA, ASL COMO A LAS NORMAS ESPECIFICAS QUE AL
RESPECTO SE ESTABLECE EN LA LEY NO. 26221, VIGENTES EN LA FECHA DE

SUSCRIPCION.= === =+=2F522#2F2222#2222222228
ESTADO, A TRAVES DEL MINISTERIO DE ECONOMiA Y FINANZAS,

ANTIZA AL CONTRATISTA, EL BENEFICIO DE ESTABILIDAD TRIBUTARIA

CURANTE LA VIGENCIA DEL CONTRATO, POR LO CUAL QUEDARA SUJETO,

‘MENTE, AL REGIMEN TRIBUTARIO VIGENTE A LA FECHA DE

IPCION, DE ACUERDO A LO ESTABLECIDO EN EL “REGLAMENTO DE LA

TIA DE LA ESTABILIDAD TRIBUTARIA Y DE LAS NORMAS TRIBUTARIAS

. LEY NO. 26221, LEY ORGANICA DE HIDROCARBUROS”, APROBADO POR

32-95-EF, EN LA “LEY QUE REGULA LOS CONTRATOS

ELTABILIDAD CON EL ESTADG AL AMPARO DE LAS LEYES SECTORIALES -

27343” EN LO QUE CORRESPONDA Y EN LA “LEY DE ACTUALIZACION

UROS - LEY NO. 27377".= == ===5s 222222228
HIOROCARBUROS PROVENIENTES DEL AREA DE

L CONTRATISTA ESTA EXENTA DE TODO TRIBUTO,

REN MENCION EXPRESA.= = = = = = = =

DE CANON, SOBRECANON Y PARTICIPACION EN

te
oO
a
is]
i

SPOSITIVOS LEGALES

A LAS IMPORTACIONES DE

CONTRATISTA PARA LLEVAR A CABO

DE ACUERDO A LEY.= = = ==s 225+ 2222228

CONFORMIDAD CON LO DISPUESTO POR EL ARTICULO 87° DEL

cCfISO TRIBUTARIO, EL CONTRATISTA PODRA LLEVAR SU CONTABILIDAD EN

¥ POR LO TANTO, LA DETERMINACION DE LA BASE IMPONIBLE DE

BUTOS QUE SEAN DE CARGO SUYO, ASE COMO EL MONTO DE DICHOS
TRIZUTOS Y EL PAGO DE LOS MISMOS, SE EFECTUARA DE ACUERDO A LEY.=
3.4 SE PRECISA QUE EL CONTRATISTA UTILIZARA EL METODO DE

AMCRTIZACION LINEAL EN UN PERIODO DE CINCO (5) EJERCICIOS ANUALES,

.O0S A PARTIR DEL EJERCICIO AL QUE CORRESPONDA LA FECHA DE
2 DE LA EXTRACCION COMERCIAL.= == === === 55555

RIDA AMORTIZACION LINEAL SE APLICARA A TODOS LOS GASTOS DE

EX2LORACION Y DESARROLLO Y A TODAS LAS INVERSIONES QUE REALICE EL

|
|

<
2
ai
w
ia)
9
4
S
Q
4

CONTRATISTA DESDE LA FECHA DE SUSCRIPCION DEL CONTRATO HASTA LA
FECHA DE INICIO DE LA EXTRACCION COMERCIAL.= === === == 55
QUEDA ESTIPULADO QUE EL PLAZO DE AMORTIZACION ANTES REFERIDO SERA
EXTENDIDO, SIN EXCEDER EN NINGUN CASO EL PLAZO DEL CONTRATO, SI
POR RAZONES DE PRECIOS O POR CUALQUIER OTRO FACTOR ACORDADO POR
LAS PARTES Y LUEGO DB APLICAR LA AMORTIZACION LINEAL A QUE SE
REFIERE EL PARRAFO ANTERIOR, LOS ESTADOS FINANCIEROS DEL
CONTRATISTA ARROJASE UN RESULTADO NEGATIVO O UNA PERDIDA FISCAL,
QUE A CRITERIO DEL CONTRATISTA SE PROYECTE QUE NO VA A PODER SER
COMPENSADA PARA EFECTOS FISCALES DE ACUERDO A LAS NORMAS
TRIBUTARIAS VIGENTES. LA EXTENSION DEL PLAZO DE AMORTIZACION SERA
PUESTA EN CONOCIMIENTO PREVIO DE LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACION TRIBUTARIA.= = === ====5 5555555772
CLAUSULA DECIMA.- DERECHOS ADUANEROS= = = = = = = = = = = = ==
10.1 EL CONTRATISTA ESTA AUTORIZADO A IMPORTAR EN FORMA DEFINITIVA
© TEMPORAL, DE CONFORMIDAD CON LOS DISPOSITIVOS LEGALES VIGENTES,
CUALQUIER BIEN NECESARIO PARA LA ECONOMICA Y EFICIENTE EJECUCION
DE LAS OPERACIONES.= = == === =55 5555555555555
10.2 EL CONTRATISTA PODRA IMPORTAR TEMPORALMENTE, POR EL PERIODO
DE DOS (2) ANOS, BIENEZS DESTINADOS A SUS ACTIVIDADES CON
SUSPENSION DE LOS TRIBUTOS A LA IMPORTACION, INCLUYENDO AQUELLOS
QUE REQUIEREN MENCION EXPRESA; Y, EN CASO DE REQUERIRSE PRORROGA,
LA SOLICITARA A PERUPETRO POR PERLODOS DE UN (1) ANO HASTA POR DOS
(2) VECES; QUIEN GESTIONARA ANTE LA DIRECCION GENERAL DE
HIDROCARBUROS LA RESOLUCION DIRECTORAL CORRESPONDIENTE. CON LA
DOCUMENTACION SENALADA, LA  SUPERINTENDENCIA NACIONAL DE
ADMINISTRACION TRIBUTARIA AUTORIZARA LA PRORROGA DEL REGIMEN DE
IMPORTACION TEMPORAL.= = = === === 5555553555585
EL PROCEDIMIENTO, LOS REQUISITOS Y GARANT{AS NECESARIAS PARA LA

APLICACION DEL REGIMEN DE IMPORTACION TEMPORAL, SE SUJETARAN A LAS
10.3 LA IMPORTACION DE BIENES & INSUMOS REQUERIDOS POR EL

RATISTA EN LA FASE DE EXPLORACION, PARA LAS ACTIVIDADES DE

ACION, SE ENCUENTRA EXONERADA DE TODO TRIBUTO, INCLUYENDO

QUE REQUIEREN MENCION EXPRESA, SIEMPRE Y CUANDO SB

TREN CONTENIDOS EN LA LISTA DE BIENES SUJETOS AL BENEFICIO,

RDO A LO ESTABLECIDO EN EL ARTICULO 56° DE LA LEY NO.

EL BENEFICIO SE APLICARA POR EL PLAZO QUE DURE DICHA FASE.
{ LOS TRIBUTOS QUE GRAVAN LA IMPORTACION DE BIENES E£ INSUMOS

CONTRATISTA PARA LAS ACTIVIDADES DE EXPLOTACION

IDADES DE EXPLORACION EN LA FASE DE EXPLOTACION,

IMPORTADOR.= = === 55 +2528

PETRO PlORA INSPECCIONAR LOS BIENES IMPORTADOS EN FORMA

AJO ESTA CLAUSULA, PARA LAS ACTIVIDADES DE

PARA VERIFICAR SI DICHOS
PARA LAS OPERACIONES.= =
B DEBERA INFORMAR PERIODICAMENTE A PERUPETRO

INSUMOS QUE HAYAN SIDO EXONERADOS DE TRIBUTOS,

PUESTO EN ZL ARTICULO 56° DE LA LEY NO. 26221.=

NC PODRA REEXPORTAR NI DISPONER PARA OTROS FINES

SENALADOS EN EL PARRAFO ANTERIOR, SIN

OBTENIDA LA AUTORIZACION, BL

tt.. GARANTIA DEL ESTADO= = = = = == == +5252 552+25

TENE EN EL CONTRATO EL BANCO CENTRAL DE RESERVA DEL PERU, DE

CONFORMIDAD CON LO DISPUESTO EN LA LEY N° 26221 Y POR EL DECRETO

SLATIVO N° 668, PARA OTORGAR POR EL ESTADO AL CONTRATISTA LAS

GARANTIAS QUE SE INDICA EN LA PRESENTE CLAUSULA, DE ACUERDO AL

REGIMEN LEGAL VIGENTE EN LA FECHA DE SUSCRIPCION.= = == === =
LAS GARANTLAS QUE SE OTORGA EN LA PRESENTE CLAUSULA SON DE ALCANCE
TAMBIEN PARA EL CASO DE UNA EVENTUAL CESION, CON SUJECION A LA LEY
DE HIDROCARBUROS Y AL PRESENTE CONTRATO.= = == === == 5 ==
11.2 REGIMEN CAMBIARIO= = = = === 5555555555555
EL BANCO CENTRAL DE RESERVA DEL PERU, EN REPRESENTACION DEL ESTADO
Y EN CUMPLIMIENTO DE LAS DISPOSICIONES LEGALES VIGENTES A LA FECHA
DE SUSCRIPCION, GARANTIZA QUE EL CONTRATISTA GOZARA DEL REGIMEN
CAMBIARIO EN VIGOR EN LA FECHA DE SUSCRIPCION Y, EN CONSECUENCIA,
QUE EL CONTRATISTA TENDRA EL DERECHO A LA DISPONIBILIDAD, LIBRE
TENENCIA, USO Y DISPOSICION INTERNA Y EXTERNA DE MONEDA
EXTRANJERA, AS{i COMO LA LIBRE CONVERTIBILIDAD DE MONEDA NACIONAL A
MONEDA EXTRANJERA EN EL MERCADO CAMBIARIO DE OFERTA Y DEMANDA, EN
LOS TERMINOS Y CONDICIONES QUE SE INDICA EN LA PRESENTE CLAUSULA.=
EN ESE SENTIDO, EL BANCO CENTRAL DE RESERVA DEL PERU, EN

REPRESENTACION DEL ESTADO, GARANTIZA AL CONTRATISTA DE ACUERDO AL

A) LIBRE DISPOSICION POR EL CONTRATISTA DE HASTA EL CIENTO POR
CIENTO (100%) DE LAS DIVISAS GENERADAS POR SUS EXPORTACIONES DE
LOS HIDROCARBUROS FISCALIZADOS, LAS QUE PODRA DISPONER

DIRECTAMENTE EN SU

a

CUENTAS BANCARIAS, EN EL PALS © EN EL
EXTERIOR.= == === 5 55 255552225555 2856
B) LIBRE DISPOSICION Y DERECHO A CONVERTIR LIBREMENTE A DIVISAS
HASTA EL CIENTO POR CIENTO (100%) DE LA MONEDA NACIONAL RESULTANTE
DE SUS VENTAS DE HIDROCARBUROS FISCALIZADOS AL MERCADO NACIONAL Y
DERECHO A DEPOSITAR DIRECTAMENTE EN SUS CUENTAS BANCARIAS, EN EL
PAS O EN EL EXTERIOR, TANTO LAS DIVISAS COMO LA MONEDA NACIONAL.=
c) DERECHO A MANTENER, CONTROLAR Y OPERAR CUENTAS BANCARIAS EN
CUALQUIER MONEDA, TANTO EN EL PALS COMO EN EL EXTERIOR, TENER EL
CONTROL Y LIBRE USO DE TALES CUENTAS Y A MANTENER Y DISPONER

LIBREMENTE EN EL EXTERIOR DE TALES FONDOS DE DICHAS CUENTAS SIN

ICCION ALGUNA.= ===s 5252552222222 22228
D) SIN PERJUICIO DE TODO LO ANTERIOR, EL DERECHO DEL CONTRATISTA

A DISPONER LIBREMENTE, DISTRIBUIR, REMESAR O RETENER EN EL

xIOR, SIN RESTRICCION ALGUNA, SUS UTILIDADES NETAS ANUALES,
DETRSMINACAS CON ARREGLO A LEY.= === == s+ 55252528

11.0 DISPONIBILIDAD ¥ CONVERSION A DIVISAS= = = = = == == ==

CONVENIDO QUE EL CONTRATISTA ACUDIRA A LAS ENTIDADES DEL

WMA FINANCIERO ESTABLECIDAS EN EL PALS PARA ACCEDER A LA

SION A DIVISAS, A QUE SE REFIERE EL LITERAL B) DEL ACAPITE

PUEDA SER ATENDIDA TOTAL O PARCIALMENTE POR

MENCIONADAS, EL BANCO CENTRAL DE RESERVA DEL

NTIZA QUE PROPORCIONARA LAS DIVISAS NECESARIAS.= = = = =

INDI¢

CONTRATISTA DEBERA DIRIGIRSE POR ESCRITO

TBA

COMUNICACIONES

DEL SISTEMA

FORME LA IMPOSIB3ILIDAD DE ATENDER,

RIMIENTOS DE DIVISAS.= = = = = = = =

oMUN

ICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO SERAN

BOS DIAS UTILES ULTERIORES A LA FECHA DE SU

LAS LIA.M. DEL DIA UTIL SIGUIENTE AL DE LA PRESENTACION

3S DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL BANCO CENTRAL

CoM vNICARA AL CONTRATISTA EL TIPO DE CAMBIO QUE UTILIZARA PARA LA

SION DEMANDADA, EL QUE REGIRA SIEMPRE QUE EL CONTRATISTA

ENTREGA EL MISMO DIA DEL CONTRAVALOR EN MONEDA NACIONAL.= = =

POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR NO

HECHA POR EL CONTRATISTA EN LA OPORTUNIDAD INDICADA, EL
BANCO CENTRAL DE RESERVA DEL PERU, LE COMUNICARA AL DiA UTIL

I=NTE, CON LA MISMA LIMITACION HORARIA, EL TIPO DE CAMBIO QUE

<
2
a
a
Q
4
‘s
Ea)
Zz

CONTRATISTA HABRA SUSTITUIDO A TODO SU PERSONAL EXTRANJERO POR
PERSONAL PERUANO DE EQUIVALENTES CALIFICACIONES PROFESIONALES. SE
EXCEPTUA DE LO ANTERIOR A PERSONAL EXTRANJERO PARA CARGOS
GERENCIALES Y AL QUE SEA NECESARIO PARA LA REALIZACION DE TRABAJOS
TECNICAMENTE ESPECIALIZADOS, EN RELACION CON LAS OPERACIONES. EL
CONTRATISTA CONVIENE EN CAPACITAR Y ENTRENAR AL PERSONAL PERUANO
EN LA REALIZACION DE TRABAJOS TECNICAMENTE ESPECIALIZADOS A FIN
QUE PERSONAL PERUANO PUEDA SUSTITUIR PROGRESIVAMENTE AL PERSONAL
EXTRANJERO EN LA REALIZACION DE DICHOS TRABAJOS.= = = = = = = = =
12.2 AL INICIO DE LAS OPERACIONES Y AL VENCIMIENTO DE CADA
ANO CALENDARIO, EL CONTRATISTA ENTREGARA A  PERUPETRO UN
CUADRO ESTADISTICO DEL PERSONAL A SU SERVICIO PARA. LAS
OPERACIONES, DE ACUERDO AL FORMATO QUE PERUPETRO ENTREGUE AL
CONTRATIGRA@ =) yt SS
CLAUSULA DECIMA TERCERA.- PROTECCION AMBIENTAL YY RELACIONES
COMUNITARIAS= = == ==252+ 2525255555255 555558
13.1 EL CONTRATISTA SE OBLIGA A CUMPLIR LAS DISPOSICIONES DEL
"REGLAMENTO PARA LA PROTECCION AMBIENTAL EN LAS ACTIVIDADES DE
HIDROCARBUROS" APROBADO POR DECRETO SUPREMO N° 015-2006-EM Y
MODIFICATORIAS, LA LEY N° 28611, LEY GENERAL DEL AMBIENTE Y
MODIFICATORIAS, AS{ COMO LAS DEMAS DISPOSICIONES AMBIENTALES
VIGENTES EN LO QUE SEA APLICABLE.= = == === = 5555555
13.2 EL CONTRATISTA CONDUCIRA LAS OPERACIONES CENIDO A LOS
LINEAMIENTOS DEL DESARROLLO SOSTENIBLE, DE LA CONSERVACION Y
PROTECCION DEL AMBIENTE DE ACUERDO A LAS LEYES Y REGLAMENTOS DE
PROTECCION AMBIENTAL, SOBRE COMUNIDADES NATIVAS ¥ CAMPESINAS, Y A
LOS CONVENIOS INTERNACIONALES RATIFICADOS POR EL ESTADO
PERUANO, = === ==5=55= 52522555555 555 55555
ASIMISMO, DEBERA RESPETAR LA CULTURA, USOS, COSTUMBRES, PRINCIPIOS
Y VALORES DE LAS COMUNIDADES, MANTENIENDO UNA ADECUADA ARMONIA CON

Bh EoLADO PERUANO: EAs SOCTE. DAD CLV ee ee ee Se

EL CONTRATISTA UTILIZARA LAS MEJORES TECNICAS DISPONIBLES EN

3S PRACTICAS DE LA INDUSTRIA INTERNACIONAL, CON OBSERVANCIA DE

LEYES Y REGULACIONES AMBIENTALES, SOBRE LA PREVENCION Y

$TROL DE LA CONTAMINACION AMBIENTAL APLICABLES A LAS

IONES; ASIMISMO CONDUCIRA LAS OPERACIONES CONFORME A LAS

SOBRE PRESERVACION DE LA DIVERSIDAD

DE LOS RECURSOS NATURALES Y¥ LA PRESERVACION DE LA

LUD DE LA POBLACION Y DE SU PERSONAL.= = = = = = =

SLA DECIMA CUARTA.- CONSERVACION DE LOS HIDROCARBUROS Y¥

WNCION CONTRA PERDIDAS= = = === 2+ 2252522 22252222

ISTA DEBE ADOPTAR TODA MEDIDA RAZONABLE PARA

RDICIO DE LOS HIDROCARBUROS EN LA

DE CUALQUIER FORMA, DURANTE LAS

EXPLOTACION.= = === == 525226

HIDROCARBUROS EN LA SUPERFICIE, EN EL
DEBAN SER INFORMADOS DE

CONTRATISTA DEBERA

ERUPETRO, INDICANDOLE EL

O DEL DERRAME ¥ LAS ACCIONES TOMADAS PARA SUBSANAR

MISMO. PERUPETRO TIENE EL DERECHO DE VERIFICAR EL

ANALIZAR SUS CAUSAS. = == === 2555+

EN LA SUPERFICIE, EN EL AREA DE CONTRATO O

TUE) DE ELLA, ANTES DEL PUNTO DE FISCALIZACION DE LA PRODUCCION,

A NEGLIGENCIA GRAVE O CONDUCTA DOLOSA DEL CONTRATISTA, EL

N PERDIDO SERA VALORIZADO DE ACUERDO CON LA CLAUSULA OCTAVA

INCLUIDO EN EL CALCULO DE LA REGALIA, SIN PERJUICIO DE LO

[?ULADO EN EL ACAPITE 13.1.5 = === == 555555578
Zu CASO DE PERDIDAS ANTES DEL PUNTO DE FISCALIZACION DE LA

?2CDUCCION EN SITUACIONES DISTINTAS A LAS DESCRITAS EN EL PARRAFO

IOR Y QUE DEN ORIGEN A UNA COMPENSACION AL CONTRATISTA POR

DE TERCEROS, EL MONTO DE LA COMPENSACION RECIBIDA POR LOS

<
2
a
w
i)
Q
z
at
€
8
Zz

HIDROCARBUROS PERDIDOS, MULTIPLICADO POR EL FACTOR QUE RESULTE DE
DIVIDIR EL MONTO DE LA REGALIA PAGADA POR LOS HIDROCARBUROS
FISCALIZADOS EN EL PUNTO DE FISCALIZACION DE LA PRODUCCION AL QUE
CORRESPONDAN LOS HIDROCARBUROS PERDIDOS EN LA “QUINCENA” EN QUE
OCURRIO LA PERDIDA, ENTRE EL VALOR DE TALES HIDROCARBUROS
FISCALIZADOS, DETERMINADO DE ACUERDO AL ACAPITE 8.2 EN LA MISMA
QUINCENA, SERA EL MONTO QUE EL CONTRATISTA DEBERA PAGAR POR
CONCEPTO DE REGALIA POR LOS HIDROCARBUROS PERDIDOS, A MAS TARDAR
AL SEGUNDO DfA UTIL DE RECIBIDA DICHA COMPENSACION, SIN PERJUICIO
DE LO ESTIPULADO EN EL ACAPITE 13.1.5 === === == == 558

CLAUSULA DECIMA QUINTA.- CAPACITACION Y¥ TRANSFERENCIA DE

15.1 EN CUMPLIMIENTO DE LO ESTABLECIDO POR EL ARTICULO 29° DE LA
LEY N° 26221, EL CONTRATISTA SE OBLIGA A PONER A DISPOSICION DE
PERUPETRO, EN CADA ANO CALENDARIO DURANTE LA VIGENCIA DEL

CONTRATO, LA SIGUIENTE SUMA:= = === === F555 775758

LITERAL | APORTE
ANUAL (EN |
| US$) |
A) HASTA EL ANO CALENDARIO EN QUE TENGA|50,000.00
LUGAR LA FECHA DE INICIO DE LA|
EXTRACCION COMERCIAL.

B) A PARTIR DEL ANO CALENDARIO SIGUIENTE |
AL DE LA FECHA DE INICIO DE 1a|
EXTRACCION COMERCIAL. |
BARRILES POR DIA
DE o.)vUA 30, 000 [200,000.00
DE 30,001 A 50,000 [420,000.00
DE 50,001 A MAS 180,000.00

EL PRIMER PAGO SE EFECTUARA EN LA FECHA DE SUSCRIPCION EN UN MONTO
QUE SE DETERMINARA MULTIPLICANDO EL APORTE ANUAL CORRESPONDIENTE

AL LITERAL A), POR LA FRACCION QUE RESULTE DE DIVIDIR EL NUMERO DE

QUE FALTEN PARA COMPLETAR EL ANO CALENDARIO EN CURSO ENTRE

ENTOS SESENTA Y CINCO (365). === +5555 555555585

EL APORTE ANUAL DE CAPACITACION EN CASO DEL LITERAL B), SERA EL

CORRESPONDA AL TRAMO EN QUE SE ENCUENTRE LA PRODUCCION DIARIA
MEDIO DE LOS HIDROCARBUROS FISCALIZADOS EN EL ANO CALENDARIO
IOR, LA CUAL SE OBTENDRA DIVIDIENDO EL VOLUMEN TOTAL DE LOS
LT ORCCARBUROS.

CALIZADOS EN DICHO ANO ENTRE EL CORRESPONDIENTE

PARA DETERMINAR LOS BARRILES / DIA EN CASO DE PRODUCCION DE GAS

ALIZADO, SE UTILIZARA LA SIGUIENTE EQUIVALENCIA:

fe)
0

UIVALENTES AL VOLUMEN DE GAS NATURAL EXPRESADO EN

ESTANDAR DIVIDIDOS ENTRE EL FACTOR CINCO MIL
S (5,626).= === 5552225225228

ERSE MEDIANTE TRANSFERENCIA BANCARIA SIGUIENDO

ONES QUE PERUPETRO PROPORCIONARA PARA ESTOS EFECTOS.=

RATISTA CUMPLIRA CON LAS OBLIGACIONES ESTABLECIDAS EN

STA UNA COMUNICACION MANIFESTANDO

MIDAD DEL PAGO, DENTRO DE LOS CINCO (5) DIAS UTILES DE

IDO EL APORTE.= == 2522 2525222222228

10S PROGRAMAS DE CAPACITACION QUE EL CONTRATISTA ESTABLEZCA

PERSONAL, TANTO EN EL PALS COMO EN EL EXTRANJERO, SERAN

°S EN CONOCIMIENTO DE PERUPETRO. = = =

12.4 ZL CONTRATISTA SE COMPROMETE, DURANTE LA FASE DE EXPLOTACION

DURANTE LA FASE DE EXPLORACION, A TENER UN

PROGRAMA PARA ESTUDIANTES UNIVERSITARIOS A FIN QUE REALICEN

ICAS CON EL CBJETO QUE ESTOS PUEDAN COMPLEMENTAR SU FORMACION

ASIMISMO, EL CONTRATISTA PONDRA DICHO PROGRAMA EN

DE PERUPETRO EN EL MES DE ENERO DE CADA ANO. = = = =
¢
2
a
wu
4
9
5
4
E
9
4

POSICION CONTRACTUAL O ASOCIARSE CON UN TERCERO EN EL CONTRATO,
PROCEDERA A NOTIFICAR A PERUPETRO RESPECTO DE DICHO ACUERDO. A LA
NOTIFICACION DEBERA ACOMPANARSE LA SOLICITUD DE CALIFICACION DEL
CESIONARIO O DEL TERCERO, CORRESPONDIENDOLE A ESTOS ULTIMOS
CUMPLIR CON ADJUNTAR LA INFORMACION COMPLEMENTARIA QUE RESULTE

NECESARIA PARA SU CALIFICACION COMO EMPRESA PETROLERA, CONFORME A

SI PERUPETRO OTORGA LA CALIFICACION SOLICITADA, LA CESION 0
ASOCIACION SE LLEVARA A CABO MEDIANTE LA MODIFICACION DEL
CONTRATO, CONFORME A LEY.= == === 5 5555552555558
16.2 EL CONTRATISTA, PREVIA NOTIFICACION A PERUPETRO, PODRA CEDER

SU POSICION CONTRACTUAL O ASOCIARSE A UNA AFILIADA, CONFORME A

16.3 EL CESIONARIO O EL TERCERO OTORGARA TODAS LAS GARANTIAS Y
ASUMIRA TODOS LOS DERECHOS, RESPONSABILIDADES. Y OBLIGACIONES
DERIVADAS DEL CONTRATO. = = === == 5555555555585
CLAUSULA DECIMA SETIMA.- CASO FORTUITO O FUERZA MAYOR = = = = =
17.1 NINGUNA DE LAS PARTES ES IMPUTABLE POR LA INEJECUCION DE UNA
OBLIGACION © SU CUMPLIMIENTO PARCIAL, TARD{O 0 DEFECTUOSO, DURANTE
EL TERMINO EN QUE DICHA PARTE OBLIGADA SE VEA AFECTADA POR CAUSA
DE CASO FORTUITO O FUERZA MAYOR Y SIEMPRE QUE ACREDITE QUE TAL

CAUSA IMPIDE SU DEBIDO CUMPLIMIENTO.

17.2 LA PARTE AFECTADA POR EL CASO FORTUITO O FUERZA MAYOR
NOTIFICARA POR ESCRITO DENTRO DE LOS CINCO (5) D{AS SIGUIENTES DE
PRODUCIDA LA CAUSAL A LA OTRA PARTE RESPECTO DE TAL EVENTO Y
ACREDITARA LA FORMA EN QUE AFECTA LA EJECUCION DE LA
CORRESPONDIENTE OBLIGACION. LA OTRA PARTE RESPONDERA POR ESCRITO
ACEPTANDO O NO LA CAUSAL DENTRO DE LOS QUINCE (15) DIAS SIGUIENTES
DE RECIBIDA LA NOTIFICACION ANTES MENCIONADA. LA NO RESPUESTA DE
LA PARTE NOTIFICADA EN EL PLAZO SENALADO SE ENTENDERA COMO
ACEPTACION DE LA CAUSAL INVOCADA.= = === == 5555 =5= 5555
EN EL CASO DE EJECUCION PARCIAL, TARDIA O DEFECTUOSA DE LA

OBLIGACION AFECTADA POR CASO FORTUITO O FUERZA MAYOR, LA PARTE
CBLIGADA A SU CUMPLIMIENTO HARA SUS MEJORES ESFUERZOS PARA

ARREGLO A LA COMUN INTENCION DE LAS PARTES
IXPRESADA EN EL CONTRATO, DEBIENDO LAS PARTES CONTINUAR CON LA

ECECUCION DE LAS OBLIGACIONES CONTRACTUALES NO AFECTADAS EN

R FORMA POR DICHA CAUSA.= = = =

= AFECTADA POR LA CAUSA DE CASO FORTUITO 0 FUERZA MAYOR

REINICIAR EL CUMPLIMIENTO DE LAS OBLIGACIONES Y CONDICIONES
CTUALES DENTRO DE UN PERLODO DE TIEMPO RAZONABLE, LUEGO QUE
\ CAUSA O CAUSAS HUBIERAN DESAPARECIDO, PARA LO CUAL DEBERA

IA? AVISO A LA OTRA PARTE DENTRO DE LOS CINCO (5) DIAS SIGUIENTES

APARECIDA LA CAUSA. LA PARTE NO AFECTADA COLABORARA CON LA

\DA EN ESTE ESFUERZO.= === 555555555225

S DE

LGA, PARO U OTROS SIMILARES, UNA DE LAS PARTES

IMPONER A LA OTRA UNA SOLUCION CONTRARIA A SU VOLUNTAD.=

IENTO DE LAS

ACIONES, Y SI FUERA EL CASO, AL DE

DEL CCNTRATO Y AL PLAZO DE VIGENCIA DEL

FORTUITO C FUERZA MAYOR AFECTARA LA EJECUCION

ROGRAMAS MiNIMOS DE TRABAJO A QUE SE REFIERE EL

TANZA QUE GARANTICE DICHO PROGRAMA SE MANTENDRA

¥ SIN SER EJECUTADA DURANTE EL LAPSO EN QUE TAL CAUSA

LA INDICADA EJECUCION © DURANTE EL LAPSO EN QUE PERUPETRO
2 SE PRONUNCIE SOBRE LA CAUSAL INVOCADA POR EL CONTRATISTA Y, SI
= HUBIERA PRODUCIDO ALGUNA DISCREPANCIA RESPECTO A LA EXISTENCIA
72 TAL CAUSAL, MIENTRAS NO SE RESUELVA LA DISCREPANCIA. CON TAL
FIN ZL CONTRATISTA DEBERA PRORROGAR O SUSTITUIR DICHA FIANZA,

SEA NECESARIO.= ==2+ === = 5 #2525 5555228

MO, EN TANTO PERUPETRO NO SE PRONUNCIE SOBRE LA CAUSAL
CCADA POR EL CONTRATISTA O MIENTRAS NO SE RESUELVA LA

DISCREPANCIA QUE PUDIERE HABERSE PRODUCIDO SOBRE SU EXISTENCIA,
norAwic DE LIMA

QUEDARA EN SUSPENSO EL COMPUTO DEL PLAZO PARA LA EJECUCION DEL
PROGRAMA MiNIMO DE TRABAJO RESPECTIVO. EN CASO QUE PERUPETRO
ACEPTE LA EXISTENCIA DE LA CAUSAL DE CASO FORTUITO O FUERZA MAYOR
INVOCADA POR EL CONTRATISTA, ESTE REANUDARA LA EJECUCION DEL

PROGRAMA MINIMO DE TRABAJO TAN PRONTO CESEN LOS EFECTOS DE LA

17.4 PERUPETRO HARA LOS ESFUERZOS NECESARIOS PARA OBTENER LA AYUDA
Y COOPERACION DE LAS AUTORIDADES CORRESPONDIENTES DEL GOBIERNO A
FIN QUE SE TOMEN LAS MEDIDAS NECESARIAS PARA ASEGURAR UNA
IMPLEMENTACION Y OPERACION CONTINUADA Y SEGURA DE LAS ACTIVIDADES
PREVISTAS BAJO EL CONTRATO.= = == == == === 35 55 557
SE CONVIENE QUE CUANDO CUALQUIERA DE LAS PARTES, A SU SOLO
CRITERIO, CONSIDERE QUE SU PERSONAL O EL DE SUS SUBCONTRATISTAS NO
PUEDAN ACTUAR DENTRO DEL AREA DE CONTRATO CON LA SEGURIDAD
NECESARIA EN CUANTO A SU INTEGRIDAD FISICA, LA INVOCACION DE ESTA
SITUACION COMO CAUSA DE CASO FORTUITO O FUERZA MAYOR NO SERA

DISCUTIDA POR

17.5 EN CASO QUE EL CONTRATISTA SE VEA AFECTADO POR CAUSA DE CASO
FORTUITO O FUERZA MAYOR QUE LE IMPIDA COMPLETAR LA EJECUCION DEL
PROGRAMA MIfNIMO DE TRABAJO DEL PER{IODO EN CURSO, VENCIDO EL
TERMINO DE DOCE (12) MESES CONSECUTIVOS CONTADOS A PARTIR DEL
MOMENTO EN QUE AQUELLA SE PRODUJO, EL CONTRATISTA PODRA RESOLVER
EL CONTRATO, PARA LO CUAL DEBERA COMUNICAR SU DECISION A PERUPETRO
CON UNA ANTICIPACION NO MENOR DE TREINTA (30) DiAS A LA FECHA EN
LA CUAL HARA SUELTA DEL AREA DE CONTRATO.= = === === === 5
17.6 LAS DISPOSICIONES DE ESTA CLAUSULA DECIMO SETIMA NO SON
APLICABLES A OBLIGACIONES DE PAGO DE SUMAS DE DINERO.= = = = = =
CLAUSULA DECIMA OCTAVA.- CONTABILIDAD= = = = === === +555
18.1 EL CONTRATISTA DEBERA LLEVAR SU CONTABILIDAD, DE ACUERDO CON
LOS PRINCIPIOS Y LAS PRACTICAS CONTABLES ESTABLECIDAS Y ACEPTADAS
EN EL PERU. ASIMISMO, DEBERA LLEVAR Y MANTENER TODOS LOS LIBROS,
REGISTROS DETALLADOS Y DOCUMENTACION QUE SEAN NECESARIOS PARA

CONTABILIZAR Y CONTROLAR LAS ACTIVIDADES QUE REALIZA EN EL PAIS Y

EN EL EXTRANJERO CON RELACION AL OBJETO DEL CONTRATO, ASf COMO
PARA LA ADECUADA SUSTENTACION DE SUS INGRESOS, INVERSIONES,
cosTos, GASTOS Y TRIBUTOS INCURRIDOS EN CADA EJERCICIO. POR OTRO

LADO, DENTRO DE LOS CIENTO VEINTE (120) DiAS CONTADOS A PARTIR DE

CHA DE SUSCRIPCION, EL CONTRATISTA PROPORCIONARA A PERUPETRO

COPIA EN IDIOMA CASTELLANO DEL “MANUAL DE PROCEDIMIENTOS

ABLES” QUE HAYA DECIDIDO PROPONER PARA REGISTRAR SUS = 4

EL "MANUAL DE PROCEDIMIENTOS CONTABLES" DEBERA CONTENER ENTRE - |

po) Cheon qopene Ce

IDIOMA Y MONEDA EN QUE SE LLEVARAN LOS REGISTROS CONTABLES;=

Y PRACTICAS CONTABLES APLICABLES;= = = = = = ==

AN DE CUENTAS, DE CONFORMIDAD CON LOS

TOS DE LA COMISION NACIONAL SUPERVISORA DE EMPRESAS Y

TRAS AC

9§ DE IMPUTACICN DE LOS INGRESOS, INVERSIONES, COSTOS

COMUNES, AL CONTRATO, A OTROS CONTRATOS POR

A LAS ACTIVIDADES RELACIONADAS Y A LAS OTRAS

) DETERMINACION DE LAS CUENTAS DE INGRESOS Y EGRESOS Y DE LOS
EFECTOS DEL CALCULO DEL FACTOR R, AStf
DE LOS PROCEZDIMIENTOS DESCRITOS EN EL ANEXO "E"

DE SER EL CASO.= = ==2+ == 22222228

18.2 DE HABERSE INCLUIDO =N EL “MANUAL DE PROCEDIMIENTOS
CCNTABLES” LO DESCRITO EN EL LITERAL F) PRECEDENTE, PERUPETRO, EN

UN LAPSO NO MAYOR DE TREINTA (30) DAS DE HABERLO RECIBIDO

COMUNICARA AL CONTRATISTA SU APROBACION RESPECTO DEL PROCEDIMIENTO

CONTABLE DEL FACTOR R A QUE SE CONTRAE DICHO LITERAL O, EN SU

©, LAS SUGERENCIAS QUE CONSIDERE PARA MEJORAR Y/O AMPLIAR
19 DE LIMA

NoTA

DICHO PROCEDIMIENTO. DE NO HABER UN PRONUNCIAMIENTO POR PARTE DE
PERUPETRO DENTRO DEL PLAZO MENCIONADO, EL PROCEDIMIENTO A QUE SE
REFIERE EL LITERAL F) DEL ACAPITE 18.1 SERA CONSIDERADO COMO
APROBADO PARA TODOS SUS EFECTOS.= = = === === === == FF
DENTRO DEL MISMO TERMINO DE TREINTA (30) DIAS DE RECIBIDO EL
"MANUAL DE PROCEDIMIENTOS CONTABLES", PERUPETRO PODRA FORMULAR
SUGERENCIAS Y/U OBSERVACIONES PARA MEJORAR, AMPLIAR O ELIMINAR

ALGUNO O ALGUNOS DE LOS OTROS PROCEDIMIENTOS CONTABLES PROPUESTOS

PARE pesto) UEP ne SS
TODO CAMBIO EN LO QUE RESPECTA AL PROCEDIMIENTO CONTABLE DEL
FACTOR R APROBADO, SERA PREVIAMENTE PROPUESTO A PERUPETRO PARA SU
APROBACION, SIGUIENDOSE PARA TAL FIN EL PROCEDIMIENTO CONTENIDO EN
EL PRIMER PARRAFO DEL PRESENTE ACAPITE.= = = === = == == ==
18.3 LOS LIBROS DE CONTABILIDAD DEL CONTRATISTA, LOS ESTADOS
FINANCIEROS Y LA DOCUMENTACION DE SUSTENTO DE LOS MISMOS, SERAN
PUESTOS A DISPOSICION DE LOS REPRESENTANTES AUTORIZADOS DE
PERUPETRO PARA SU VERIFICACION, EN LAS OFICINAS DEL DOMICILIO
FISCAL DEL CONTRATISTA, PREVIA NOTIFICACION.= = === == === 5
18.4 EL CONTRATISTA MANTENDRA LOS REGISTROS DE LAS PROPIEDADES
MUEBLES E INMUEBLES, UTILIZADAS EN LAS OPERACIONES DEL CONTRATO,
DE CONFORMIDAD CON LAS NORMAS DE CONTABILIDAD VIGENTES EN EL PERU
Y DE ACUERDO A LAS PRACTICAS CONTABLES GENERALMENTE ACEPTADAS EN
LA INDUSTRIA PETROLERA INTERNACIONAL.= = = = === == === ==
PERUPETRO PODRA SOLICITAR AL CONTRATISTA INFORMACION SOBRE SU.
PROPIEDADES CADA VEZ QUE LO CONSIDERE PERTINENTE. ASIMISMO,
PERUPETRO PODRA SOLICITAR AL CONTRATISTA SU CRONOGRAMA DE
INVENTARIOS FISICOS DE LOS BIENES INHERENTES A LAS OPERACIONES,
CLASIFICANDOLOS SEGUN SEAN DE PROPIEDAD DEL CONTRATISTA O DE
TERCEROS, Y PARTICIPAR EN ESTOS SI LO CONSIDERA CONVENIENTE.= = =
18.5 EL CONTRATISTA DEBERA REMITIR, DENTRO DE LOS TREINTA (30)
DIAS DE HABER SIDO EMITIDOS, COPIA DEL INFORME DE SUS AUDITORES
EXTERNOS SOBRE SUS ESTADOS FINANCIEROS CORRESPONDIENTES AL

EJERCICIO ECONOMICO ANTERIOR. EN EL CASO QUE EL CONTRATISTA
TUVIESE SUSCRITO CON PERUPETRO MAS DE UN CONTRATO, O REALIZARA

P.OTIVIDADES DISTINTAS A LAS DEL CONTRATO, SE OBLIGA A LLEVAR

ENTAS SEPARADAS CON EL OBJETO DE FORMULAR ESTADOS FINANCIEROS

PARA CADA CONTRATO Y/O ACTIVIDAD, Y POR LO TANTO, EL INFORME
ELAEORADO POR SUS AUDITORES EXTERNOS DEBERA INCLUIR TAMBIEN

7+30S FINANCIEROS POR CADA CONTRATO Y/O ACTIVIDAD.= = = = = = =

# ZL CONTRATISTA DEBZRA REMITIR A PERUPETRO COPIA DE LA
“LARACION JURADA ANUAL DEL IMPUEZSTO A LA RENTA PRESENTADA A LA

NCIA NACIONAL DE ADMINISTRACION TRIBUTARIA O LA

DENTRO DE LOS 15 DiAS POSTERIORES A LA

, CUALESQUIERA DE LAS PARTES OMITIERA

EN EL CUMPLIMIENTO DE ALGUNA DE LAS

DEL CONTRATO O EN EL EJERCICIO DE CUALQUIERA DE LOS
BAJO EL CONTRATO, ELLO NO SERA INTERPRETADO

HA DISPOSICION O DERECHO.= = === === 5

LAS CPERACIONES EL CONTRATISTA CUMPLIRA

OLUCIONES QUE LAS AUTORIDADES COMPETENTES DICTEN

ATRIBUCIONES LEGALES.= = = === === 5555558

EL CONTRATISTA SE OBLIGA A CUMPLIR TODAS LAS

EN RELACION CON LOS

DE DEFENSA Y SEGURIDAD NACIONAL.= = === = +2228

CONTRATISTA TIENE EL DERECHO AL LIBRE INGRESO Y SALIDA DEL
in DE CONTRATO.= = ===. 2555555558

4

CONCORDANCIA CON LA LEGISLACION VIGENTE, EL CONTRATISTA

TEUDPA EL DERECHO DE UTILIZAR, CON EL PROPOSITO DE LLEVAR A CABO

RACIONES, EL AGUA, MADERA, GRAVA Y OTROS MATERIALES DE

UCCION UBICADOS DENTRO DEL AREA DE CONTRATO, RESPETANDO EL

(oO DE TERCEROS, DE SER EL CASO.= = === = 555 +728
19.5 LA LICENCIA DE USO DE INFORMACION TECNICA DEL AREA DE

SONTRATO U OTRAS AREAS, QUE EL CONTRATISTA DESEE ADQUIRIR DE

| NoTARIO DE LIMA

PERUPETRO, SE SUMINISTRARA DE ACUERDO A LA POLITICA PARA MANEJO DE
INFORMACION TECNICA DE EXPLORACION PRODUCCION DE PERUPETRO, PARA
CUYO EFECTO LAS PARTES SUSCRIBIRAN UNA "CARTA-CONVENIO".= = = = =
19.6 EN EL CASO QUE ALGUNA DE LAS PARTES NO CUMPLA CON PAGAR EN EL
PLAZO ACORDADO, EL MONTO MATERIA DEL PAGO ESTARA AFECTO A PARTIR
DEL DIA SIGUIENTE DE LA FECHA EN QUE DEBIO PAGARSE, A LAS TASAS DE
INTERES SIGUIENTES:= = == === 5555555555555 58
A) PARA CUENTAS QUE SEAN EXPRESADAS Y PAGADERAS EN MONEDA
NACIONAL, LA TASA APLICABLE SERA LA TASA ACTIVA EN MONEDA NACIONAL
(TAMN) PARA CREDITOS DE HASTA TRESCIENTOS SESENTA (360) DIAS DE
PLAZO, PUBLICADA POR LA SUPERINTENDENCIA DE BANCA ¥ SEGUROS, O LA
QUE LA SUSTITUYA, APLICABLE-AL PERIODO TRANSCURRIDO ENTRE LA FECHA
DE VENCIMIENTO Y LA FECHA EFECTIVA DE PAGO; Y,= == === ===
B) PARA CUENTAS QUE SEAN EXPRESADAS EN DOLARES, Y PAGADERAS EN
MONEDA NACIONAL O EN DOLARES, LA TASA APLICABLE SERA LA TASA DE
INTERES PREFERENCIAL (U.S. PRIME RATE) MAS TRES (3) PUNTOS
PORCENTUALES, PUBLICADA POR LA RESERVA FEDERAL DE LOS ESTADOS
UNIDOS DE NORTEAMERICA, APLICADA AL PER{ODO TRANSCURRIDO ENTRE LA
FECHA DE VENCIMIENTO Y LA FECHA EFECTIVA DE PAGO, A FALTA DE ESTA,
LAS PARTES ACORDARAN OTRA QUE LA SUSTITUYA ADECUADAMENTE.= = = = =
19.7 LAS DISPOSICIONES DEL ACAPITE 19.6 SERAN DE APLICACION A
TODAS LAS CUENTAS ENTRE LAS PARTES QUE SURJAN BAJO EL CONTRATO O
DE CUALQUIER OTRO ACUERDO O TRANSACCION ENTRE LAS PARTES. POR
ACUERDO ESCRITO ENTRE LAS PARTES SE PODRA E&STABLECER UNA
ESTIPULACION DIFERENTE PARA EL PAGO DE INTERESES. LAS
DISPOSICIONES AQUI CONTENIDAS PARA LA APLICACION DE INTERESES NO
MODIFICARAN DE NINGUN MODO LOS DERECHOS Y RECURSOS LEGALES DE LAS
PARTES PARA HACER CUMPLIR EL PAGO DE LOS MONTOS ADEUDADOS.= = = =
19.8 EN CASO DE EMERGENCIA NACIONAL DECLARADA POR LEY, EN VIRTUD
DE LA CUAL EL ESTADO DEBA ADQUIRIR HIDROCARBUROS DE PRODUCTORES
LOCALES, ESTA SE EFECTUARA A LOS PRECIOS QUE RESULTEN DE APLICAR
LOS MECANISMOS DE VALORIZACION ESTABLECIDOS EN LA CLAUSULA OCTAVA
Y SERAN PAGADOS EN DOLARES A LOS TREINTA (30) DIAS SIGUIENTES DE

EFECTUADA LA ENTREGA.= = ====2+5 5222222222222
19.9 EL ESTADO, A TRAVES DEL MINISTERIO DE DEFENSA Y DEL

ISTERIO DEL INTERIOR, BRINDARA AL CONTRATISTA EN LAS

OPERACIONES Y EN CUANTO LE SEA POSIBLE, LAS MEDIDAS DE SEGURIDAD

NTRATISTA LIBERARA Y EN SU CASO INDEMNIZARA A PERUPETRO

~ AL ESTADO, SEGUN CORRESPONDA, DE CUALQUIER RECLAMO, ACCION LEGAL

CARGAS O GRAVAMENES DE TERCEROS QUE PUDIERAN RESULTAR COMO

ENCIA DE LAS OPERACIONES Y RELACIONES LLEVADAS A CABO AL

DEL CONTRATO, PROVENIENTES DE CUALQUIER RELACION

© EXTRA CONTRACTUAL, SALVO AQUELLAS QUE SE ORIGINEN

DEL PROPIO PERUPETRO O DEL ESTADO, = =======5

NDRA LA LIBRE DISPONIBILIDAD DE LOS

SPONDA CONFORME AL

20.4 Doa Ne c COMUNICACION, RELATIVA AL CONTRATO, SERA

JRSADA Si ES POR ESCRITO Y ENTREGADA

POR INTERMEDIO DE CORREO CERTIFICADO O

R OTROS MEDIOS QUE LAS PARTES ACUERDEN, SUSCRITA POR

NTANTE LEGAL, O POR AQUEL A QUIEN ESTE HAYA DELEGADO SUS
, LO CUAL DEBERA SER COMUNICADO PREVIAMENTE, Y DIRIGIDA

NATARIO EN UN DIA UTIL A LAS SIGUIENTES DIRECCIONES: = = =

NoTARIO DE LIMA

GERENCIA GENERAL= = == === +2555 255555578
MALECON 28 DE JULIO 349, DPTO. 1201= = === 55555555575

MIRAFLORES

LIMA 18 - PERU

TELEFAX: 4450116

GARANTE CORPORATIVO:= = === 25-55-5555 5555555555

HYDROCARBON EXPLORATION PLC
CALLE CORONEL INCLAN 691, OF. 30 ¥Y 31] === == 555555575
MIRAFLORES = ======5+ 525222225225 52552552278

LIMA 18

TELEFAX:
20.2CUALQUIERA DE LAS PARTES TENDRA EL DERECHO DE CAMBIAR SU
DIRECCION © EL NUMERO DE FACSIMIL A LOS EFECTOS DE LAS
NOTIFICACIONES Y COMUNICACIONES, MEDIANTE COMUNICACION A LA OTRA
PARTE, CON POR LO MENOS CINCO (5) DIAS UTILES DE ANTICIPACION A LA
FECHA EFECTIVA DE DICHO CAMBIO.= = === == 755555555
LO ESTABLECIDO EN EL PRIMER PARRAFO DE ESTE ACAPITE ES DE
APLICACION AL GARANTE CORPORATIVO. = = === 5555555555
CLAUSULA VIGESIMA PRIMERA.- SOMETIMIENTO A LA LEY PERUANA Y

SOLUCION DE CONTROVERSIAS = = = === 55 55555555555

EL CONTRATO SE HA NEGOCIADO, REDACTADO Y SUSCRITO CON ARREGLO A
LAS NORMAS LEGALES DEL PERU Y SU CONTENIDO, EJECUCION ¥ DEMAS
CONSECUENCIAS QUE DE EL SE ORIGINEN SE REGIRAN POR LAS NORMAS
LEGALES DE DERECHO INTERNO DE LA REPUBLICA DEL PERU.= = = = = = =

21.2 COMITE TECNICO DE CONCILIACION:

EL COMITE TECNICO DE CONCILIACION SERA FORMADO DENTRO DE LOS
QUINCE (15) DiAS UTILES SIGUIENTES A SU CONVOCATORIA POR
CUALQUIERA DE LAS PARTES Y ESTARA COMPUESTO POR TRES (3) MIEMBROS
CALIFICADOS EN LA MATERIA DE QUE SE TRATE. CADA UNA DE LAS PARTES

SELECCIONARA A UN (1) MIEMBRO Y EL TERCERO SERA DETERMINADO POR
LOS MIEMBROS DESIGNADOS POR LAS PARTES. SI CUALQUIERA DE LAS

NO DESIGNARA A SU MIEMBRO REPRESENTANTE DENTRO DEL PLAZO

TPULADO O SI LOS MIEMBROS DESIGNADOS POR ELLAS NO PUDIERAN

ERSE DE ACUERDO PARA DETERMINAR AL TERCER MIEMBRO DENTRO DEL

ESTIPULADO, O SI EL COMITE TECNICO DE CONCILIACION NO *

OPINION DENTRO DEL PLAZO ESTIPULADO, CUALQUIERA DE LAS

PODRA SOMETER LA DISCREPANCIA PARA QUE SEA RESUELTA DE .

© A LO PREVISTO EN EL ACAPITE 21.3 DEL CONTRATO.= = = = = =

DENTRO DE LOS SESENTA (60) DiAS CONTADOS A PARTIR DE

DE SUSCRIPCION, ACORDARAN EL PROCEDIMIENTO QUE REGIRA A

TECNICO DE CONCILIACION DEBERAN SER |

NTA (30) DiaAS DE SU INSTALACION Y

EN TANTO UN LAUDO ARBITRAL, DE SER

DIFERENDO EN FORMA DEFINITIVA. SIN
DE LA RESOLUCION EMITIDA POR EL COMITE

\LQUIERA DE LAS PARTES PODRA RECURRIR A

21.3, DENTRO DE LOS SESENTA (60)

GIO, CONTROVERSIA, DIFERENCIA 0 RECLAMO RESULTANTE 5 |

CONTRATO O RELATIVO AL CONTRATO, TALES COMO su

RETACION, CUMPLIMIENTO, RESOLUCION, TERMINACION, EFICACIA 0

SURJA ENTRE EL CONTRATISTA Y PERUPETRO Y QUE NO PUEDA

DE MUTUO ACUERDO ENTRE LAS PARTES DEBERA SER RESUELTO

ARBITRAJE INTERNACIONAL DE DERECHO, DE ACUERDO CON LO

EL ARTICULO 68° DE LA LEY NO. 26221.= = === ===

PARTES SE OBLIGAN A REALIZAR TODOS AQUELLOS ACTOS QUE SEAN
NECZSARIOS PARA EL DESARROLLO DEL PROCEDIMIENTO ARBITRAL HASTA SU

CULMINACION Y EJECUCION.= == === 5 +5522 55558
RIO DE LIMA

NOT

L

EL ARBITRAJE SERA ADMINISTRADO POR EL CENTRO INTERNACIONAL DE
ARREGLO DE DIFERENCIAS RELATIVAS A INVERSIONES, EN ADELANTE CIADI.
EN TODO LO NO PREVISTO EN ESTA CLAUSULA, EL ARBITRAJE SE
ORGANIZARA Y DESARROLLARA DE ACUERDO CON LAS REGLAS DE ARBITRAJE
DEL CIADI, VIGENTES EN LA FECHA DE SUSCRIPCION. = = = == ===
LOS ARBITROS SERAN TRES (3), CADA PARTE DESIGNARA A UNO Y EL
TERCERO SERA NOMBRADO POR LOS ARBITROS DESIGNADOS POR LAS PARTES.=
PARA LA SOLUCION DE FONDO DEL LITIGIO, CONTROVERSIA, DIFERENCIA 0
RECLAMO SOMETIDO A ARBITRAJE, LOS ARBITROS APLICARAN EL DERECHO
INTERNO DE LA REPUBLICA DEL PERU.= == === 55555552525
EL ARBITRAJE PODRA TRAMITARSE EN LA SEDE DE LA CORTE PERMANENTE DE
ARBITRAJE O EN LA DE CUALQUIER OTRA INSTITUCION APROPIADA, PUBLICA
O PRIVADA, CON LA QUE EL CENTRO HUBIERE LLEGADO A UN ACUERDO A TAL
EFECTO O EN CUALQUIER OTRO LUGAR QUE LA COMISION © TRIBUNAL
APRUEBE, PREVIA CONSULTA CON EL SECRETARIO GENERAL.= = = = = = =
DURANTE EL DESARROLLO DEL ARBITRAJE LAS PARTES CONTINUARAN CON LA
EJECUCION DE SUS OBLIGACIONES CONTRACTUALES, EN LA MEDIDA EN QUE
SEA POSIBLE, INCLUSIVE AQUELLAS MATERIA DEL ARBITRAJE. = = = = =
SIN PERJUICIO DE LO ANTERIOR, SI LA MATERIA DE ARBITRAJE FUERA EL
CUMPLIMIENTO DE LAS OBLIGACIONES CONTRACTUALES GARANTIZADAS CON
LAS FIANZAS A QUE SE REFIERE EL ACAPITE 3.10 QUEDARA EN SUSPENSO
EL COMPUTO DEL PLAZO RESPECTIVO Y TALES FIANZAS NO PODRAN SER
EJECUTADAS, DEBIENDO SER MANTENIDAS VIGENTES DURANTE BL
PROCEDIMIENTO ARBITRAL. CON TAL FIN, EL CONTRATISTA DEBERA
PRORROGAR O SUSTITUIR DICHAS FIANZAS, SEGUN SEA NECESARIO.= = = =
EL LAUDO ES OBLIGATORIO PARA LAS PARTES Y NO PODRA SER OBJETO DE
APELACION NI DE CUALQUIER OTRO RECURSO, EXCEPTO LOS PREVISTOS EN
EL CONVENIO SOBRE ARREGLO DE DIFERENCIAS RELATIVAS A INVERSIONES
ENTRE ESTADOS Y NACIONALES DE OTROS ESTADOS, EN ADELANTE EL
CONVENT Oe

EL LAUDO DICTADO CONFORME AL CONVENIO SE EJECUTARA DENTRO DEL
TERRITORIO PERUANO, DE ACUERDO A LAS NORMAS VIGENTES SOBRE

UCION DE SENTENCIAS.

RTES RENUNCIAN A CUALQUIER RECLAMACION DIPLOMATICA.= = = = =

21.4 ESTE CONTRATO SE REDACTA E INTERPRETA EN EL IDIOMA

LANO, POR LO QUE LAS PARTES CONVIENEN EN QUE ESTA VERSION ES

LA UNICA ¥ LA OFICIAL.= =====+==+=2+=2 2255252222228

TERMINACION DEL CONTRATO SE RIGE POR LO ESTIPULADO EN EL,

TAMENTE POR LAS NORMAS DE LA LEY N° 26221; Y, EN CUANTO

A LG QUE NO EST& PREVISTO EN ELLA, POR LAS NORMAS DEL CODIGO

PREVISTOS EN EL ACAPITE 22.3, CUANDO UNA DE LAS
INCUMPLIMIENTO DE CUALQUIZRA DE LAS

EN EL CONTRATO POR CAUSAS QUE NO FUERAN

ERZA MAYOR U OTRAS CAUSAS NO IMPUTABLES,

ICAR A DICHA PARTE, COMUNICANDOLE

¥ SU INTENCION DE DAR POR TERMINADO EL

PLAZO DE SESENTA (60) DIAS, A NO SER QUE

CDE ESTE PLAZO DICHA PARTE SUBSANE EL REFERIDO

LIMIENTO O DEMUESTRE A LA OTRA PARTE QUE ESTA EN VIA DE

SI UA PARTE QUE RECIBE UNA NOTIFICACION DE INCUMPLIMIENTO

. © NIEGA LA EXISTENCIA DE ESTE, DICHA PARTE PUEDE REFERIR

INTO A ARBITRAJE CONFORME A LO DISPUESTO EN LA CLAUSULA
MO PRIMERA, DENTRO DE LOS TREINTA (30) DfAS SIGUIENTES A LA
CACION. EN TAL CASO, EL COMPUTO DEL PLAZO DE SESENTA (60)
QUEDARA EN SUSPENSO HASTA QUE EL LAUDO ARBITRAL SEA
ICADO A LAS PARTES, Y EL CONTRATO TERMINARA SI HABIENDO SIDO

CONFIRMADO EL INCUMPLIMIENTO, DICHA PARTE NO SUBSANA EL

UMPLIMIENTO O NO DEMUESTRA A LA OTRA PARTE QUE ESTA EN VIA DE

\NACION, DENTRO DE DICHO PLAZO.= == === 5 == 555558

NOTARIO DE ut

MA
ea

EL CONTRATO PUEDE TERMINAR CON ANTERIORIDAD AL PLAZO DE VIGENCIA
DEL CONTRATO, POR ACUERDO EXPRESO DE LAS PARTES.= = = = = = = = =
22.2 A LA TERMINACION DEL CONTRATO CESARAN TOTALMENTE TODOS LOS
DERECHOS Y OBLIGACIONES DE LAS PARTES, ESPECIFICADOS EN EL
CONTRATO Y SE TENDRA EN CONSIDERACION:= = = = == == == = = =
A) QUE LOS DERECHOS Y LAS OBLIGACIONES DE LAS PARTES DERIVADOS
DE ESTE CONTRATO CON ANTERIORIDAD A DICHA TERMINACION SEAN
RESPETADOS; INCLUYENDO, ENTRE OTROS, EL DERECHO DEL CONTRATISTA A
LOS HIDROCARBUROS EXTRALDOS Y A LAS GARANT{AS ESTIPULADAS EN EL

CONTRATO;

B) QUE EN CASO DE INCUMPLIMIENTO INCURRIDO POR CUALQUIERA DE LAS
PARTES EN FECHA ANTERIOR A LA TERMINACION, DE CUALQUIERA DE LAS
OBLIGACIONES ESTIPULADAS EN EL CONTRATO, ESTOS SEAN SUBSANADOS POR
LA PARTE INFRACTORA, SALVO LAS OBLIGACIONES QUE POR SU NATURALEZA
SE EXTINGUEN CON LA TERMINACION DEL MISMO.= = = = = = = = = = =
22.3 EL CONTRATO SE RESOLVERA DE PLENO DERECHO Y SIN PREVIO
TRAMITE, EN LOS CASOS SIGUIENTES:= = === == 5 5 555 5555
22.3.1 EN CASO QUE EL CONTRATISTA HAYA INCUMPLIDO CON LA
EJECUCION DEL PROGRAMA MINIMO DE TRABAJO DE CUALQUIER PERIODO DE
LA FASE DE EXPLORACION, LUEGO DE HABER HECHO USO DE LAS PRORROGAS
CONTEMPLADAS EN EL ACAPITE 3.4 DE SER EL CASO, Y SIN RAZONES

SATISFACTORIAS A PERUPETRO, SALVO QUE SE CUMPLA LO PREVISTO EN LOS

ACAPITES 4.7 ¥ 4.13.
22.3.2 EN CASO QUE AL VENCIMIENTO DE LA FASE DE EXPLORACION O
DEL PERfODO DE RETENCION, LO ULTIMO QUE SUCEDA, NO SE EFECTUARA

NINGUNA DECLARACION DE DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS .=

22.3.3 EN LOS CASOS ESPECIFICOS SENALADOS EN LOS ACAPITES 3.10,
4.2Y 10.5.2 2222555 5255525555555 557
22.3.4 EN CASO QUE EL CONTRATISTA HAYA SIDO DECLARADO EN

INSOLVENCIA, DISOLUCION, LIQUIDACION 0 QUIEBRA Y EL CONTRATISTA NO

LA NOTIFICACION DESCRITA EN EL ACAPITE 16.1, EN UN PLAZO DE

INCE (15) DiAS UTILES, IDENTIFICANDO AL TERCERO QUE ASUMIRA SU

ON CONTRACTUAL. =

Ceo Soo EN CASO DE NO ENCONTRARSE VIGENTE LA GARANTIA

ae ATIVA A QUE SE REFIERE EL ACAPITE 3.11 Y EL CONTRATISTA NO

ON SUSTITUIRLA EN UN PLAZO MAXIMO DE QUINCE (15) Dias

SIGUIENTES A LA RECEPCION POR EL CONTRATISTA DE LA

ION DE PERUPETRO REQUIRIENDO LA SUSTITUCION, O EN CASO DE
DECLARADA LA INSOLVENCIA, DISOLUCION, LIQUIDACION 0
LA ENTIDAD QUE HAYA OTORGADO LA GARANT{A A QUE SE
3.11 ¥ EL CONTRATISTA NO CUMPLA CON NOTIFICAR A

S QUINCE (15) DIAS UTILES SIGUIENTES

IDENTIFICANDO AL TERCERO QUE

PREVIA CALIFICACION Y ACEPTACION

UN LAUDO ARBITRAL QUE DECLARE, EN LOS
UN INCUMPLIMIEZENTO ¥ ESTE NO SEA SUBSANADO

EL REFERIDC ACAPITE; O POR MANDATO DE

DECLARE LA TERMINACION DEL CONTRATO.= = = =
2.4 DE ACUERDO A LO ESTABLECIDO POR EL ARTICULO 87° DE LA LEY N°

INCUMPLIMIENTO POR EL CONTRATISTA DE LAS

EL MEDIO AMBIENTE, OSINERGMIN IMPONDRA LAS

PERTINENTES, PUDIENDO EL MINISTERIO DE ENERGIA Y MINAS

PREVIO INFORME AL

EN CASO QUE EL CONTRATISTA, O LA ENTIDAD QUE HAYA OTORGADO LA

GAPANTIA A QUE SE REFIERE EL ACAPITE 3.11, SOLICITE PROTECCION

RA LAS ACCIONES DE ACREEDORES, PERUPETRO PODRA RESOLVER EL

IGUENTREN: DES TOAMEN CE PROTEC UD OS see eee

EN

22.6 A LA TERMINACION DEL CONTRATO, EL CONTRATISTA ENTREGARA EN

NoTARIO CE LIMA

PROPIEDAD AL ESTADO, A TRAVES DE PERUPETRO, A MENOS QUE ESTE NO
LOS REQUIERA, SIN CARGO NI COSTO ALGUNO PARA ESTE, EN BUEN ESTADO
DE CONSERVACION, MANTENIMIENTO Y FUNCIONAMIENTO, Y TENIENDO EN
CUENTA EL DESGASTE NORMAL PRODUCIDO POR EL USO, LOS INMUEBLES,
INSTALACIONES DE ENERG{A, CAMPAMENTOS, MEDIOS DE COMUNICACION,
DUCTOS Y DEMAS BIENES DE PRODUCCION E INSTALACIONES DE PROPIEDAD
DEL CONTRATISTA QUE PERMITAN LA CONTINUACION DE LAS OPERACIONES.
EN CASO DE HABER EXPLOTACION CONJUNTA DE PETROLEO, GAS NATURAL NO
ASOCIADO Y/O GAS NATURAL NO ASOCIADO Y CONDENSADOS, AL TERMINO DEL
PLAZO ESTABLECIDO EN EL ACAPITE 3.1 PARA LA FASE DE EXPLOTACION DE
PETROLEO, EL CONTRATISTA ENTREGARA EN PROPIEDAD AL ESTADO, A
TRAVES DE PERUPETRO, A MENOS QUE ESTE NO LOS REQUIZRA, SIN CARGO
NI COSTO ALGUNO PARA ESTE, EN BUEN ESTADO DE CONSERVACION,
MANTENIMIENTO Y FUNCIONAMIENTO Y TENIENDO EN CUENTA EL DESGASTE
NORMAL PRODUCIDO POR EL USO, LOS BIENES E INSTALACIONES PROPIOS DE
LA EXPLOTACION DE PETROLEO, QUE NO SEAN NECESARIOS PARA LA
EXPLOTACION DE GAS NATURAL NO ASOCIADO Y/O GAS: NATURAL NO ASOCIADO
Y CONDENSADOS.= ====+=+ 2252522222225 55222228
LOS BIENES £ INSTALACIONES QUE CONSERVE EL CONTRATISTA PARA LA
EXPLOTACION DEL GAS NATURAL NO ASOCIADO Y/O GAS NATURAL NO
ASOCIADO Y CONDENSADOS, QUE HAYAN ESTADO SIENDO UTILIZADOS
TAMBIEN EN LA EXPLOTACION DE PETROLEO, AUN CUANDO CONTINUARAN EN
PROPIEDAD DEL CONTRATISTA, SERAN APLICADOS A SERVIR AMBAS

EXPLOTACIONES, CELEBRANDOSE AL EFECTO UN CONVENIO ENTRE LAS

EN CASO QUE EL CONTRATISTA HAYA ESTADO USANDO LOS BIENES E
INSTALACIONES DESCRITOS EN EL PRIMER PARRAFO DEL PRESENTE ACAPITE
PERO QUE NO SEAN CONEXOS O ACCESORIOS EXCLUSIVAMENTE A LAS
OPERACIONES, ESTO ES, QUE TAMBIEN HAYAN ESTADO SIENDO USADOS PARA
SUS OPERACIONES EN OTRAS AREAS CON CONTRATO VIGENTE PARA LA
EXPLORACION © EXPLOTACION DE HIDROCARBUROS EN EL PAIS, EL

CONTRATISTA CONTINUARA CON LA PROPIEDAD DE DICHOS BIENES, HACIENDO

3SO DE ELLOS, DEBIENDO SUSCRIBIR UN CONVENIO ENTRE LAS PARTES PARA

22.7 A EFECTOS DE LO DISPUESTO EN EL ACAPITE 22.6, DURANTE EL

SLTIMO ANO DE VIGENCIA DEL CONTRATO, EL CONTRATISTA DARA LAS

IDADES Y COLABORARA CON PERUPETRO EN TODO LO NECESARIO PARA

SIN INTERFERIR CON LAS OPERACIONES, PERUPETRO PUEDA

LOS ACTOS Y CELEBRAR TODOS LOS CONVENIOS QUE

UNA TRANSICION ORDENADA Y NO INTERRUMPIDA DE LAS

QUE SE VENGAN REALIZANDO A LA FECHA DE TERMINACION DEL

LOTE 188= ===+-2+e4#=e=

ENTRA UBICADO EN LA PROVINCIA DE ATALAYA DE LA

TAL COMO SE MUESTRA EN EL ANEXO

LA ESTACION ATALAYA UBICADO EN EL

DISTRITO DE RAIMONDI, PROVINCIA DE

EL PUNTO DE REFERENCIA (PR) SE MIDE 38,900.859 M HACIA EL

74,403.296 M HACIA EL ESTE HASTA ENCONTRAR EL

(1) QUE ES EL PUNTO DE PARTIDA (PP) DEL PERIMETRO DEL

EL PUNTO (1) O (PP) SE MIDE 23,786.103 M ESTE EN LINEA RECTA

AZIMUT DE 90°00’00” HASTA LLEGAR AL PUNTO (4).= ===== 5858

TESCZ BL PUNTO (4) SE MIDE 12,447.396 M SUR ESTE EN LINEA RECTA

AZIMUT DE 160°51’30”90 HASTA LLEGAR AL PUNTO (7). = === =
DESDE EL PUNTO (7) SE MIDE 7,303.356 M NOR ESTE EN LINEA RECTA CON

NoTARIO DE LIMA

AZIMUT DE 76°33'11”00 HASTA LLEGAR AL PUNTO (6).
DESDE EL PUNTO (6) SE MIDE 7,310.798 M SUR ESTE EN LINEA RECTA CON
AZIMUT DE 115°34'05”77 HASTA LLEGAR AL PUNTO (9).= == == == ==
DESDE EL PUNTO (9) SE MIDE 5,164,803 M SUR ESTE EN LINEA RECTA CON
AZIMUT DE too 0su2sal HASTA EERGCAR AL PUNTO. (VQ) Se a a
DESDE EL PUNTO (10) SE MIDE 2,914.333 M NOR ESTE EN LINEA RECTA
CON AZIMUT DE 82°35'04"49 HASTA LLEGAR AL PUNTO (11). === ==
DESDE EL PUNTO (11) SE MIDE 10,642,509 M SUR ESTE EN LINEA RECTA
CON AZIMUT DE 100.0025 9e47) HASTA ULEGAR Al PUNTO (1 5)2 2 a
DESDE EL PUNTO (15) SE MIDE 9,255.918 M NOR ESTE EN LINEA RECTA
CON AZIMUT DE 68°34'12"28 HASTA LLEGAR AL PUNTO (12). === ==
DESDE EL PUNTO (12) SE MIDE 8,480.975 M SUR ESTE EN LINEA RECTA
CON AZIMUT DE 109242405021 HASTA EEBGAR Ai PUNTO! (13). = 2 8

DESDE EL PUNTO (13) SE MIDE 11,123.170 M SUR OESTE EN LINEA RECTA
CON AZIMUT DE 200°39'17”10 HASTA LLEGAR AL PUNTO (24). === ==
DESDE EL PUNTO (24) SE MIDE 3,686.207 M NOR OESTE EN LINEA RECTA
CON AZIMUT DE 290°36'54”80 HASTA LLEGAR AL PUNTO (23). = = = ==
DESDE EL PUNTO (23) SE MIDE 11,771.557 M SUR OESTE EN LINEA RECTA
CON AZIMUT DE 200°06’43"29 HASTA LLEGAR AL PUNTO (30).= = = = = =
DESDE EL PUNTO (30) SE MIDE 8,852.264 M SUR OESTE =N LINEA RECTA
CON AZIMUT DE 183°22'12”50 HASTA LLEGAR AL PUNTO (35).= = = = = =
DESDE EL PUNTO (35) SE MIDE 6,650.800 M SUR ESTE EN LINEA RECTA
CON AZIMUT DE 134°58'26”20 HASTA LLEGAR AL PUNTO (40) = === = =
DESDE EL PUNTO (40) SE MIDE 9,625.605 M SUR ESTE EN LINEA RECTA
CON AZIMUT DE 165°18’39”00 HASTA LLEGAR AL PUNTO (41).= = == = =
DESDE EL PUNTO (41) SE MIDE 13,635.136 M SUR ESTE EN LINEA RECTA
CON AZIMUT DE 121°38'14”70 HASTA LLEGAR AL PUNTO (48).= = = = = =
DESDE EL PUNTO (48) SE MIDE 8,095.458 M ESTE EN LiNEA RECTA CON
AZIMUT DE 90°00'00” HASTA LLEGAR AL PUNTO (49) === == == = =
DESDE EL PUNTO (49) SE MIDE 13,690,005 M SUR EN LINEA RECTA CON

AZIMUT DE 180°00'00” HASTA LLEGAR AL PUNTO (64).= == === ===

DESDE EL PUNTO (64) SE MIDE 10,626.035 M OESTE EN LINEA RECTA CON

7 DE 270°00'00” HASTA LLEGAR AL PUNTO (62).

(62) SE MIDE 10,412.912 M SUR EN LINEA RECTA CON

DE 180°00'00” HASTA LLEGAR AL PUNTO (67).= === ==5 555

(S)

PUNTO (67) SE MIDE 5,865.958 M SUR OESTE EN LINEA RECTA

CON AZIMUT DE 240°34'09”00 HASTA LLEGAR AL PUNTO (68).= = = ===

EL PUNTO (68) SE MIDE 2,318.248 M SUR ESTE EN LINEA RECTA

cei IMUT DE 142°04'58”93 HASTA LLEGAR AL PUNTO (71).= = = =

EL PUNTO (71) SE MIDE 3,615.953 M SUR OESTE EN LINEA RECTA

ci IMUT DE 221°51'01"23 HASTA LLEGAR AL PUNTO (75).= = === =
cs oe, MIDE 10,228.774 M NOR OESTE EN LINEA RECTA
CON { 2”30 HASTA LLEGAR AL PUNTO (69).= = == ==

MIDE 6,093.628 M SUR OESTE EN LINEA RECTA

AAR AL PUNTO (74).= = == ==

SE MIDE 6,500.717 M NOR OZSTE EN LINEA RECTA

TA LLEGAR AL PUNTO (72).= == ===

MIDE 10,093,489 M SUR OESTE EN LINEA RECTA

DE 247°57'59”00 HASTA LLEGAR AL PUNTO (76).= === ==

PUNTO (76) SE MIDE 20,138.197 M NORTE EN LINEA RECTA CON

£ 360°00’00” HASTA LLEGAR AL PUNTO (58)= === 5 55558

PUNTO (58) SE MIDE 42,854.470 M OESTE EN LINEA RECTA CON

" DE 270°00'00” HASTA LLEGAR AL PUNTO (55)= === == 555

EL PUNTO (55) SE MIDE 82,430.170 M NORTE EN LINEA RECTA CON

7 DE 360°00’'00” HASTA LLEGAR AL PUNTO (1) © PUNTO DE PARTIDA
(P2) CERRANDO ASI BL PERIMETRO DEL LOTE.= = = = === 5 25552
DEFINICION DE LAS PARCELAS= = === =5 =={=2ss 222225525
RODEADA POR LOS PUNTOS DE ESQUINA 1,2,17 Y 16 == 25

RODEADA POR LOS PUNTOS DE ESQUINA 2,3,18 ¥ 17

LU
[
"

RODEADA POR LOS PUNTOS DE ESQUINA 3,4,5,20,19 Y¥ 18

PARCELA 4 RODEADA POR LOS PUNTOS DE ESQUINA 5,7,6,8,21 Y 20=

|. NotTARIO DE LIMA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

5 RODEADA POR LOS PUNTOS DE ESQUINA 8,9,10,11,15,14,22 ¥

6 RODEADA

7 RODEADA POR LOS PUNTOS DE ESQUINA 19,20,21,27 Y 26= =

POR LOS

PUNTOS DE ESQUINA 16,17,18,19,26

W

8 RODEADA POR LOS PUNTOS DE ESQUINA 21,22,28 Y 27= = = = =

9 RODEADA POR LOS PUNTOS DE ESQUINA 14,12,13,24,23,29,28 Y

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

POR LOS PUNTOS

POR LOS PUNTOS

POR LOS PUNTOS

POR LOS PUNTOS

POR LOS PUNTOS

POR LOS PUNTOS

16 RODEADA POR

DE

LOS PUNTOS DE

Lr ——CUC
ESQUINA 26,27,33 Y 325 = ==

ESQUINA 27,28,34 Y 33= = = =

E ESQUINA 31,32,37 ¥Y 36= = = =

ESQUINA 32,33,38 ¥ 37= = = =

ESQUINA 33,34,39 Y 38= = = =

28,29,30,35,40,41,46,45,39 Y 345 = Sse ee errrrsrsee

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

PARCELA

17

18

19

20

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

RODEADA

POR LOS PUNTOS
POR LOS PUNTOS
POR LOS PUNTOS
POR LOS PUNTOS
POR LOS PUNTOS
POR LOS PUNTOS
POR LOS PUNTOS
POR LOS PUNTOS
POR LOS PUNTOS

POR LOS PUNTOS

DE

DE

ESQUINA 36,37,43 ¥Y 42= = = =
BSOUDNA SoG) 44) 49 8
ESQUINA 38,39,45 Y 44= = = =
ESQUINA 42,43,51 ¥ 50= = = =
ESQUINA 43,44,52 ¥Y 5l= = = =
ESQUINA 44,45,53 ¥Y 52= = = =
ESQUINA 45,46,47,54 Y 53= = =

ESQUINA 50,51,56 Y 55= = = =

u
f
i

ESQUINA 51,52,57 Y 5S6=

ESQUINA 52,53,59,58 Y S7= = =

POR LOS PUNTOS DE ESQUINA 53,54, 63,62,61,60 ¥

POR LOS PUNTOS DE ESQUINA 47,48,49,64,63 Y 54=

Td 770, 797.980 MB [8'833,433.670
15 765, 602.144 ME /87832,964.307
16 ME (87829, 632.050
17 ME [87829, 632.050
Fe 87829, 632.050 F

3/829,

8/829

87829, 632.050

18'829,632.050

8'824,376.654

8°823,078.775

.9380 M EB |8/819,632.050

26 730, 737.980 ME /87319, 632.050
271750, 797.980 ME |8'819, 632.050

33 750,797.980 MB |8'809,632.050 N
[34 770, 797.980 M E |8'809,632.050
35 '774,260.840 ME |38’804,485.946
136 1710,797.980 M EB |8’799,632.050
137 1730, 757.980 ME [87 795, 632.050 fy
138 750,797.980 M E |8’799,632.050
3 1770, 797.980 ME |8'799,632.050 M
re ve ME 187795, 785.059 M
ra 71, 406.617 ME /8'790,474.259 M
ce \710, 797.980 ME |8'789,632.050 M
re 730,797.980 M E |8'789,632.050 M
\44 750,797.980 ME [87 785, 632.050 M

NOTARIO DE LIMA

45 770,797.980 M E |8'789,632.050 MN
46 782,773.608 ME |8'789,632.050 MN
47 790,797.980 M E |8'784,688.195 MN
48 793,015.361 ME |8/783,322.055 MN
49 801,110.820 ME |8'783,322.055 MN
50 710,797.980 ME |8°779,632.050 MN
51 730,797.980 ME |8'779,632.050 MN
52 750,797.980 ME |8'779,632.050 MN
53 770,797.980 ME |8'779,632.050 MN
54 1750, 797.580 ME |8'779,632.050 MN
[55 710,797.980 ME |8'769,632.050 MN
56 730,797.980 M E |8'769,632.050 MN
57 750,797.980 M E |8'769,632.050 MN
58 753,652.450 M E |8'769,632.050 MN
Be) 770,797,980 M EB |8'769,632.050 MN
60 773,652.450 ME |8'769,632.050 MN
61 782,054.499 ME |8'769,632.050 MN
62 1790,484.785 M E [8'769,632.050 MN
63 790,797.980 M E |8'769,632.050 MN
64 [SCH 920M neo 27697632 705.0 MeN
[65 753,652.450 M E |8'759,632.050 MN
ree 773,652.450 M E |8'759,632.050 MN
67 790,484.785 ME |8'759,219.137 MN
68 (gor sono Me Ge Sado); 390700 MN
69 774,658.236 M B |8'754,970.525 MN
70 773,652.450 ME |8'754,394.561 MN
71 786,800.438 ME |8'754,507.895 MN
2) 763,008.751 M E |8'753,280.430 MN
73 782,054.498 M E |8'752,571.323 MN

[74 769,370.270 M & |8'751,942.369 MN

\75 784,387.920 ME |8'751,814.407 MN

| 76 753,652.450 M BE /8'749,493.853 MN
TENSION (AREA POR PARCELAS

aoa) eae

19,992,077 HA

19,992.077 HA

|
5

74 HA

20,000.000 HA

20,000.900 HA

{20,000,000 HA
i

20,000.000 HA

(15 20,000.000 HA

;i8, 957.975 HA

20,000.000 HA

20,000.000 HA

19 20,000.000 HA

20 20,000.000 HA

|
al }20,000.000 HA

DE LIMA

\ NovARIO

22 20,000.000 HA
23 18,016.433 HA
24 20,000.000 HA ‘|
25 20,000.000 HA
26 20,000.000 HA
27 20,000.000 HA
28 14, 269.746 HA
29 [20,000.000 HA
[30 13,234.906 HA
a 12,074.808 HA
14, 948.207
32
HA
595, 808.664
TOTAL = |HA

20 PARCELAS REGULARES DE 20,000.000 HA
400,000.000 HA
CyAy

02 PARCELAS REGULARES DE 19,992.077 HA
39,984.154 HA
c/u =

10 PARCELAS IRREGULARES DE AREAS
}155,824.510 HA
DIVERSAS = |

595,808.664 HA
TOTAL 32 PARCELAS =

LAS COORDENADAS, DISTANCIAS, AREAS Y AZIMUTS MENCIONADOS EN ESTE
ANEXO SE REFIEREN AL SISTEMA DE PROYECCION UNIVERSAL TRANSVERSAL
MERCATOR (U.T.M.), ESFEROIDE INTERNACIONAL, ZONA 18 (MERIDIANO
CENTRAL 75°00/00").= === === 5 == 5 33 53 3555 55555
REFERIDO AL DATUM GEODESICO MUNDIAL WGS 84= === === = == ==
EN CASO DE DISCREPANCIA DE LAS COORDENADAS U.T.M. CON LAS

COORDENADAS GEOGRAFICAS 0 CON LAS DISTANCIAS, AREAS Y AZIMUTS, LAS

|
|
|
|
i
I
COORDENADAS U.T.M. SERAN CONSIDERADAS CORRECTAS.= = = = = = = =
ANEXO “Bs =s ssa zstzsaezzzze22 222 sess 52225

MAPA DEL AREA DE CONTRATO - LOTE 188=§ =====2+==+=5 555525

LOTE 188

Arith 04 CONTRATO D4 LICANCIA
PARAEXPLORACION Y EPLOTACION DB)
NisnoaRBURDE CNTR PERUPETHO 2,

5

WYOROCARBOH EXPLORATION A.C,
‘SUGURSAL DEL PERU

ANEXO "C- 1."=_ ===s 225222255555 25252555552#2268

CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO

POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...

NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE HYDROCARBON EXPLORATION

<
2
a
wu
a
3

PLC, SUCURSAL DEL PERU, EN ADELANTE LLAMADO EL CONTRATISTA, ANTE
PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE
SESENTA MIL ¥ 00/100 DOLARES (US$ 60,000.00) A FIN DE GARANTIZAR
EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES DEL CONTRATISTA BAJO EL
PROGRAMA MiNIMO DE TRABAJO DEL PRIMER PER{ODO DE LA FASE DE
EXPLORACION, CONTENIDAS EN LA CLAUSULA CUARTA DEL CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL
LOTE 188, SUSCRITO CON PERUPETRO (EN ADELANTE LLAMADO CONTRATO) .=
LA OBLIGACION QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
beeeee BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE SESENTA MIL Y 00/100 DOLARES (US$ 60,000.00} REQUERIDA EN
SU SOLICITUD DE PAGO.= ===2+2+5+ 2222552525525
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSION,
IRREVOCABLE, INCONDICIONAL ¥ DE REALIZACION AUTOMATICA, PAGADERA A
LA PRESENTACION DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO).... SOLICITANDO EL PAGO DE SESENTA MIL Y 00/100
DOLARES (US$ 60,000.00), DECLARANDO QUE EL CONTRATISTA NO HA
CUMPLIDO CON TODO O PARTE DE LA OBLIGACION ANTES REFERIDA Y
ACOMPANANDO A DICHA CARTA, COMO UNICO RECAUDO Y JUSTIFICACION, UNA
COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIENDOLE EL CUMPLIMIENTO DE LA OBLIGACION ANTES
REFERIDA Y NOTIFICANDOLE SU INTENCION DE HACER EFECTIVA LA
FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERA
HABER SIDO ENTREGADA A ESTE POR LO MENOS VEINTE (20) DfAs

CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA

RECLAMACION DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO)..... =
2. LA PRESENTE FIANZA EXPIRARA A MAS TARDAR EL ..... A MENOS QUE
CON] AN TERTOREDAD = 2h bok tT hCHA. 2. (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A

. (ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA

}
|
|
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE

ANZA SERA CANCELADA EN LA FECHA DE RECEPCION DE LA MENCIONADA

TCDA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARA UN INTERES EQUIVALENTE A LA TASA
EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL

FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y

»
tg

LICABLE DURANTE EL PER[ODO DE RETRASO O LA TASA QUE LA

INTERESES SERAN CALCULADOS A PARTIR DE LA FECHA DE

ARTA NOTARIAL DIRIGIDA POR PERUPETRO A

CARIN PIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE

CURSAL DEL PERU, EN ADELANTE LLAMADO EL CONTRATISTA, ANTE

S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE

NTOS DIEZ MIL Y 00/100 DOLARES (US$ 510,000.00) A FIN DE

GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES DEL

CONTRATISTA BAJO EL PROGRAMA MINIMO DE TRABAJO DEL SEGUNDO PERLODO
{ Jaime

NoTAkIC DE LIMA

DE LA FASE DE EXPLORACION, CONTENIDAS EN LA CLAUSULA CUARTA DEL
CONTRATO DE LICENCIA PARA LA &XPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 188, SUSCRITO CON PERUPETRO (EN ADELANTE
LLAMADO CONTRATO).= == === =F 5 5 = = =F S55 FF FFF
LA OBLIGACION QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
odqcaq BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE QUINIENTOS DIEZ MIL Y¥ 00/100 DOLARES (US$ 510,000.00)
REQUERIDA EN SU SOLICITUD DE PAGO.= === === = 5 55555
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSION,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACION AUTOMATICA, PAGADERA A
LA PRESENTACION DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO).... SOLICITANDO EL PAGO DE QUINIENTOS DIEZ MIL Y
00/100 DOLARES (US$ 510,000.00), DECLARANDO QUE EL CONTRATISTA NO
HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACION ANTES REFERIDA Y¥
ACOMPANANDO A DICHA CARTA, COMO UNICO RECAUDO Y JUSTIFICACION, UNA
COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIENDOLE EL CUMPLIMIENTO DE LA OBLIGACION ANTES
REFERIDA Y NOTIFICANDOLE SU INTENCION DE HACER EFECTIVA LA
FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERA
HABER SIDO ENTREGADA A ESTE POR LO MENOS VEINTE (20) DtfAs
CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA
RECLAMACION DE. PAGO A .... (ENTIDAD DEL SISTEMA FINANCIERO)..... =

2. LA PRESENTE FIANZA EXPIRARA A MAS TARDAR EL ..... A MENOS QUE

CON ANTEPTORUDAD 2A Ron RECA (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A
....(ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA

RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERA CANCELADA EN LA FECHA DE RECEPCION DE LA MENCIONADA
CARTA DE PERUPETRO.= === == 555572255 5522585

3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAYOR DE USTEDES, DEVENGARA UN INTERES EQUIVALENTE A LA TASA

ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL

MA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERLODO DE RETRASO O LA TASA QUE LA

LOS INTERESES SERAN CALCULADOS A PARTIR DE LA FECHA DE

LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A
DAD DEL SISTEMA FINANCIERO)...= == == 5 55 5555556

ATEN

a

AMENTE,= == 3 = 2 = 22 ee ee = see e e222 = =

CONSIDERACIONi= = 2222522255522 2856

ENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...

TUIMOS EN FIADORES

LIDARIOS DE HYDROCARBON EXPLORATION
PERU, EN ADELANTE LLAMADO EL CONTRATISTA, ANTE

., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE

NOVENTA Y CINCO MIL Y 00/100 DOLARES (US$

493,900.00) A FIN DE GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS

ERCER PERIODO DE LA FASE DE EXPLORACION, CONTENIDAS EN LA

SULA CUARTA DEL CONTRATO DE LICENCIA PARA LA EXPLORACION Y

EXPLOTACION DE HIDROCARBUROS EN EL LOTE 188, SUSCRITO CON

UPETRO

CBLIGACION QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)

dadaqqo BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA

NoTARIO DE LIMA

SUMA DE CUATROCIENTOS NOVENTA Y CINCO MIL Y 00/100 DOLARES (US$
295700000): REQUEREDA EN. SU SObtCE LUD DE LAGOS = ee
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSION,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACION AUTOMATICA, PAGADERA A
LA PRESENTACION DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO).... SOLICITANDO EL PAGO DE CUATROCIENTOS NOVENTA Y
CINCO MIL Y 00/100 DOLARES (US$ 495,000.00), DECLARANDO QUE EL
CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACION ANTES
REFERIDA Y ACOMPANANDO A DICHA CARTA, COMO UNICO RECAUDO Y
JUSTIFICACION, UNA COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA
POR PERUPETRO AL CONTRATISTA EXIGIENDOLE EL CUMPLIMIENTO DE LA
OBLIGACION ANTES REFERIDA Y NOTIFICANDOLE SU INTENCION DE HACER
EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL
CONTRATISTA DEBERA HABER SIDO ENTREGADA A ESTE POR LO MENOS VEINTE
(20) DIAS CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE
LA RECLAMACION DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO).....
2. LA PRESENTE FIANZA EXPIRARA A MAS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A
....(ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERA CANCELADA EN LA FECHA DE RECEPCION DE LA MENCIONADA
CARTA DE PERUPETRO.= = == == F=F=F= = F=F=F=FFFFFFFFF
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARA UN INTERES EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PER{ODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERAN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCION DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

GENT EDAD DEI sito DM EeINANC GRO) eet ee Se

FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MiNIMO DE TRABAJO

RAO SPAN We eo ee

(ENTIDAD DEL SISTEMA FINANCIERO)...

SCLIDARIOS DE HYDROCARBON EXPLORATION

4 ADELANTE LLAMADO EL CONTRATISTA, ANTE

LLAMADA PERUPETRO, POR EL IMPORTE DE

% CINCC MIL ¥Y 00/100 DOLARES (US$

ANTIZAR EL

CUMPLIMIENTO DE LAS

CONTRATISTA BAJO EL PROGRAMA MINIMO DE TRABAJO

fODO DE LA FASE DE EXPLORACION, CONTENIDAS EN LA

RTA DEL CONTRATO DE LICENCIA PARA LA EXPLORACION Y

N DE HIDROCARBUROS EN EL LOTE 188, SUSCRITO CON

EN ADELANTE LLAMADO CONTRATO).= === = ==

QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)

BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA

ROCIENTOS NOVENTA Y CINCO MIL Y 00/100 DOLARES (US$
173,000.00) REQUERIDA EN SU SOLICITUD DE PAGO.= =====F==F
i ZSTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSION,
T222VYOCABLE, INCONDICIONAL Y DE REALIZACION AUTOMATICA, PAGADERA A

LA PRESENTACION DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA,. DE UNA

NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA

J|ANCIERO).... SOLICITANDO EL PAGO DE CUATROCIENTOS NOVENTA Y

CINCO MIL Y¥ 00/100 DOLARES (US$ 495,000.00), DECLARANDO QUE EL
CONTRATISTA.NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACION ANTES
REFERIDA Y ACOMPANANDO A DICHA CARTA, COMO UNICO RECAUDO Y¥
JUSTIFICACION, UNA COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA
POR PERUPETRO AL CONTRATISTA EXIGIENDOLE EL CUMPLIMIENTO DE LA
OBLIGACION ANTES REFERIDA Y NOTIFICANDOLE SU INTENCION DE HACER
EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL
CONTRATISTA DEBERA HABER SIDO ENTREGADA A ESTE POR LO MENOS VEINTE
(20) DIAS CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE
LA RECLAMACION DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO).....
2. LA PRESENTE FIANZA EXPIRARA A MAS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A
....(ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERA CANCELADA EN LA FECHA DE RECEPCION DE LA MENCIONADA
CARTA DE PERUPETRO.= === === 55555255555 5=778
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARA UN INTERES EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PER{ODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERAN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCION DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)...= = === == 55555575
ATENTAMENTE,= = = === === =52525 2522225252552 558
(ENTIDAD DEL SISTEMA FINANCIERO)= == === =5=5555 55558
ANEXO "C- 5."= == == 55 5555555555557
CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MiNIMO DE TRABAJO

(CONGO ae ANPAN (Oo 2 bo So ed es
LA PRESENTE, NOSOTROS.... (ZNTIDAD DEL SISTEMA FINANCIERO)...

NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE HYDROCARBON EXPLORATION

SUCURSAL DEL PERU, EN ADELANTE LLAMADO EL CONTRATISTA, ANTE

/PETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE

NOVEN TAS Y  CENCO! Min vs  007100  DOEARES | (Woo

425.290.00) A FIN DE GARANTIZAR EL FIEL CUMPLI

NTO DE LAS
CELI: L CONTRATISTA BAJO EL PROGRAMA MINIMO DE TRABAJO

LA FASE DE EXPLORACION, CONTENIDAS EN LA

CONTRATO DE LICENCIA PARA LA EXPLORACION Y

DE HIDROCARBUROS EN EL LOTE 188, SUSCRITO CON

\SUME ....(ENTIDAD DEL SISTEMA FINANCIERO)

ENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA |

TOS NOVENTA Y CINCO MIL Y 00/100 DOLARES (US$
|

REQUERIDA EN SU SOLICITUD DE PAGO.= = === 5555

FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSION,

£, INCONDICIONAL Y DE REALIZACION AUTOMATICA, PAGADERA A

ACION DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA

NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA

20) .... SOLICITANDO EL PAGO DE CUATROCIENTOS NOVENTA Y

© MIL ¥ 00/100 DOLARES (US$ 495,000.00), DECLARANDO QUE EL

CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACION ANTES

v ACOMPANANDO A DICHA CARTA, COMO UNICO RECAUDO Y

oUST

FICACION, UNA COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA

20R PERUPETRO AL CONTRATISTA EXIGIENDOLE EL CUMPLIMIENTO DE LA

CION ANTES REFERIDA Y NOTIFICANDOLE SU INTENCION DE HACER |
EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL
CONTRATISTA DEBERA HABER SIDO ENTREGADA A ESTE POR LO MENOS VEINTE
(20) DfAS CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE
LA RECLAMACION DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO).....
2. LA PRESENTE FIANZA EXPIRARA A MAS TARDAR EL ..... A MENOS QUE
CON = ANTERTORIDAD = Ay EGA FECHA 0) | (ENT@DAD = DEUs  StoTeMal
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A
....(ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERA CANCELADA EN LA FECHA DE RECEPCION DE LA MENCIONADA
CARTA DE PERUPETRO.= === === 5555555775555
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARA UN INTERES EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PER{ODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERAN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCION DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)...= =======5 55555755
ATENTAMENTE,= = === =+2 = 5525555555555 5 5555

ANEXO "D"= === 5555555555555 5 555755575
GARANTIA CORPORATIVA= = == === 5555555555555
GENORE Ss Co 0 00 ee ye ee
PERUPETRO $.A.= === +5 5252522552525 2525555558

ve TUS AM DANA 900 =) ee

POR EL PRESENTE DOCUMENTO HYDROCARBON EXPLORATION PLC, DE

CONFORMIDAD CON EL ACAPITE 3.11 DEL CONTRATO DE LICENCIA PARA LA

EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 188 A SER

SUSCRITO POR PERUPETRO S.A. ("PERUPETRO") Y HYDROCARBON

TION PLC, SUCURSAL DEL PERU, GARANTIZA SOLIDARIAMENTE ANTE

TRO EL CUMPLIMIENTO POR HYDROCARBON EXPLORATION PLC,

AL DEL PERU, DE TODAS LAS OBLIGACIONES QUE ESTA ASUMA EN EL

AMA MfNIMO DE TRABAJO DESCRITO EN EL ACAPITE 4.6 DEL
CONT*ATO, AST COMO LA EJECUCION POR HYDROCARBON EXPLORATION PLC,

SUCURSAL DEL PERU, DE CADA UNO DE LOS PROGRAMAS ANUALES DE

ON, TAL COMO PUEDAN SER REAJUSTADOS O CAMBIADOS, QUE ESTA

A PERUPETRO EN CUMPLIMIENTO DEL ACAPITE 5.3 DEL CONTRATO.

\ SUBSISTIRA MIENTRAS SEAN EXIGIBLES LAS OBLIGACIONES
, SUCURSAL DEL PERU, DERIVADAS DEL

DE ESTA GARANTIA HYDROCARBON

EYES DE LA REPUBLICA DEL PERU,

REN RZCLAMACION DIPLOMATICA Y SE SOMETE
AL PARA SOLUCION DE CONTROVERSIAS

iTZ CORPORATIVC:

NA LEGALMENTE AUTORIZADA)= = == === == 55555558

Qa

1. OISPOSICIONES GENERALES= = = = = = === = 525558

1.1 pRopéstTo= = == =+2+2+2+242525224225224552228

'

EL PROPOSITO DEL PRESENTE ANEXO ES EL DE ESTABLECER NORMAS Y
SRCCEDIMIENTOS DE CONTABILIDAD QUE PERMITAN DETERMINAR LOS
INGRESOS, INVERSIONES, GASTOS Y COSTOS OPERATIVOS DEL CONTRATISTA
PARA EFECTOS DEL CALCULO DEL FACTOR R A QUE SE REFIERE LA CLAUSULA
CCTAVA DEL CONTRATO.= === == =+=5 55 2255552555555

1.2 DEFINICIONES= = ====252+25225222#2222+222228

RIO DE LIMA

LOS TERMINOS UTILIZADOS EN EL PRESENTE ANEXO QUE HAN SIDO
DEFINIDOS EN LA CLAUSULA PRIMERA DEL CONTRATO, TENDRAN EL
Semen 0) cn foc emere. | meet! Nu es ios alec
CONTABLES INCLUIDOS EN EL PRESENTE ANEXO, TENDRAN EL SIGNIFICADO
QUE LES OTORGAN LAS NORMAS Y PRACTICAS CONTABLES ACEPTADAS EN EL
PERU Y EN LA INDUSTRIA PETROLERA INTERNACIONAL.= = = = = = = = =
1.3  NORMAS DE CONTABILIDAD= = = = = = = === 55757
A) EL CONTRATISTA LLEVARA SU CONTABILIDAD DE CONFORMIDAD CON LAS
NORMAS LEGALES VIGENTES, CON LOS PRINCIPIOS Y PRACTICAS CONTABLES
ESTABLECIDOS Y ACEPTADOS EN EL PERU Y EN LA INDUSTRIA PETROLERA
INTERNACIONAL, Y DE ACUERDO CON LO DISPUESTO EN EL PRESENTE
PROCEDIMIENTO CONTABLE.= = = === === 5555555 5555
B) EL "MANUAL DE PROCEDIMIENTOS CONTABLES" AL QUE SE REFIERE EL
ACAPITE 18.1 DEL CONTRATO, DEBERA CONSIDERAR LAS ESTIPULACIONES
CONTENIDAS EN EL PRESENTE ANEXO.= = === === 5555755
2. REGISTROS CONTABLES, INSPECCION ¥ AJUSTES= = = = = = = = =
2.1 SISTEMAS DE CUENTAS= = = = == == ===
PARA EFECTOS DE LA DETERMINACION DEL FACTOR R, EL CONTRATISTA
LLEVARA UN SISTEMA ESPECIAL DE CUENTAS PARA REGISTRAR EN ELLAS, EN
DOLARES, LOS INGRESOS PERCIBIDOS Y EGRESOS EFECTUADOS, CON
RELACION A LAS OPERACIONES DEL CONTRATO, ESTE SISTEMA CONSTARA DE

DOS CUENTAS PRINCIPALES; LA CUENTA DE INGRESOS DEL FACTOR R, Y LA

2.2 TIPO DE CAMBIO= = = = = === = = == FF FF FFF FFF
LAS TRANSACCIONES EFECTUADAS EN MONEDA NACIONAL, SERAN REGISTRADAS
AL TIPO DE CAMBIO VENTA VIGENTE EN EL DiA EN QUE SE EFECTUO EL
DESEMBOLSO O SE PERCIBIO EL INGRESO. LAS TRANSACCIONES EFECTUADAS
EN DOLARES Y LA VALORIZACION DE LA PRODUCCION, SE REGISTRARAN DE
CONFORMIDAD CON LO ESTIPULADO EN EL PUNTO 3.3 DEL PRESENTE ANEXO.=

2.3 DOCUMENTACION DE SUSTENTO= = = == === === 555555

EL CONTRATISTA MANTENDRA EN SUS ARCHIVOS LA DOCUMENTACION ORIGINAL
DE SUSTENTO DE LOS CARGOS EFECTUADOS A LAS CUENTAS DEL FACTOR R.=
2.4 ESTADO DE CUENTAS DEL FACTOR R= = = === === =F

CONTRATISTA PRESENTARA A PERUPETRO, DENTRO DE LOS TREINTA (30)

—S A LA FECHA DE DECLARACION DE DESCUBRIMIENTO

CIAL DE HIDROCARBUROS, UN ESTADO MES A MES DE LAS CUENTAS DE

¥ EGRESOS DEL FACTOR R CORRESPONDIENTE AL PERIODO
TRANSCURRIDO ENTRE LA FECHA DE SUSCRIPCION Y EL SEMESTRE ANTERIOR

X LA FECHA DE DECLARACION DE DESCUBRIMIENTO COMERCIAL DE

ENTENDIENDOSE PARA TODO EFECTO EN ESTE ACAPITE, UN

A JUNIO Y EL OTRO DE JULIO A DICIEMBRE.= = = = =

SENTARA A PERUPETRO, DENTRO DE LOS

NTES A LA TERMINACION DEL MES DE ENERO Y

= CADA ANO CAL

NDARIO, UN ESTADO MES A MES DE LAS CUENTAS

SOS ¥ EGRESCS DEL FACTOR R CORRESPONDIENTE AL SEMESTRE

INGRESOS DEL FACTOR R= = === =F F858

MES

te

MES CE LA CUENTA DE INGRESOS INCLUYE LA
\CION DE LA PRODUCCION FISCALIZADA CORRESPONDIENTE AL
TRE REPORTADO. ASIMISMO, CONTENDRA EN FORMA DETALLADA, Y

CADAS POR NATURALEZA, TODAS LAS TRANSACCIONES POR LAS QUE

ONTRATISTA HA PERCIBIDO INGRESOS, INCLUYENDO LA FECHA EN QUE

E PERCIBIO EFECTIVAMENTE, AS{ COMO UNA DESCRIPCION CORTA DE

w

LA TRANSACCION, NUMERO DEL COMPROBANTE CONTABLE, MONTO EN DOLARES,

MONEDA NACIONAL Y EN DOLARES SI EL INGRESO SE PERCIBIO EN

EDA NACIONAL, Y EL TIPO DE CAMBIO CORRESPONDIENTE.= = = = = =

B) ESTADO DE LA CUENTA DE EGRESOS DEL FACTOR R= == = === ===

‘ADO MES A MES DE LA CUENTA DE EGRESOS CONTENDRA EN FORMA
DETALLADA Y CLASIFICADAS POR NATURALEZA, TODAS LAS TRANSACCIONES

LAS QUE EL CONTRATISTA HA EFECTUADO DESEMBOLSOS, INCLUYENDO LA

FECHA EN QUE ESTE SE REALIZO EFECTIVAMENTE, ASi COMO UNA

EN

<
2
al
u
a
Q

DESCRIPCION CORTA DE LA TRANSACCION, NUMERO DEL COMPROBANTE
CONTABLE, MONTO EN DOLARES, O EN MONEDA NACIONAL Y EN DOLARES SI
EL DESEMBOLSO SE REALIZO EN MONEDA NACIONAL, INDICANDO EL TIPO DE
CAMBIO CORRESPONDIENTE.= = = = == == == F= FF FF FFF FF
2.5 INSPECCION CONTABLE Y AJUSTES= = = == === += 725528
A) LOS LIBROS DE CONTABILIDAD Y LA DOCUMENTACION ORIGINAL DE
SUSTENTO DE LAS TRANSACCIONES INCLUIDAS EN CADA ESTADO DE CUENTA
SERAN PUESTOS A DISPOSICION, EN HORAS DE OFICINA, DE LOS
REPRESENTANTES AUTORIZADOS DE PERUPETRO PARA SU INSPECCION, CUANDO
ESTOS LO REQUIERAN.= = === === 5555555555558
LA INSPECCION DE LOS LIBROS DE CONTABILIDAD Y DE LA DOCUMENTACION
DE SUSTENTO, SE REALIZARA DE CONFORMIDAD CON LAS NORMAS DE
AUDITORIA GENERALMENTE ACEPTADAS, INCLUYENDO PROCEDIMIENTOS DE

MUESTREO, CUANDO EL CASO LO REQUIERA.

B) LOS ESTADOS DE CUENTAS DEL FACTOR R SE CONSIDERARAN
ACEPTADOS, SI PERUPETRO NO LOS OBJETARA, POR ESCRITO, EN EL PLAZO
MAXIMO DE VEINTICUATRO (24) MESES COMPUTADOS A PARTIR DE LA FECHA
DE SU PRESENTACION A PERUPETRO.= = = = === =5 555 5 5555
EL CONTRATISTA DEBERA RESPONDER DOCUMENTADAMENTE LAS OBSERVACIONES
FORMULADAS POR PERUPETRO DENTRO DE LOS TRES (3) MESES SIGUIENTES A
LA RECEPCION DE LA COMUNICACION CON LA QUE PERUPETRO FORMULO LAS
OBSERVACIONES. SI EL CONTRATISTA NO CUMPLIERA CON EL PLAZO ANTES
REFERIDO, LAS OBSERVACIONES DE PERUPETRO SE TENDRAN POR ACEPTADAS.
c) TODA DISCREPANCIA DERIVADA DE UNA INSPECCION CONTABLE DEBERA
SER RESUELTA POR LAS PARTES EN EL PLAZO MAXIMO DE TRES (3) MESES,
COMPUTADOS A PARTIR DE LA FECHA EN QUE PERUPETRO RECIBIO LA
RESPUESTA DEL CONTRATISTA. VENCIDO EL REFERIDO PLAZO, LA
DISCREPANCIA SERA PUESTA A  CONSIDERACION DEL COMITE ODE
SUPERVISION, PARA QUE PROCEDA SEGUN LO ESTIPULADO EN EL ACAPITE
7.4 DEL CONTRATO. DE PERSISTIR LA DISCREPANCIA LAS PARTES PODRAN

ACORDAR QUE DICHA DISCREPANCIA SEA REVISADA POR UNA FIRMA DE
TORIA EXTERNA PREVIAMENTE ACEPTADA POR PERUPETRO, O QUE SE

DA DE CONFORMIDAD CON LO ESTIPULADO EN EL ACAPITE 21.3 DEL
TONTRATO. EL FALLO ARBITRAL O EL DICTAMEN DE LOS AUDITORES

SERAN CONSIDERADOS COMO DEFINITIVOS.= = === 22

COMO RESULTADO DE LA INSPECCION CONTABLE SE ESTABLECIERA
/£ EZ)’ UN DETERMINADO PERIODO DEBIO APLICARSE UN FACTOR R DISTINTO

3. OVE SE APLICO, SE PROCEDERA A REALIZAR LOS AJUSTES

VDIENTES. TODO AJUSTE DEVENGARA INTERESES DE ACUERDO A LO

ACAPITE 8.5 DEL CONTRATO.= = === = 2225

RAN COMO INGRESOS Y SE REGISTRARAN EN LA CUENTA DE

PRODUCCION FISCALIZADA DE

EN LA CLAUSULA OCTAVA DEL

QUE FUERON ADQUIRIDOS POR EL

CPERACIONES DEL CONTRATO, Y¥ CUYO COSTO FUE

iN LA CUENTA DE EGRESOS DEL FACTOR R.= = = === =F

VICIOS PRESTADOS A TERCEROS EN LOS QUE PARTICIPA PERSONAL

REMU

ERACIONES Y BENEFICIOS SON REGISTRADOS A LA CUENTA DE

ACTOR R, Y/O EN LOS QUE SE UTILIZA BIENES CUYO COSTO

3DQUISICION HA SIDO REGISTRADO EN LA CUENTA DE EGRESOS DEL

ALQUILER DE BIENES DE PROPIEDAD DEL CONTRATISTA CUYO COSTO DE

SICION FUE REGISTRADO EN LA CUENTA DE EGRESOS DEL FACTOR R, O

NDO DE BIENES CUYO ALQUILER ES CARGADO EN LA CUENTA DE

LAS ACTIVIDADES DEL CONTRATO Y A BIENES SINIESTRADOS, INCLUYENDO

INDEMNIZACIONES DE SEGUROS POR LUCRO CESANTE. NO ESTAN
|daime

Akio DE LIMA

\ NOT.

CONSIDERADOS LOS INGRESOS OBTENIDOS COMO RESULTADO DE CONTRATOS DE
COBERTURA DE) PRECTOS ©) SHEDGING eae ee

F) OTROS INGRESOS QUE REPRESENTAN CREDITOS APLICABLES A CARGOS

3.2  EGRESOS:
A PARTIR DE LA FECHA DE SUSCRIPCION, SE RECONOCERAN TODAS LAS
INVERSIONES, GASTOS Y COSTOS OPERATIVOS QUE SH ENCUENTREN
DEBIDAMENTE SUSTENTADOS CON EL  COMPROBANTE DE PAGO
CORRESPONDIENTE. SIN EMBARGO, ESTE RECONOCIMIENTO ESTARA SUJETO A
LAS SIGUIENTES LIMITACIONES:= = === 355555255 5555
A) EN CUANTO AL PERSONAL:= = = = === 55555 555555
LAS REMUNERACIONES Y BENEFICIOS OTORGADOS AL PERSONAL DEL
CONTRATISTA ASIGNADO PERMANENTE O TEMPORALMENTE A LAS OPERACIONES.
PARA ELLO, EL CONTRATISTA DEBERA PONER A DISPOSICION DE PERUPETRO
S.A., EN EL MOMENTO QUE ESTE LO REQUIERA, LA PLANILLA Y LA
POLITICA DE PERSONAL DE LA EMPRESA.= = = === == = 555555
SE REGISTRARAN EN GENERAL TODAS LAS REMUNERACIONES Y BENEFICIOS
DEL PERSONAL OPERATIVO Y ADMINISTRATIVO DEL CONTRATISTA INCURRIDOS
OO rn eS ——s————
NATURALEZA.= === =5 5555555557557 55555575
EN CASO QUE EL CONTRATISTA DESARROLLARA OTRAS ACTIVIDADES
DIFERENTES A LAS DEL CONTRATO, LOS COSTOS DEL PERSONAL ASIGNADO
TEMPORAL O PARCIALMENTE A LAS OPERACIONES, SE CARGARAN A LA CUENTA
DE EGRESOS DE CONFORMIDAD CON LO ESTIPULADO EN EL LITERAL H) DE
ESTE PUNTO 3.2.2 == =+2=225225=5555752522555578
B) EN CUANTO A SERVICIOS DE AFILIADAS:= = = = = = === ===
OO  ———SCSsL
COMPETITIVOS CON AQUELLOS EN LOS CUALES EL SERVICIO PUDIERA SER
PRESTADO POR OTRAS COMPANIAS. = = == === 555555575

c) EN CUANTO A LOS MATERIALES Y EQUIPOS:

LOS MATERIALES Y EQUIPOS QUE ADQUIERA EL CONTRATISTA, SERAN

PREGISTRADOS EN LA CUENTA DE EGRESOS DEL FACTOR R DE ACUERDO CON LO

= MATERIALES Y EQUIPOS NUEVOS (CONDICION "A")= = = = = ===

ZOMO CONDICION "A" SERAN CONSIDERADOS AQUELLOS MATERIALES Y

a) JEVOS, QUE ESTAN EN CONDICION DE SER UTILIZADOS SIN

VDICIONAMIENTO ALGUNO, Y SE REGISTRARAN AL PRECIO DE LA

SPONDIENTE FACTURA COMERCIAL MAS AQUELLOS COSTOS GENERALMENTE
ACEPTADOS POR LA PRACTICA CONTABLE, INCLUYENDO LOS cCosTOS
ADICICNALES DE IMPORTACION SI FUERA EL CASO.= == === += 555

= MATERIALES Y EQUIPOS USADOS (CONDICION "B")= === == =58

[OND

ON "B" SERAN CONSIDERADOS AQUELLOS MATERIALES Y

OS ESTAN EN CONDICION DE SER UTILIZADOS

SUNG, Y SE REGISTRARAN AL SETENTA Y

CIO AL QUE SE COTIZAN EN ESE MOMENTO

OQ AL PRECIO DE COMPRA SEGUN LA

LO QUE RESULTARE MENOR.= =

r—OOSOSCOCO_ONONOCO_CiCiCiwCtitét

CONSIDERADOS AQUELLOS MATERIALES Y

ADOS PARA SU FUNCION ORIGINAL DESPUES

AMIENTO, Y SE REGISTRARAN AL CINCUENTA

%) DEL PRECIO AL QUE SE COTIZAN EN ESE MOMENTO LOS

EQUIPOS NUEVOS, O AL PRECIO DE COMPRA SEGUN LA

PONDIENTE FACTURA COMERCIAL, LO QUE RESULTARE MENOR.= = = =

0
fer
=z
a

UANTO A FLETES Y GASTOS DE TRANSPORTE:= = = = == ===

SE RECONOCERA LOS GASTOS DE VIAJE DEL PERSONAL DEL

CONTRATISTA Y DE SUS FAMILIARES, ASf COMO LOS GASTOS DE TRANSPORTE
CE ZFECTOS PERSONALES Y MENAJE DE CASA, DE ACUERDO A LA POLITICA

IN

-NA DE LA EMPRESA. = = === = 5 5557555255586
EN ZL TRANSPORTE DE EQUIPOS, MATERIALES Y SUMINISTROS NECESARIOS

PARA LAS OPERACIONES, EL CONTRATISTA EVITARA EL PAGO DE "FALSOS

". DE DARSE EL CASO, EL RECONOCIMIENTO DE TALES DESEMBOLSOS
<
2
a
w
a}
Q
ff
9
z

ESTARA SUPEDITADO A LA EXPRESA ACEPTACION POR ESCRITO DE

E) IBN: CUAN LO] Fs LOSES GUO a ee a
LAS PRIMAS Y COSTOS NETOS DE LOS SEGUROS COLOCADOS TOTAL O
PARCIALMENTE EN AFILIADAS DEL CONTRATISTA, SERAN RECONOCIDOS
UNICAMENTE EN LA MEDIDA EN QUE ESTOS SE COBREN EN FORMA
COMPETITIVA RESPECTO A COMPANIAS DE SEGUROS QUE NO TENGAN RELACION

CON EL CONTRATISTA.

NO SE DEBE CONSIDERAR LOS PAGOS EFECTUADOS COMO RESULTADO DE
CONTRATOS DE COBERTURA DE PRECIOS “HEDGING”.= = == === ==5 = 5

F)

SOLO SE RECONOCERAN LOS TRIBUTOS PAGADOS CON RELACION A
ACTIVIDADES INHERENTES AL CONTRATO.= = = = = === = === 555

G) EN CUANTO A GASTOS DE INVESTIGACIO!

LOS GASTOS DE INVESTIGACION PARA EL DESARROLLO DE NUEVOS EQUIPOS,
MATERIALES, PROCEDIMIENTOS Y TECNICAS A UTILIZARSE EN LA BUSQUEDA,
DESARROLLO Y PRODUCCION DE HIDROCARBUROS, ASI COMO GASTOS DE
PERFECCIONAMIENTO DE LOS MISMOS, SERAN RECONOCIDOS PREVIA
APROBACION POR ESCRITO DE PERUPETRO.= == === F555 55555
H) EN CUANTO A LA ASIGNACION PROPORCIONAL DE GASTOS EN GENERAL:=
SI EL CONTRATISTA DESARROLLARA OTRAS ACTIVIDADES ADEMAS DE LAS DEL
CONTRATO, O TUVIESE SUSCRITO CON PERUPETRO MAS DE UN CONTRATO, LOS
COSTOS DEL PERSONAL TECNICO Y ADMINISTRATIVO, LOS GASTOS DE
MANTENIMIENTO DE OFICINAS ADMINISTRATIVAS, LOS GASTOS Y COSTOS DE
OPERACION DE ALMACENES, ASL COMO OTROS GASTOS Y COSTOS INDIRECTOS,
SE CARGARAN A LA CUENTA DE EGRESOS DEL FACTOR R SOBRE UNA BASE DE
ASIGNACION PROPORCIONAL DE GASTOS QUE OBEDECERA A UNA POLITICA
PREVIAMENTE PROPUESTA POR EL CONTRATISTA Y ACEPTADA POR PERUPETRO.

3.3  OPORTUNIDAD DEL REGISTRO= =

A) LOS INGRESOS CORRESPONDIENTES A LA VALORIZACION DE LA

PRODUCCION FISCALIZADA DE HIDROCARBUROS DE UN DETERMINADO MES

CALENDARIO, SE REGISTRARAN COMO INGRESOS DEL MES CALENDARIO EN EL
QUE LOS HIDROCARBUROS FUERON FISCALIZADOS.= = === = 5255558
B) LOS INGRESOS A QUE SE REFIEREN LOS LITERALES B), C), D), E) Y¥

F) DEL PUNTO 3.1 DEL PRESENTE ANEXO, SE CARGARAN A LA CUENTA DE

S EN EL MOMENTO EN QUE EFECTIVAMENTE SE PERCIBIERON.= = = =

Cj LOS EGRESOS § GISTRARAN EN EL MOMENTO EN QUE SE EFECTUO EL

4, INGRESOS Y EGRESOS NO RECONOCIDOS= = = = === ===

Coed INGRESOS NO RECONOCIDOS= = = === == == === F=f F=58

ECTOS DEL CALCULO DEL FACTOR R, NO SE RECONOCERAN COMO

LOS a ee

POR LA PRESTACION DE SERVICIOS Oo

PROPIZDAD DEL CONTRATISTA, EFECTUADAS

CULO DEL FACTOR R, NO SE RECONOCERAN COMO

LOS DESEMBOLSOS EFECTUADOS POR LOS SIGUIENTES CONCEPTOS:=

SIONES, GASTOS ¥ COSTOS INCURRIDOS POR EL

DE LA FECHA DE SUSCRIPCION DEL CONTRATO.= = = =

TISTA AN

3) LOS GASTOS DE INTERESES SOBRE PRESTAMOS, INCLUYENDO LOS

INTE

ESES SOBRE CREDITOS DE LOS PROVEEDORES.= = = === =5 == 55

c) LOS GASTOS FINANCIEROS EN GENERAL.= = === 55555558
D) LOS COSTOS INCURRIDOS POR LA TOMA DE INVENTARIOS EN CASO DE

TUARSE ALGUNA CESION DE DERECHOS DEL CONTRATISTA EN VIRTUD DEL

F) MONTOS QUE SE PAGUEN COMO CONSECUENCIA DEL INCUMPLIMIENTO DE

&

<
2
a
w
a
Q
¢
i)
z

OBLIGACIONES DEL CONTRATO, ASi COMO LAS MULTAS, SANCIONES E
INDEMNIZACIONES IMPUESTAS POR LAS AUTORIDADES, INCLUSIVE LAS

IMPUESTAS COMO RESULTADOS DE JUICIOS.= = ====F=F=F5

G) MULTAS, RECARGOS Y REAJUSTES DERIVADOS DEL INCUMPLIMIENTO EN

H) IMPUESTO A LA RENTA APLICABLE AL CONTRATISTA Y EL IMPUESTO
APLICABLE A LAS UTILIDADES DISPONIBLES PARA EL TITULAR DEL

EXTERIOR, SI FUERA EL CASO.

I) IMPUESTO GENERAL A LAS VENTAS Y DE PROMOCION MUNICIPAL,
EXCEPTO CUANDO CONSTITUYA GASTO DE ACUERDO A LA LEY DEL IMPUESTO A

TN SOHNE? GS) FS) ey eg gs ee

io)

3) LAS DONACIONES EN GENERAL, EXCEPTO AQUELLAS PREVIAMENTE
APROBADAS POR PERUPETRO, = == === 5555555555555
K) GASTOS DE PUBLICIDAD, EXCEPTO AQUELLOS PREVIAMENTE APROBADOS
POR PERUPETRO.= =====2+2=2+ 2222225252252 2+28
L) LOS COSTOS Y GASTOS DE TRANSPORTE Y COMERCIALIZACION DE LOS
HIDROCARBUROS MAS ALLA DEL PUNTO DE FISCALIZACION DE LA
PRODUCCION.= == == 255 555555555555 775555585
LL) LAS INVERSIONES EN INSTALACIONES PARA EL TRANSPORTE Y
ALMACENAMIENTO DE LOS HIDROCARBUROS PRODUCIDOS EN EL AREA DE
CONTRATO, DESPUES DEL PUNTO DE FISCALIZACION DE LA PRODUCCION.= =
M) OTROS GASTOS E INVERSIONES NO VINCULADOS CON LAS OPERACIONES
DEL CONTRATO.= = =====5 5555555555555 555
Se REVISION DEL PROCEDIMIENTO CONTABLE= = = = = = = == ===
LAS DISPOSICIONES DEL PRESENTE PROCEDIMIENTO CONTABLE PODRAN SER
MODIFICADAS POR ACUERDO DE LAS PARTES, CON LA INDICACION DE LA
FECHA A PARTIR DE LA CUAL EMPEZARA A REGIR. = = === =55 555
ANEXO "F"= == 5 5 555522555 5555555557755

UNIDADES DE TRABAJO EXPLORATORIO= = = = = = == == == == ==

TABLA DE EQUIVALENCIAS= = = ====5=5=5 2255255555226

TABLA DE EQUIVALENCIA DE UNIDADES DE TRABAJO
EXPLORATORIO - UTE

UTE -|UTE- NOROESTE Y
- _ SELVA OTROS
1,00 [0,50
3,00 1,30
0,02 [0,02 |
[0,02 {0,02 |
TRIA - KM 0,02 0,02 |
CldS POR PERIODO 20 [20 |
POZOS EXPLORATORIOS |
=~™M |
10 XM
TEM
Tome
22 x M
25 x M

EFECTC DE VALORIZACION DE LAS FIANZAS ESTABLECIDAS EN

3.10, SE DEBE USAR LA SIGUIENTE EQUIVALENCIA: 1 UTE =

SENOR NOTARIO, SE SERVIRA AGREGAR LOS INSERTOS QUE SE

ONAN Y DEMAS CLAUSULAS DE LEY Y ELEVAR A ESCRITURA PUBLICA LA
MINUTA, CUIDANDO DE PASAR LOS PARTES CORRESPONDIENTES AL

PUBLICO

HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU.- MAURICIO

HYDROCARBON EXPLORATION PLC.— OSCAR EDUARDO ARRIETA

BANCO CENTRAL DE RESERVA DEL PERU.- RENZO GUILLERMO

NI MINAN.- MANUEL MONTEAGUDO VALDEZ.= = === =+==2 5555558

AUTORIZA LA PRESENTE MINUTA EL DR. OSCAR ARRIETA ORJEDA,

ABCGADO CON REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA NUMERO

Maurguta Cavero

RIO DE LIMA

6757
INSERTO NUMERO UNO:

2011-EM PARA LA FORMALIZACION DEL PRESENTE INSTRUMENTO

cr
lr ec 2. 042011

Aprueban Contrato de Licencia para
la Exploracién y Explotacién de
Hidrocarburos:en el Lote 188.

DECRETO'SUPREMO-
NP 04722011-EM

EL PRESIDENTE DE LA REPUBLICA

‘CONSIDERANDO:

Que, eu: politica det Gobierno: promover-el desarrollo
de las actividades hidrocarburttaras, a fin de garuntizar al
‘futuro. abastecimiento de combustibles sobre la base dela
ore competencia;

Que. mediante ¢ Decrato: Supremo N*-042-2005-EM,
$9 aprobé el Texto Unico Ordenado de la Ley Orginica de
Hidrocarburos, que regula las actividades de hidrocarturos:
‘n el tertiorio nacional,

Que,_contorme: lo: dlapone’ et: Iteral.b): del: articul
6 dal’ Texto Unico. Ordenado. de: la--Ley: Organica,
de. Hidrocarburos. PERUPETRO S.A. se. encuentra
facuttada a negociar, celabrar'y supervisar, sn:su.calldad:
de. Contratants,. los! Contratos: para: is Exploracién: y/o
Exploteciin # Hidrocarburos, a: que’ se rafiere:el articulo,
10" de la cada Ley,

Que, of articus 11% del Texto Unico. Ordenado: de
tw Ley: Organica: de Hidrocarburos. establece que: los
Contratos’podrin. celebraree: a crtaro. del- Contratanta,
Bravia negociacién directa'o.por convecatoris;

Que, mediante Acuerdo de. Directorio: N* 085-2010,
de fecha: 13° de mayo de 2010. se: aprobaron’las: Bases:
dal Proceso: de: Selecciin’ N°” PERUPETRO-001-2010,
estinade a seleccionar empresas: que suscriban futuros
Contratos. de Licancia para ta. Expioracién'y: Explotacién,
a. Hidrocarburos,

Que, como resultado del: Proceso: de Seleccién N°
PERUPETRO-001-2010, la Comision: encargada de
PERUPETRO S.A. con fecha 14 de octubre: de: 2010,
otorgé Im Buena Pro de la. Convocatoria, pare ol Lots: 185)
1 favor de HYDROCARBON EXPLORATION PLC:

‘Qua, a articule: 18° del: Texto: Unico Ordenado- de: ta
Ley Orginica de Hidrocarburos; sefiala.que las empresas
udranjorss,. para. celebrar: Convatos. al amparo: de
dicha: Ley, deberin:establecer sucursal:o' consttuir una.
soctedad conforme 1 la. Ley. General de. Socledades, far:
comicio'en ia captal de ia Repdbice del Perl y nomBrar
‘Mandatario de nacknalidad peruana;

‘Que, el: mrticuls 20° del. Taxto-Uinieo: Ordenado deta
Ley Orpiinica de Hidrocarburos, dispone que la extension
y delimitacién def érea inicial de:Contrato se-determinard:
‘en cada Contrato en funcién al potancial hidrocarburltero,
Zona geogréfica, programa de:trabajo minimo garantizado.
Y-drea on que efectivamente se reaizardn las actividades:
‘de: exploracion. 0. explotactin: de’ Hidrocarburos: o-ambas:
actividades:

Que, si amparo:de ss facutades: sofiaiadas,
PERUPETRO S.A. ¢ HYDROCARBON’ EXPLORATION
PLC, SUCURSAL DEL. PERU rubricaron:ef-Proyecto-de-

lo: ostablecido en: las- Bases: det Proceso: de. Seleccién
Nt PERUPETRO-001-2010, ubcado. en la: provincia. de-
‘Atalaya dela regién Ucayali

Que, mediante: Acuerdo; de: Directorio: N°: 172-2010;
de: fecha: 21: de- diciembre: de- 2010, ef Directorio de.
PERUPETRO: S.A. aprobé: el: Proyecto’ de: Contrato: de:
Ucencia para ts Expioraciony Explotacion de Hidrocarburos:
‘en ef: Lote: 188, elevandola:al- Poder Elecutive. pars. su:
consideracion y respective: a-0bacién;

‘Que, de: scuerde coro: estazvecido: en- los: articulos.
63¢'y 68° del Texto Unice Oroeracc dein Ley Organica de:
Hidrocarburos, en ef Decrers Legislative N* 658 y demés,
jormas. aplicables, es procedente: otorgar las: garantias,

efialadas por estos disposi

De: conformidad con lo dispuesto-en los: numeraias
8) y 24) del articulo 118° de ta Consttucién: Politica del
Peni. y-ei Testo: Unico Ordenado de la Ley Orgénica de.
Hidrogarouros, aprotado por Decreto Supreme: N*-042-

@ NORMAS LEGALES

|

| Energle-y Minas:

4
|
i
i

DIGITALIZACION DE DECRETO SUPREMO No.

4ATA8T
DECRETA:

Articule.1*. Det-iote objsto:del contrato:

Aprobar Ia. conformacién, exterisién, delimiticién y
omenciatira del dren fetal Lote 186, ubleado on la
provincia da Atnlaya de lnreaiGn Uosyal, eclucadrolo a

ERUPETRO:S.A. ¥ dectaranidola materia de uscd
del contrato. Ei mapa y memoria descriptive de dicho Lote
forman parte.integrante dal presente Decreto Supremo,

Atticulo 2". De Is aprobacién det contrato
Rerobat & Conrto de Lcencla para i Exporacn

(22) Cidusuies y-
dhez (10) Anoroe, 6 calbrerse envy PERUPETRO SA.
HYDROCARBON EXPLORATION PLC, SUCURSAL DEL...
PERU, con intervencién del. Banco Central dé Reserve’ dal
Pent, para garantizar ala empresa Contrast lo eatabvecido
‘eT fos. articuloe 63° y 84° del Texto Unico Ordenado de ta

‘Orginica: de: Hidrocarburcs, aprobado por: Decreto
‘Supremo:N® 042-2005-EM.

Adicula-3°- Dela autortzacién. para. suscribir
contrato

‘Autorizer@ PERUPETRO 6.A. a suscribie_ Gon
HYDROCARBON’ EXPLORATION PLC, SUCURSAL
DEL: PERU el Contrato: de. Licsncia. para la: Exploracién
+. Explotacion de Hidrocarburos en ol Lote 188, aprobado,
por ei presente Decreto Suprema.

{2.- Del retrendo
El-presente Decreto: Supremo. seri. refrendado por.
ef Ministra.de Economia: y Finanzas. y por el Ministro de

‘Dado en la Casa de Gobierno, en Lima, alos veintsiete
dias del mes de Julio del:afo dos mil'once.

‘ALAN GARCIA PEREZ:
Presidente Gonstitucional de la Republica

IGMAEL BENAVIDES FERREYROS:
Ministro de Economia y Finanzas

PEDRO SANCHEZ GAMARRA
Ministro de Energia'y Minas

ANEXO "A!"
DESCRIPCION DEL LOTE:188

UBICACION

EF Lote 188° se: encuentra ubicado en la Provincia de.
‘Atalaya de la Regidn Ucayali y eat dalimitado tal como se:
muastra en el Anexo.“B* (Mapa) conforme:a ta siguiente
descripcién:

PUNTO DE REFERENCIA

El Punto de Referanca (PR) o¢ in Estaciin Amlays
uubicado en’ol Centro: P de Alaiaya del Distrito de
Raimondi; Provincia de Atalaya dela Regién Ucayali

PUNTO'DE PARTIDA

Desde of Punto de Referancia (PR) 42 mide 38,900,650.
im hacte et Norte y luego 74,403,286 m hacia el Este hasta
‘encontrar sf: Punto (1):que 68 el Punto de Partide (PP) del
parimeiro dat Lote.

GONFORMAGION DEL LOTE
Desde:el Punto (1) 0 (PP) se mide-23,786:103 m Este
recta: con azimut de- 90°00'00" hasta: legar

).

Desde el Punto. (4) sa: mide 12:447.396 ov Sur Este
en lines rect con: azimut de. 160°S1'30°90 hasta: fegar
a Punto (7).

Desde el Punto (7) se mide 7.303.356 m Nor Este en ined
recta con azimut de:76°33'11°00 hasta tegar al Punto (8)

Desde #l:Punto (8) se mide 7:310.798'm Sur Este'en
linea: tecta con azimut de. 115°S4'0S°77 hasta legar al
Punto (9).

147488 @ NORMAS LEGALES aaa

‘Sande al Punto (8) se mide §, 184.803 m Sur Este en tinea
“acts oon azimudt de 16°03 2311 hasta tegar el Punta (10).
‘asda al Punto (10) 36: mide. 2.914.333 m Nor Eale
an inna facta con azimut de 82°38'04"49 hasta llegar al
a ).
fa af Punta (11) s¢ mide 10,842.508-m Sur Eate
1a recta con azimut de 108°00'S3°47 hasta Yegar al

Daada at Punto (15) se mide: 9.258.918 m: Nor Este:
134'12°28 hasta llegar al

‘al Punto (12) sa mide 8,480.975.m Sur Este
x inva recta con azimut de 109°42'05°21 hasta. tegar al
Dvavio (1

Desde a Punto (13) s0 mide: 11,123.170 m-Sur Oeste:

va naa recta con azimut'de:200°39'17"10 hasta Hagar al:
“0a (24).

Desde al Punto (24) 3¢ mide 3,886,207 m.Nor Oeste
vo naa recta con azimut de-290°36'S4"80 hasta ilegar al
Punta (23).

asde al Punto (29) se. mide 11,771,557 m Sur Oeste
1p inag-recta con azimut de 200°06'43"29 hasta llegar
Pre (90).
2asde al Punto (20) s@ mide. 8,352.264 m Sur Oeste
isaa eects con azimut de 183°22"12°50 hasta flegar al
Sena 38},

Seede al Punto (35) se mida §.850.800'm. Sur Sate
> hwa recta con azimut de 124*S8'26°20 hasta llegar al

9 (40)

2 sl Pumo (40) se mide-9,325.805 m Sur ste
£0 tea recta con azimut de 185°18'39"00 haste ilegar at
Prong £44),

Sasae at Puna (81) sa mide 19.926,196 m Sur Gste
ye ine recta oom aime de 1219981 4°70 hasta llegar al
in (48),

eade al Punto (48) 20. mide 9.095.458 m Este on linea
on azimut do 90°00'00" haata. llegar: al Punto (48)
Daacie of Panta {49} 44 mide-12,880.005 m Sur an tines:
oa azimut de 30°00 00" hasta legar al Punts (64),
ade al Pur (88) 30 mide 10,628,025 m Cesta 20 ine
2a con azmut de 277PD0CC" heutn Jagar al Punto (2).
Sesda al Punta (82) s@. mide 10,412,942 m Sur an
Joga racta con aie 42 180°00'00" asta llegar al Punto

Deana al Pu
aninea roca
Print (83).

Desde. a Durie 58) 49 mide 2.318.248 m Sur sie
an lina rect con szinnut de 142°04"S8°9S hasta Wegar al
Punta (71
Desde af Punto (7!) se mide 3,815,953-m Sur Oeste

de 221°S1'01"29 hasta fegar al

} a mide §,396.958 m Sur Oeste
nit de 240°34°99"00 hasta llega al

5 Punto (78) se mica
aninga rete Son azit'30 287°
Sno eo)

‘Sesdo sl Punto (39). s@ mide 8,099,828 m Suc Ooste
an ina facta can azimut de 240°12 98°64-haste lager al
Ra 0,

esde 5 Punto (74) se mide 6:800.717 m Nor Oeste
sn inwa rota con saimut de 297°52 41°70 haala legar
Sino,

‘eade a Punto (72) 26-mide 40,093,489 m Sur Coste
an nea recta con azimut da 247°57°S0°00 hasta legar al
Sino 9)

‘Desde af Punto (78) 9¢ mike 20,138,187 mNorts on nea
‘ca con azimut de 980-00°00 hasta legar al Puro (23)

Sande of Pua (68) se mise 42.884.470 m Oost an fra,
“sez con azide 270°00 07 hasta Nogaro Put (5)

Sesce al Punto (55). vo mide-62,490.170 m Norts-en
sa eo con aztmud da 260-0000" hasta lege al Punto (1)

i de Paria (2) carando asi el perimears del Lot.

DEFINIGION DE LAS PARCELAS
2aroala | redeada por fos puntos de-esquina 12,17 y 18
Paroela 2 rodsuda por los puntos de esquina 2.3,18:y.17
Parcela 3. rodeada. por ios puntos. de esquina
3.4,5,20,19 7 18.
;cola.é rodeada porlos puntos.de esquina’s.7,

228,774-m Nor Oeste
19°30 hasta flegar al

8.2

Line el 76 ua 2011

Parcsla 5 rodeads por jos puntos de esquina
80,401, 15,44.22 9 24

arcela jeade por los. puntos de. esquina
16,17,18,19,28 y 25

Parcela 7 rodeada por ios puntos de esquina
19;20,21.27 y 28
pPatonia 8 rodeada por foe puntos de exquina 21,22.28
y

Parcela 9 rodeada por lo puntos de ssquina
14,12,13,24,23,20,28 y 22

Parcsia. 10 rodeada por fos puntoe de esquina25,26,32

"peat inne eer BZ79
_ oe 12 rodeada porlos puntorde esquina 27 28,34
. ght cela {Seconda por ioe puntos ce eoquina 99.52.37

Parcala:14 rodeada por los punios de esquina 32,33,38
” Soarcola 1§ rodaada por tos puntos de esquina 33,34,39:
7 nr po e289

See pain ona sasn
i “areola 18 todeada por los puntos da esquina 37,368.44
| Speen tego nce tn 2848
| 24 i eanpan in nd
19%, qrcola 21 rodauda por foe puntos de aequlna 43 44,52

ysl
{ Parcela 22 rodeada por tos puntos de asquina 44,45,53

5

Barcala. 23. rodeada por los puntos de. esquina
45,48,47 54-53
af Moalt 24 rodeada por tow pune de eequina 5,51.58
¥ 58.

Wt 35 rodond Bor fom purton ce eaquina 5152.57
y

Parctia 26° redaada “por los puntos de’-esquina
52,59.50.50 y 37

esa 27" rodaada, “pot los puntos de esquina

53.$4,89,82,61,60 y $9

Parcaia’ 28 rodeada. por fos. puntos. de: esquina:
47 48,49 84,83 y 54

38,59,80,38 y 85
Parcéla 20. rodeada: ‘par los puntos “de esquina
60,8,73.89,70 86
Barceia 31 rodeada por los: puntos “de esquina
84,82,87,88,71,75 7.73
[ — “Barcela: 32 rodeada: -por os puntos de esquina,
66,86,70,74,72y 76

RELACION DE COORDENADAS DELASESQUINAS
DELLOTE

1 SCORDERADAS PLANAS | COORTENADAS.

WN hia Geoanancas
[vor Ee es or) Cate | ROSE

Ext Atakaya (PR) | 658 304.684 }813,187-61] 10° 4002-200 | 73" OS"S87

ToibR) [Mawr [reenezzn| ese | STO)

Yao ras zo orzo sr

Toa 6 505 | 013 10° TET

it & T745,788:735 [842,001.37] 10°28 05708 | 7274517090]

{ * 752, 363:550 | B°S38 846.131 | 10°29 44908 | 72°41 9"SST_

i 0 ]736,591:410 |6°R3S 879.516] 10°31 2001 | 729 17ST

Tt [753.48 1.509 [8B36.255.5471 10°31 07-398 | 723M

Tg eta Tr Ta aa

TE [eather oso ar

TE [onataare [ans wg a0 | PAS

[nares [ears aso | ese

[reno [ranc 7a ares |S

Sp [raja enamel rere [a ersgTT

35 {774 250.840-|8°804,485 848] 10"48'17-U19 | 72°20°I0HS8)

i WO 779.965 au] 3°799,785.259| 10°50 UA? [72748

Parcala 29. rodeada por jos: puntos de. eaquina -

¢
=
a
wl
a
Q
<
Pa
9°
Z

—————

IAQ LEGAL
@ NORMAS LEGALES. 447489

(ln rs 7 0 01
‘COORDENADAS PLANAS | COORDENADAS (rine ‘Coartanades Pass UTI
ane Ura | _ Groaancas Ea TTT F7ass706 MN __ |
anghad s 710787 60 m $765 £N.O5O RN
aes [nae | ad | ¢—|—janranae —\— essa
a a |r rear aDS | Pas asT El TQ.707 980m EI 8766, 552.060 mW
| Te. pra 55) reer es 72-19 wo Ea TERUG ME 765,552 050 8
“at 0. 62 0s sora | FATT Ea TI.797 S80 mE $769 512050 nN
(Ft. 9 ogo os sa |r oT % TAZ 80 mE 769 552 060m
(ara sere 60] eros eo | rar ISTE Gh] 549 ME. 768 2.60 mW
67 | Yoo aa ras [675821815711 2eeTTT [aes a 730 8473S mE F769 2.050 mC
ea [Yaga 978.5367] caro | PTS T7570 mE TEBEILO5I mn} ;
TH Te..c]724 507.205 11 1ST | 72-8 ca WO T1020 mE TE A2050 Nj
75 TER, SAT 320 J 8751 814 AOT| NAT IST 7I-zsAT Z| C3 753,662.480 mE S71 SANGO mN
[erase ler aroes| ipo reves] essa 3768532050 mA]
| e—Tresarozre [erat asea  iiserast [rr atsrasa 7 TSABA TAS ME 57502163 nN]
| TP 08.75 [975120060 1 (6B TFISTTION cI TASSTSAN me Yaa ORES mA
Te 76,852 6 [6704.5] 116 Te [7S = Tragss.Ds me | 751970525 nN
$8 | 75.652 450 | 6709 682 0801 tir str | 72°40 oo"887 R—{ igen ees
[rrr ee frre. ol orzo [Tare THE ere
i 8m Era)
pe REPAGIONDECOORDENADAS DELASESQUINAS, |: |-—7 Tasezone —|—Vsipeasea
3 TAIT I ME. STSLBTAAOT mN,
Panis Earned Pas UTE Te TSS BRAS STSABS AS
1 TOT HOE Fesze7 DIAN
x TTD ME Sas202 700 MN EXTENSION (Area por Parcelas)
x THRSPAOS0 mE TSI a eo
ae TUSMOSIME. FSS. 002200 ae ats !
3 THs aE, ERAS 65 — aoe
co TE TRTE ME, SME AN 2
2 FAMERS NE | FONT AN 2 _}__sezztaiaha__y
a a NE ETS 409,506.16 mK) a A E21
ri F050 mE SEAMEN. | pot
6 TBsNAIOME SATEEN : aaa
i 7398139 ME ISS 547 BW ae
72 TRUTLASEE F436. 077 mW oe ST
13 706 NAST? mE 59,408979 | + 906.0608
ia TRS mE _| SAGO | Ea zop00.0
for Pea, s02 144 mE | SRGOLT MN a EE 1
“6 TOTS mE FOS S2050nN cal 2,000,004
i Tayo ne FHS 5120600] 5: ae son. ba
it) rasan Tea ZOO MN ie 2,600,000
(| Taar seo 50050 aN) as 2,500,000 na
; ALLO F409 532.060 NN | t 6 16.357 975 ha. }
Ei 730,701 mE] 6429.62.60 mN | ono te}
z TRa7 0m = | $400 8%20500N | ‘st 72,00. 000 ha
B TraazAseom€ wan T786540N | a 29.00.00 ns
% TAI. mE | FDOT | ZT 7.000000 pw j
Fs TOW SORE F132050 mi 1 76. ww 1
% T0737 se) mE | __ FH EDOM c—2—T o.oo Pw
2 THITSOME | _FaR2O aN = OTE
Fa TRIO mE | 8810 82050 nN Fa m0 00 hw
2 TTO61SS2mE | 891652050 MN EI oo O00 nw
Ey Trzont | —wanss0r oe ET
co T0797 560m € | _ Foon ene mW zt oon a0 na
aE 730797380 mE FH 552050 mH ae 14.209,766 ha
Cee Ta TSO at n00 0008
awsome —T iano) 51308 he
(51am at 12074508 na
(FEET or sone TASSOT ta :
(carson 156.08 64 a
Coe Tarren nr
Carers: 20 Parola rogues de 2.00.000 a ts = 400000000: na
(a yrasesorme (2 Paratn roguares 60 19.902.077 ha OU = 589K 184 ha
| gist me | rrowez a | 10 Parcaas iaquares de oes rss» 155826510 na
' ST 5.50 nN Tell 32 Parcatas © SHER Se se
Tere s2080 mW |
7 Tre som f Las: Coordensdas, Distancias, Areas: y Acris
tee —— eee mencionsdos on esta” anexo. se. referen’ al. Sistera os
F TERRES Ee | Proyeonén Univeraal Transversal Mercato (UTM), Externe
is ee : Intemacional Zana 18 Wendie Cerra 75°20 00")
t poe 1 Referdo al Gatum Geodésico Mundial WSS 84
BS caso de: discrapancla:de-as: Goordenadas U.TM:
2 uaa gon lax: Coordanadas: Geograficas'o con las. Distancias,
ee Areas: y° Azimuts, las’ Coordenadas U.T.M. seran.
La consideradas.coactas,
nara
ss TIOe7S0 mE 1 STPSIOw mK} | 29.11.2010 W. Matos S,

I
INSERTO NUMERO DOS: DIGITALIZACION DE MAPA PARA LA FORMALIZACION

DEL PRESENTE INSTRUMENTO:

447490 : WNORMAS LEGALES ‘vs. len 27 6 8

6718897

INSERTO NUMERO TRES: DIGITALIZACION DE LA TRANSCRIPCION DEL
ACUERDO DE DIRECTORIO No. 172-2010 QUE APRUEBA EL PROYECTO DE

CONTRATO DE LICENCIA PARA LA FORMALIZACION DEL PRESENTE

INSTRUMENTO:

y Pers petro}

i

als pagina 1 ae 9

TRANSCRIPCION

Pongo en su.conocimento que en ia Sesion de Directorio No: 29-2010, realizada
el-dia 21. de Diciembre del.2010; el Directorio-adopte el Acuerdo siguiente

APRUEBAN PROYECTO DE _CONTRATO DE LICENCIA PARA LA
EXPLORAGION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 188.

ACUERDO DE DIRECTORIO No: 172-2010
San Borja, 21 de Diciembre del 2010
Visto el Memorando No. EECN-0117-2010, de 17 de Diciembre del 2010, por el

que se solicita la aprobacién del Proyecto de Contrato de Licencia para la
Exploracion y Explotacion de Hidrocarburos en ef Lote 188; y,

Considerando:

Que. el Articulo 11° del Texto Unico Ordenado de.la Ley No. 26221, Ley Organica
de Hidrocarburos, aprobado por Decreto Suprema No, 042-2005-EM, establece
que los Contratos podran celebrarse, a criterio del Contratante, previa negociacion
directa “0: por convocatoria. y. que los Contratos se. aprobaran por Decreto
Supremo refrendado: por: los Ministros de Economia:y Finanzas y de Energia y
Minas. en: un’ plazo-no. mayor de 60. (sesenta) dias de: iniciado. el tramite de
aprobacion ante’ el Ministerio: de Energia y Minas, por la Entidad Contratante,

Que. mediante Acuerdo: de: Directorio: No 065-2010; de: 13'de Mayo del. 2010, se
aprobaron las Bases del Proceso de’ Selecciom No. PERUPETRO-001-2010, para
la Seleccion de Empresas. para futura suscripcién de’ Contratos de Licencia para
la Exploracién y Explotacién de Hidrocarburos, en las dreas concursadas;

Que; como resultado: del: mencionado Proceso de Seleccién No. PERUPETRO-
001-2010. con fecha 14\de Octubre de 2010; la Camisién encargada: del referido
Proceso, otorgd la Buena Pro, de la convocatoria, a HYDROCARSON
EXPLORATION PLC, por el Lote 188:

Que, e! Articulo 15° del Texto Unico Ordenado de la Ley No. 26221, Ley Organica
de Hidrocarburos, aprobada por Decreto. Suprema No. 042-2005-EM,  establece
que las empresas extranjeras, para celebrar Contratos al: amparo de dicha: Ley.
deberan ‘establecer sucursal: 0: constituir una. sociedad: conforme a la Ley: General
de: Sociedades, fijar-domicilio en la capital de la Republica del Peru. y nombrar
Mandatario de nacionalidad peruana:

Que, las. Comisiones: del Proceso: de Seleccién de PERUPETRO S.A. y de
HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU, han rubricado ef
Proyecto de Contrato: de Licencia para la Exploracién y Explotacion de
Hidrocarburos en el Lote’ 188, de conformidad con io establecido en las Bases de!
citado Proceso de Seleccion;

Que, en el: Informe Técnico - Legal - Econdmice No. 035-2010, se concluye que el
Proyecto de Contrato de Licencia para la Exploracion y Explotacién de
Hidrocarburos,. en el Lote 188, se ajusta al’ Modelo. de Contrato: incluide: coma
Anexo “C’, en:las Bases del Proceso de Seleccién Na. PERUPETRO-001-2010; y,
cumple. con las disposiciones de! Texto Unico Ordenado de la Ley. No: 26221, Ley
Organica: de Hidrocarburds, aprobado por Decreto. Supremo: No, 042:2005-EM, y

Pagina 2.00 9

AQUERDO DE DIREC TORI
No. 172-2010

sus Reglamentos; y se eleva a la Gerencia General para: los tramites que
correspondan conforme a Ley;

De conformidad con el Articulo 44” de! Estatuto Social:de PERUPETRO S.A.:

El Directorio. por unanimidad;
ACORDO:

1. Aprobar el Proyecto de Contrato de Licencia.para la Exploracién y Explotacion
de Hidrocarburos. en el Lote- 188, a suscnbirse entre PERUPETRO S.A. y
HYDROCARBON EXPLORATION PLC, SUCURSAL OL PERU; asi como, el
Proyecto de Oecreto Supremo que aprobaria ef mencionade Contrato; los que,
conjuntamente. con ei informe Técnico - Legal - Econdmico No. 035-2010. se
adjuntan. ai presente Acuerdo y forman parte integrante.del mismo

Elevar al-sefor Ministro. de: Energia y. Milas Jos. Proyectos’ de Decreto
Supremo: yd Contrata: de Licencia, refendos: en. el numeral: 1. precedente.
para su: correspondiente tramite de. aprobacién:..por.. Oecreto..Supremo, de:
coniormidad con: el Articulo 11” del Texto. Unico: Ordenado: de- la Ley No.
26221, Ley Organica. de Hidrocarburos.. aprobado: por Decteto Supremo-No.
042-2005-EM

3 Autorizar a ‘a Gerente General:de PERUPETRO S.A., a suscribir el Contrato
indicada en 2 numeral 1. que antecede, una vez que se haya: expedido el
correspondient# Decreto. Supremo.

4. Exonerar ai oresente Acuerdo del tramite:de lectura y-aprobacién de Acta,

Laque tanscrino 3 usted para su conocimiento y demas fines.

San Sorja. 2! de “iciemore del-2010

st enkigus esas neanens

UiAnIGL SAMA DE ANDREA
lane SiOgHE BL O:REGTORIO
PERUPETRO S.A.

[ oz —

GEREN GENERAL

OF FER: 2011

INSERTO NUMERO CUATRO: DIGITALIZACION DE CARTA No.

BCR? PARA LA FORMALIZACION DEL PRESENTE INSTRUMENTO: = =

020-2011

a BANCO CENTRAL DE RESERVA DEL PERU

«4
cenenccenenat Peru vgs petro |
Pee aN
ZIPF HM |
CARTA No. 020 -2011-BCRP. 1) MAR 21 15:00

|
Lima, 18:de marzo de:2011 |
|

Sefiora

Isabel Tafur Marin
Gerente-General (e)
PERUPETRO'S.A.
Ciudad.

Tengo el:agrado de dirigitme a-usted con relacién a las cartas que, con fecha 8
de marzo de.2011, hemos recibido. pata aprabacién de la clausula de derechos
financieros: de ios proyectos de contratos de licencia para la exploracion y
explotacién de hidrocarburos que acomparian. dichas. comunicaciones y que a
continuacién se detalla:

+”: @arta’ GGRL-EECN-82-2011" raferida al proyecto. de: contrato” de licencia
para la exploracion: y. explotacién de hidrocarburos_ en. él Lote. 174,
acordado con:la empresa TECPETROL LOTE 174 S.A.C

+ > Carta: GGRL-EECN-83-2011 referida’ al. proyecto de contrato. de: licencia
para fa: exploracién y° explotacién: de. hidrocarburos: en el--Lote. 179.
acordado:con la-empresa ECOPETROL DEL PERU S.A.

+ Carla‘ GGRL-EECN-84-2011 referida al: proyecto de. contrato: de licencia
para’ la exploracion: y explotacion de -hidrocarburos. en. el’ Lote 183,
acordado. con. la empresa HYDROCARBON EXPLORATION PLC.
SUCURSAL DEL PERU,

+ Carta GGRL-EECN-85-2011 referida al. proyecto de contrato de licencia |
para. la exploracién y explotacién. de hidrocarburos en el Lote 188 |
acordado con la empresa HYDROCARBON EXPLORATION: PLC.

SUCURSAL DEL PERU.

+ Carta GGRL-EECN-86-2011 referida al proyecto: de. contrato de licencia
para la exploracién y explotacién de hidrocarburos en el Lote 176,
acordade. con las’ empresas ECOPETROL DEL PERU S.A; REPSOL
EXPLORAGION PERU, SUCURSAL DEL PERU:e YPF S.A.C.

+ Carta: GGRL-EECN-87-2011 referida. al proyecto de contraio de licencia
para: la- exploracién y: explotacién de hidrocarburos. en al Lote 180,
acordado. con: las. empresas. ECOPETROL DEL PERU S.A. REPSOL j
EXPLORACION PERU, SUCURSAL DEL PERU e YPF S.A.C. |

! - Carta: GGRL-EECN-88-2011 referida al proyecto. de: contrato de licencia
para: la: exploracién y-explotacién de. hidrocarburos en el Lote 182,
acordado: con las empresas ECOPETROL DEL PERU S.A., REPSOL
- EXPLORACION PERU. SUCURSAL DEL PERU e YPF'S.A:C.

E ww

Br A Maa Gnade 4b Gone Para. Talet (S11 4182822" Peau sr 6192607

Cavero

Morguta
NoTAKIO DE LIMA
BANCO CENTRAL OE RESERVA DEL PERU
Genenoia GENERAL

= Carta GGRL-EECN-89-2011 referida al proyecto de contrato de licencia
para ta exploracién y explotacién de _hidrocarburos. an: el Lote: 184,
acardade con las empresas ECOPETROL DEL PERU: S.A.; REPSOL
EXPLORACION PERU, SUCURSAL DEL PERU e YPF S.A:C.

+ Carta GGRL-EECN-80-2011 refarida: al proyecto: de contrato de licencia
para 'a exploracién: y explotacién. de hidrocarburos: en af Lote XXVIll, «
acordado con la empresa PITKIN:- PETROLEUM PERU XXVIII-S.A.C.

Al respecto, cebo manifastarie que este Banco Central ha- aprobado su #
intervencion en ios referidos: contratos, teniendo-an: cuenta que los textos de fa 4)
cldusula ce derechos financieros, de los proyectos dé contrato remitidos.. sorr

iguales. a los modelos. aprobados. por nuestro. Directorio con fechas 18 de

noviembre de 1993. (licencia individual) y 9. de mayo de 1996 (licencia de

cansorcias).

Asimismo, debo informarle que para la-suscripcién de: dichos contratos-han- sido
designados el que suscribe, camo Gerente General del. Banco Central y el
Gerente Juridica, docter Manuel Monteagudo Valdez. En casa de impedimento
de aiguno de nosotros, lo haran: et dactor Héctor Rolando Herrera Soares 6 el
doctor Javier Martia Quinteros Zarzaza.

Una: vez suscritas las Escrituras:Publicas: de: los: referidos: contratos. por las
partes, agradecara 4¢ efactien las. coordinaciones necesarias a:fin.de- que los
Sentratistas cumpian con hacamnos llegar, en su oportunidad, un ejemplar:para
3u registra correspondiente.

Hago uso de la ocasién para ceiterarle la seguridad de mi: mayor consideracién.

we

Je A Mra Quenads At Lame Pr TalaanaiStty 6133822 agnana th 8 2507

NOYTANIO DE LIMA

INSERTO NUMERO SEIS:
BANCO CENTRAL DE RESERVA DEL PERU= = == ===5=5=5=55 55555

CARTA N° 0003-2008-EST500=

LIMA, 30 DE ENERO DE 2008= = === ==

PERUPETRO S.A.

CIUDAD.= = === =f =e

NOS DIRIGIMOS A USTED CON RELACION AL ACUERDO DEL DIRECTORIO DE
ESTE BANCO CENTRAL REFERIDO A LA DESIGNACION DE LOS FUNCIONARIOS
AUTORIZADOS A SUSCRIBIR LOS CONTRATOS A QUE SE REFIERE LA LEY N°
26221, LEY GENERAL DE HIDROCARBUROS.= = === === == === =F
AL RESPECTO, ADJUNTO LE REMITIMOS LA CERTIFICACION DEL ACTA N°

4250, POR LA QUE SE FACULTA AL GERENTE GENERAL , AL GERENTE

IDICO Y, EN CASO DE IMPEDIMENTO DE UNO DE ELLOS, AL SUBGERENTE
DE ASESORIA LEGAL EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS O AL

SUPERVISOR DEL AREA LEGAL FINANCIERA, A SUSCRIBIR DICHOS

CONTRATOS.
HACEMOS USO DE LA OCASION PARA EXPRESARLE LAS SEGURIDDES DE
NUESTRA MAYOR CONSIDERACION.= ====+5=+52=55 55555555
oe rr—~—~—i(‘<iaiO—CiSrsS—S

FIRMA MAURICIO DE LA CUBA R.-SUB GERENCIA DE ECONOMIA

INTERNACIONAL (I) === == 2552555555555 525 =
FIRMA GUSTAVO AMPUERO ELESPURU- JEFE, DEPARTAMENTO DE CONVENIOS
INTERNACIONALES= == === ==s= 2525552552252 5252+==8
UN SELLO QUE DICE: BANCO CENTRAL DE RESERVA DEL PERU-SUBGERENCIA

DE ECONOMIA INTERNACIONAL

INSERTO NUMERO SIETE: = === 5555525525255 255255252558
BANCO CENTRAL DE RESERVA DEL PERU= = = === 555555555585
SECRETARIA GENERAL= = === 2+ 2224224222422 8

DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE

VA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL

CULO 31° DE LA LEY ORGANICA DE LA INSTITUCION,= = = = = = ==

CERTIFICA QUE: EN EL ACTA N° 4126, CORRESPONDIENTE A LA SESION DE

B

TORIO CELEBRADA EL 15 DE DICIEMBRE DEL ANO 2005, CON

CIA DE LOS DIRECTORES SENORES OSCAR DANCOURT MAS{AS

SIDENTE EN EJERCICIO DE LA PRESIDENCIA), KURT BURNEO

, GONZALO GARCIA NUNEZ, EDUARDO IRIARTE JIMENEZ Y DANIEL

DSLOWSKY ROSENBERG Y LA AUSENCIA DEL SENOR LUIS CARRANZA UGARTE
FOE ENCONTRARSE DE LICENCIA, SE ACORDO APROBAR CON VIGENCIA A

DE ENERO DE 2006, EL MANUAL DE ORGANIZACION Y

BANCO CENTRAL DE RESERVA DEL PERU, EN EL QUE SE

COMO GERENCIA JURIDICA, Y EN EL ACTA

DIRECTORIO CELEBRADA EL 22
CON ASISTENCIA DE LOS DIRECTORES

(VICEPRESIDENTE EN EJERCICIO DE LA

a
4
w
cq

0
ra
fo)
ry
%

0
fe
fs)

UARDO IRIARTE JIMENEZ Y DANIEL
DE LOS SENORES LUIS CARRANZA

POR ENCONTRARSE DE LICENCIA, SE

CON VIGENCIA A PARTIR DEL 1 DE ENERO DE 2006, LA

BEL DOCTOR MAN

MONTEAGUDO VALDEZ AL PUESTO DE

CERTIFICO QUE EL DOCTOR MANUEL MONTEAGUDO VALDEZ SE

JEFE DE LA OFICINA LEGAL HASTA EL 31 DE

DE CONFORMIDAD CON LOS ACUERDOS ANTERIORES, A

LIMA, 9 DE AGOSTO DE 2006 = =

FI2MADO DEHERA BRUCE MITRANI= = === += === === = 55775

INSERTO NUMERO OCHO:

ZANCC CENTRAL DE RESERVA DEL PERUSj = == === 5555555555

w
BI
aQ
Bs)
is
a

C—O—SO—OO—OC—CONONOCOiCiCitiCidsiCNisiCisC*CiC‘CN(O(‘(EO_OCONCO‘és

Bt

D

HERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE

RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL
ARTICULO 31° DE LA LEY ORGANICA DE LA INSTITUCION, .CERTIFICA: = =
QUE EN EL ACTA N° 4059, CORRESPONDIENTE A LA SESION DE DIRECTORIO
CELEBRADA EL 14 DE OCTUBRE DE 2004, CON ASISTENCIA DE LOS
DIRECTORES SENORES JAVIER SILVA RUETE (PRESIDENTE), KURT BURNEO
FARFAN, LUIS CARRANZA UGARTE, OSCAR DANCOURT MASIAS Y DANIEL
SCHYDLOWSKY ROSENBERG, FIGURA UN ACUERDO DEL TENOR LITERAL
Pele peo nang ety ee Cj ee ee

"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL).-... = == === ==

...EL DIRECTORIO ACORDO NOMBRAR AL SENOR RENZO ROSSINI MINAN COMO

GERENTE GENERAL.= = =

LIMA, 22 DE DICIEMBRE DE 2004.= === == 55> 55 55755555

UNA FIRMA ILEGIBLE.

INSERTO NUMERO NUEVE:

SUNARP= ====2+2 5255252522525 552258

SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PUBLICOS= = =
ZONA REGISTRAL N° IX SEDE LIMAS === ===5=525=555552258
OFICINA REGISTRAL LIMA= == ===2+=+=2+ 2255252252552
N° PARTIDA: 11014549 === 555555 5555555555558
INSCRIPCION DE SOCIEDADES ANONIMAS= = === ==5 555555555
BANCO CENTRAL DE RESERVA DEL PERU= == ===5==5=5=5===55555

REGISTRO DE PERSONAS JURIDICAS RUBRO: NOMBRAMIENTO DE MANDATARIOS

c00059
EN EL ACTA N° 4250, CORRESPONDIENTE A LA SESION DE DIRECTORIO DEL
10/01/2008, SE ACORDO QUE LA SUSCRIPCION DE LOS CONTRATOS DE
FOMENTO A LA INVERSION EN PETROLEO, MINER{A Y GAS NATURAL, EN LOS
QUE INTERVIENE EL BANCO CENTRAL DE CONFORMIDAD CON LAS LEYES DE
LA MATERIA, LA EFECTUAN EL GERENTE GENERAL RENZO GUILLERMO
ROSSINI MINAN (D.N.I. N° 08727483) Y EL GERENTE JURIDICO MANUEL

MONTEAGUDO VALDEZ (D.N.I N° 10275927) Y, EN CASO DE IMPEDIMENTO DE

ALGUNO DE ELLOS, LO SUSTITUYAN EL SUBGERENTE DE ASESOR[A LEGAL EN

YTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.I. N° 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA
(D.N.2. N® 08638533), SUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS

ENCIA JURIDICA.- ASf CONSTA DE LA CERTIFICACION EXPEDIDA

BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE

VA DE PERU, CON FECHA 15/01/2008.- EL TITULO FUE PRESENTADO
EL 17/01/2008, A LAS 01:31:54 PM HORAS, BAJO EL N° 2008-00036652
DEL TOMO DIARIO 0492. DERECHOS S/. 84.00 CON RECIBO(S) NUMERO(S)
0060C325-14 y 00000494-17, LIMA, 24 DE ENERO DE 2008. === = =

© POR MARIA YOLANDA ZAPLANA BRICENO= = === == 55 = 525

PUBLICO ZONA REGISTRAL N° IX- SEDE LIMA.= = = = = = =

DO EL INSTRUMENTO, SE ADVIRTIO A LOS

SOBRE SUS EFECTOS LEGALES Y SE INSTRUYERON DE SU OBJETO

CCl ile oe nuRn OUR Ds ODO] Ei HerelnRON, | niEeMANDOSst) =k

> DEL MISMO ION -ALGUNA.

MODIFTC,

SE INICIA EN LA FOJA CON NUMERO ODE

ca)

OJA CON NUMERO DE SERIE 1442514, DE
.- SE DEJA CONSTANCIA QUE LA FECHA DE FIRMA DE LOS

ECIENTES Y LA DE CONCLUSION DEL PROCESO DE FIRMAS ES LA QUE

DEBAJO DE SUS NOMBRES Y FECHA DE LA FIRMA DEL ULTIMO

.-  FIRMADO: ISABEL MERCEDES TAFUR MARIN, UNA

DACTILAR. VEINTIOCHO DIAS DEL MES DE

DEL ANO DOS MIL ONCE.- MAURICIO GONZALEZ SFIR UNA
DACTILAR. FIRMA HOY: VEINTIOCHO DIAS DEL MES DE

DEL ANO DOS MIL ONCE.- MANUEL MONTEAGUDO VALDEZ UNA

DACTILAR. FIRMA HOY: VEINTIOCHO DIAS DEL MES DE

BRE DEL ANO DOS MIL ONCE.- OSCAR EDUARDO ARRIETA ORJEDA UNA

DACTILAR. FIRMA HOY: VEINTIOCHO DIAS DEL MES DE

DEL ANO DOS MIL ONCE.- RENZO GUILLERMO ROSSINI MINAN UNA

IMPRESION DACTILAR. FIRMA HOY: DOS DIAS DEL MES DE NOVIEMBRE DEL
ANO DOS MIL ONCE.- FIRMADO: DR. JAIME ALEJANDRO MURGUIA CAVERO,
ABOGADO NOTARIO DE LIMA. FIRMA HOY: DOS DE NOVIEMBRE DEL ANO DOS
Misi ONG 6 ee

INSCRIPCION: REGISTRADO EL CONTRATO DE LICENCIA EN EL ASIENTO A-
0001 EN LA PARTIDA No. 12758936 DEL REGISTRO DE PERSONAS JURIDICAS
DE LIMA.- LIMA, 30/11/2011.

CONCUERODA

EL ORIGINAL DE SU REFERENCIA, EXPIDIENDO ESTE PRIMER TESTIMONIO DE
CONFORMIDAD CON EL DECRETO LEGISLATIVO NUMERO MIL CUARENTA Y
NUEVE.
LIMA, CINCO DE DICIEMBRE DEL DOS MIL ONCE.
Verificar=///CCG//00033739//CTRL:1351029157// en: www.notariamurquia.com

VE

laime «A. Murguta Cavero

| NOTARIO GE LIMA

SUNARP

SUPBRINTENDENCIA NACIONAL
[DE LOS REGISTROS PUDLICOS

ZONA REGISTRAL N° IX. SEDE LIMA.
OFICINA REGISTRAL LIMA

TITULO N° : 2011-00951073
Fecha de Presentacion 7 10/11/2011

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N° ASIENTO
CONTRATOS DE LICENCIA 12758936 A0001

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s):
Partida N° 12758936 HYDROCARBON EXPLORATION PLC_ (GARANTE CORPORATIVO)

Partida N° 12758936 HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU
(CONTRATISTA)

Derechos pagados : S/.1,440.00 nuevos soles, derechos cobrados : S/.1,440.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.

Recibo(s) Numero(s) 00037030-93 00038255-34. LIMA, 30 de Noviembre de
2011.

ARP ZONA REGISTRAL N° IX. SEDE LIMA)
SUN OFICINA REGISTRAL LIMA)
SUPERINTENDENCIA NACIONAL N° Partida: 12758936

‘DE LL06 REGISTROS PUBLICOS

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU

REGISTRO DE PERSONAS JURIDICAS
RUBRO : CONSTITUCION
A00001

CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 188

Por Escritura Publica de fecha 28/09/2011 otorgada ante Notario de Lima Jaime
Murguia Cavero comparecen:

- PERUPETRO S.A., representado por su Gerente General Isabel Mercedes Tefur
Marin.

- HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU, representado
por Mauricio Gonzalez Sfeir.

- HYDROCARBON EXPLORATION PLC, representado por su Mandatario
Nacional Oscar Eduardo Arrieta Orjeda.

- BANCO CENTRAL DE RESERVA DEL. PERU, representado por su Gerenie
General Renzo Guillermo Rossini Mifhan y por sl Gerente Juridico Manue!
Monteagudo Valdez.

Para suscribir el CONTRATO DE LICENCIA PARA LA EXPLORACION
EXPLOTACION DE HIDROCARBUROS EN EL LOTE 188 que consia de une
Clausula Preliminar, 22 Clausulas y 10 Anexos, aprobado por Decrete Supremo N*
047-2011-EM publicado en el Diario El Peruano el 27/07/2011.

En resumen se establece en el presente contrato lo siguiente:

CLAUSULA SEGUNDA: El objeto del contrato:

2.1 PERUPETRO S.A. autoriza al contratista la realizacién de las operaciones, de
acuerdo con lo establecido en la ley N° 26221, la legislacién pertinente y las
estipulaciones del contrato, con el objeto comun de descubrir y produci:
hidrocarburos en el area de contrato.

2.2 El contratista tendré el derecho de propiedad sobre los hidrocarburos extraidos
en el area de contrato, de conformidad con Io establecido en el numeral I! de le
clausula preliminar.

2.3 El contratista ejecutara las operaciones de acuerdo a los términos que se
estipulan en el contrato y las llevara a cabo; directamente o a través de
subcontratistas. En caso de operaciones de campo fuera del area de contrato se
requerira aprobacién de PERUPETRO.

2.4 PERUPETRO ejerce ia supervisién de acuerdo a ley y de conformidad con e!
contrato

OSINERGMIN ejecutara las acciones de fiscalizacién de acuerdo a ley.

2.5 Los representantes de PERUPETRO realizaran la supervisién en cualquier
momento, previa notificacién, debiendo identificarse y estar autorizados para tal
funcioén por PERUPETRO. El contratista proporcionara todas las facilidades, que
razonablemente estén a su alcance en sus operaciones, a fin de que dichos
representantes puedan cumplir su mision, la que sera llevada a cabo de modo que
no interfiera con estas.

Pagina Numero 1
Resolucién del Superintendente Nacional de los Registros Publicos N° 124-97-SUNARP
SUNARP ZONA REGISTRAL N° IX. SEDE LIMA|
OFICINA REGISTRAL LIMA!
SP naatanGs PUDLICOS N° Partida: 12758936

{NSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU

Los gastos y costos correspondientes a los representantes de PERUPETRO seran
de cuenta y cargo de PERUPETRO.

2.6 El contratista proporcionara y sera responsable de todos los recursos técnicos
y econdomicos financieros que se requieran para la ejecucion de las operaciones.
CLAUSULA TERCERA: Plazo, condiciones y garantia

3.1 El plazo para la fase de exploracion por hidrocarburos es de siete (7) afos, el
que se puede extender de acuerdo a ley. Este plazo se cuenta a partir de la fecha
efectiva; salvo que de conformidad con lo establecido en otras estipulaciones del
contrato, varie dicho plazo.

El plazo para la fase de explotacién de petrdleo, es el que reste después de
terminada la fase de exploracién hasta complementar el plazo de treinta (30) afios,
contado a partir de la fecha efectiva, a menos que de conformidad con lo
establecido en otras estipulaciones del contrato, varie este plazo.

El plazo para la fase de explotacion de gas natural no asociado y de gas natural no
asociado y condensados, es el que reste después de terminada la fase de
exploracién hasta completar el plazo de cuarenta (40) afos, contado a partir de la
fecha efectiva, a menos que de conformidad con lo establecido en otras
estipulaciones del contrato, varie este plazo.

Asi y mas extensamente consta en el titulo que se archiva.

EI titulo fue presentado el 10/11/2011 a las 03:38:43 PM horas, bajo el N° 2011-
00951073 del Tomo Diario 0492. Derechos cobrados S/.1,440.00 nuevos soles con
Recibo(s) NUmero(s) 00037030-93 00038255-34.-LIMA.30 de Noviembre de 2011.

Zone Rogistral N° IX - Sede Lima

Pagina Numero 2
Resolucion del Superintendente Nacional de los Registros Piiblicos N* 124-97-SUNARP
